Exhibit 10.(q)

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

by and among

 

CATERPILLAR FOREST PRODUCTS INC.,

CATERPILLAR INC.

and the Caterpillar Subsidiaries set forth herein

 

and

 

BLOUNT, INC.,

BLOUNT INTERNATIONAL, INC.

and the Blount Subsidiaries set forth herein

 

November 5, 2007

 

--------------------------------------------------------------------------------


 

SECTION 1

DEFINITIONS

1

 

 

 

SECTION 2

BASIC TRANSACTION

15

 

 

 

 

(a)

Purchase and Sale of Assets

15

 

(b)

Liabilities

15

 

(c)

Closing

16

 

(d)

Purchase Price

16

 

(e)

Net Working Capital Adjustment

16

 

(f)

Inventory Adjustment

16

 

(g)

Adjustment Calculation and Dispute Resolution

16

 

(h)

Post-Closing Accounting Practice; Access

17

 

(i)

Parent Guaranties

17

 

(j)

Purchase Price Allocation for Tax Purposes

18

 

 

 

 

SECTION 3

SELLER’S REPRESENTATIONS AND WARRANTIES

18

 

 

 

 

(a)

Organization of Blount

18

 

(b)

Authorization of Transaction

18

 

(c)

Non-contravention

19

 

(d)

Brokers’ Fees

19

 

(e)

Title to and Sufficiency and Condition of Assets

19

 

(f)

Financial Statements

19

 

(g)

Events Subsequent to December 31, 2006

20

 

(h)

Legal Compliance

21

 

(i)

Tax Matters

21

 

(j)

Real Property

21

 

(k)

Intellectual Property

23

 

(l)

Inventory

25

 

(m)

Contracts

25

 

(n)

Notes and Accounts Receivable

26

 

(o)

Litigation

26

 

(p)

Product Warranty

26

 

(q)

Employees

26

 

(r)

Employee Benefits

27

 

(s)

Environmental, Health, and Safety Matters

28

 

(t)

Customers and Suppliers

29

 

(u)

Bank Accounts

30

 

(v)

Permits

30

 

i

--------------------------------------------------------------------------------


 

 

(w)

Improper and Other Payments

30

 

(x)

Accounting and Disclosure Controls

30

 

(y)

Contracts with Affiliates

30

 

(z)

Absence of Undisclosed Liabilities

30

 

(aa)

Disclosure of Evaluation Material

31

 

(bb)

No Further Representation or Warranty

31

 

 

 

 

SECTION 4

BUYER’S REPRESENTATIONS AND WARRANTIES

31

 

 

 

 

(a)

Organization of Buyer

31

 

(b)

Authorization of Transaction

31

 

(c)

Non-contravention

31

 

(d)

Brokers’ Fees

32

 

 

 

 

SECTION 5

POST-CLOSING COVENANTS

32

 

 

 

 

(a)

General

32

 

(b)

Assignment.

32

 

(c)

Litigation Support

33

 

(d)

Insurance

33

 

(e)

Transition

33

 

(f)

Confidentiality

33

 

(g)

Covenant Not to Compete and Nonsolicitation

34

 

(h)

Employment and Benefit Arrangements

34

 

(i)

Additional Tax Matters

40

 

(j)

Environmental Permits

41

 

(k)

Parts Buyback

42

 

(l)

Preparation of Closing Statements

42

 

 

 

 

SECTION 6

REMEDIES FOR BREACH OF THIS AGREEMENT; INDEMNITY

42

 

 

 

 

(a)

Survival

42

 

(b)

Indemnification by Seller

42

 

(c)

Indemnification by Buyer

43

 

(d)

No Materiality Qualifiers

43

 

(e)

Limitations on Liability

43

 

(f)

Matters Involving Third Parties

46

 

(g)

Additional Environmental Procedures, Control and Access

47

 

(h)

Recoupment Against General Escrow Amount and Specified Environmental Escrow
Amount

49

 

(i)

Purchase Price Adjustments

49

 

ii

--------------------------------------------------------------------------------


 

 

(j)

Mitigation

49

 

 

 

 

SECTION 7

MISCELLANEOUS

50

 

 

 

 

(a)

Press Releases and Public Announcements

50

 

(b)

No Third-Party Beneficiaries

50

 

(c)

Entire Agreement

50

 

(d)

Succession and Assignment

50

 

(e)

Counterparts

50

 

(f)

Headings

50

 

(g)

Notices

50

 

(h)

Applicable Law; Choice of Forum; Waiver of Jury Trial

51

 

(i)

Amendments and Waivers

51

 

(j)

Severability

52

 

(k)

Expenses

52

 

(l)

Construction

52

 

(m)

Incorporation of Exhibits and Schedules

52

 

(n)

Specific Performance

52

 

(o)

Joint and Several Obligations

53

 

(p)

Governing Language

53

 

(q)

Remittances

53

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Accounts Payable

Exhibit B

 

Accounts Receivable

Exhibit C

 

Accrued Expenses

Exhibit D

 

Prepaid Expenses

Exhibit E

 

Example Closing Statement of Net Working Capital

Exhibit F

 

Example Closing Statement of Inventory

Exhibit G

 

Target Business Financial Statements

Exhibit H

 

August 31, 2007 Financial Statements

Exhibit I

 

Certain Acquired Assets

Exhibit J

 

Excluded Contracts

Exhibit K

 

Transaction Agreements

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of
November 5, 2007, by and among Caterpillar Forest Products Inc., a Delaware
corporation (“CFPI”), Caterpillar Inc., a Delaware corporation (“Buyer Parent”),
the direct and indirect subsidiaries of Buyer Parent set forth on the signature
page hereto (the “Caterpillar Subsidiaries” and, together with CFPI, “Buyer”),
Blount, Inc., a Delaware corporation (“Blount”), Blount International, Inc., a
Delaware Corporation (“Seller Parent”) and the direct and indirect subsidiaries
of Blount set forth on the signature page hereto (the “Blount Subsidiaries” and,
together with Blount, “Seller”).

 

This Agreement contemplates a transaction in which Buyer will purchase all of
the assets (and assume certain of the liabilities) primarily relating to
Seller’s Industrial Power Equipment Group – Forestry Division in return for
cash.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties agree as follows:

 


SECTION 1          DEFINITIONS


 

“Accountants” means Deloitte & Touche LLP or, if Deloitte & Touche LLP is unable
or unwilling to act, such other nationally recognized independent public
accounting firm mutually selected in writing by Buyer and Seller.

 

“Accounts Payable” means the accounts payable of the Target Business, calculated
using line items and methodology consistent with the Target Business Financial
Statements.  Such line items comprising “Accounts Payable” are set forth on
Exhibit A.

 

“Accounts Receivable” means the accounts receivable, and any other accounts,
notes and other receivables, of the Target Business, calculated using line items
and methodology consistent with the Target Business Financial Statements.  Such
line items comprising “Accounts Receivable” are set forth on Exhibit B.

 

“Accrued Expenses” means the accrued expenses of the Target Business, calculated
(a) using line items and methodology consistent with the Target Business
Financial Statements and (b) notwithstanding differences between actual line
item values and reserves or other estimates, subject to normal and recurring
year-end adjustments (to the extent Seller calculated such reserves or other
estimates using methodology consistent with the Target Business Financial
Statements).  Such line items comprising “Accrued Expenses” are set forth on
Exhibit C; provided that “Accrued Expenses” do not include pension, retirement
savings, professional services, product liability or Taxes other than accrued
property Taxes (and Exhibit C does not include such items).

 

“Acquired Assets” means all right, title and interest in and to all of the
assets of Seller used by Seller primarily in the operation of the Target
Business, including, but not limited to, (a) those assets listed on Exhibit I,
(b) Accounts Receivable, (c) Bank Accounts, (d) Cash on Hand, (e) Inventory,
(f) Prepaid Expenses, (g) Owned Real Property and Leased Real Property,
(h) operating assets and other tangible personal property (such as machinery,
equipment, assets held for sale, furniture, automobiles, trucks, tractors,
trailers, tools, jigs and dies), in each case primarily related to the Target
Business, (i) Intellectual Property of Seller held for use or used

 

--------------------------------------------------------------------------------


 

primarily in connection with the operation of the Target Business throughout the
world where the Target Business operates, the goodwill associated therewith,
licenses and sublicenses granted and obtained with respect thereto, and rights
thereunder, remedies against infringements thereof, and rights to protection of
interests therein under the laws of any applicable jurisdictions, (j) leases and
subleases and rights thereunder, in each case primarily related to the Target
Business, (k) the rights of Seller under the Assumed Contracts, (l) claims,
deposits, prepayments, refunds, causes of action, choses in action, rights of
recovery, rights of set-off, and rights of recoupment (including any such item
relating to the payment of Taxes, but only if and to the extent such Taxes are
treated as Assumed Liabilities) in each case arising primarily from the
operation of the Target Business, (m) franchises, approvals, permits, flex
engine allowances, licenses, orders, registrations, certificates, variances, and
similar rights obtained from governments and governmental agencies, in each case
primarily relating to the Target Business, (n) copiers, data cabling and wiring,
data communication circuits, desktop PCs, docking stations, external hard drives
and other storage devices, facsimile machines, firewalls, laptop PCs, printers,
routers, servers, switches, wireless access points, and other such devices along
with the computer software, except where software licensing restrictions limit
assignment, loaded on or used by the immediately preceding devices, in each case
primarily relating to the Target Business, (o) books, records, ledgers, files,
documents, correspondence, lists, plats, architectural plans, drawings, and
specifications, advertising and promotional materials, studies, product support
and training materials and other printed or written materials, in each case to
the extent primarily related to the Target Business but not including personnel
records (except as set forth in the parenthetical in clause (viii) below), and
(p) all assets of, or assets relating to, any Employee Benefit Plan that are
transferred to any employee benefit plan maintained by Buyer or any of its
Affiliates, as expressly provided in Section 5(h); provided, however, that the
Acquired Assets shall not include (i) the charter, qualifications to conduct
business as a foreign entity, arrangements with registered agents relating to
foreign qualifications, taxpayer and other identification numbers, seals, minute
books, stock transfer books, blank stock certificates, and other documents
relating to the organization, maintenance, and legal existence of any of Seller
Parent, Blount or any Blount Subsidiary, (ii) any of the rights of Seller under
this Agreement or any Transaction Agreement (or under any side agreement to
which Seller Parent, Seller or any Blount Subsidiary, on the one hand, or CFPI
or any Caterpillar Subsidiary, on the other hand, are parties that is entered
into on or after the date of this Agreement), (iii) the assets primarily
relating to Gear Products, (iv) the Menominee Facility, (v) the Excluded
Contracts, (vi) marketable securities, (vii) the “Blount” tradename and the
Argentina Trademarks, (viii) personnel records (other than (A) as required to be
transferred to Buyer under applicable Law, (B) for which the applicable employee
has consented to such transfer to Buyer or (C) as set forth on Section 1(a) of
the Disclosure Schedule), (ix) documents, files and records related to pending,
threatened, active or closed product liability actions and (x) all assets of or
assets relating to any Employee Benefit Plan, except to the extent such assets
are transferred to an employee benefit plan maintained by Buyer or any of its
Affiliates, as expressly provided in Section 5(h).

 

“Active Employee” has the meaning set forth in Section 5(h).

 

“Adjusted Purchase Price” means the Purchase Price, as adjusted pursuant to
Sections 2(d)(iii), 2(d)(iv), 2(d)(v), 2(e) and 2(f).

 

“Affiliates” means, with respect to a Person, any legal entity directly or
indirectly controlling, controlled by or under common control with such Person,
where “control” means a direct or indirect ownership interest of more than 50%
in such legal entity.

 

2

--------------------------------------------------------------------------------


 

“Alliance Agreements” means the Marketing, Cooperation and Trademark Licensing
Agreement and the Supply Agreement, each dated March 11, 2003 by and between
Blount and Buyer Parent, including all amendments and side letter agreements
related thereto.

 

“Applicable Rate” means the blended prime rate as published daily by the Eastern
edition of the Wall Street Journal.

 

“Applicable Welfare Plan” has the meaning set forth in Section 5(h).

 

“Argentina Trademarks” means the “PRENTICE OMARK INDUSTRIES & design” trademarks
registered in Argentina (registration numbers 1,928,718 and 1,928,719).

 

“Asbestos Liabilities” means any Liabilities arising from, relating to, or based
on the exposure or alleged exposure to asbestos or asbestos-containing materials
present or allegedly present (a) in any product manufactured, sold, marketed,
installed, transported, or distributed by the Target Business on or prior to the
Closing Date (regardless of whether any exposure to such asbestos or
asbestos-containing materials occurred prior to, on or after the Closing Date),
or (b) at any Real Property, or in any facility or structure thereat, to the
extent any exposure to such asbestos or asbestos-containing materials occurred
prior to or on the Closing Date, including the case of each of (a) and (b), any
such Liabilities arising from, relating to or based on any personal or bodily
injury or illness.

 

“Assumed Contracts” means (a) all written contracts (and such oral or other
contracts for which Seller provides Buyer a summary of the material terms within
ten Business Days of the Closing Date)  primarily relating to the Target
Business and having an aggregate value, or providing for obligations, contingent
or otherwise, under $100,000, (b) the Material Contracts listed
on Section 3(m)(i) of the Disclosure Schedule if a materially accurate and
complete copy of each such Material Contract, including all material amendments
thereto, has been delivered to Buyer within ten Business Days of the Closing,
(c) all unfulfilled customer purchase orders listed on Section 3(m)(ii) of the
Disclosure Schedule (except that orders for service parts need not be listed on
such schedule to be deemed an Assumed Contract hereunder) and provided to Buyer
within ten Business Days of the Closing Date and (d) all unfulfilled supplier
purchase orders, but only to the extent listed on Section 3(m)(iii) of the
Disclosure Schedule (except that orders for service parts need not be listed on
such schedule to be deemed an Assumed Contract hereunder).  Notwithstanding the
foregoing, “Assumed Contracts” do not include the Excluded Contracts.

 

“Assumed Employee Benefit Agreement” means each Employee Benefit Agreement that
is explicitly designated as an Assumed Employee Benefit Agreement in
Section 3(q)(ii) of the Disclosure Schedule.

 

“Assumed Liability” or “Assumed Liabilities” means only (a) the Accounts
Payable, (b) the Accrued Expenses, (c) the Covered Employee Liabilities,
(d) obligations in respect of the Bank Accounts, (e) subject to clause
(viii) below, obligations of Seller under the Assumed Contracts, (f) Liabilities
relating to the Target Business that arise after the Closing (including any
Post-Closing Asbestos, Silica, and Welding Rod Liabilities and any Post-Closing
Environmental Liabilities) and (g) Liabilities relating to the Target Business
that arise after the Closing in connection with any breach of contract, tort or
violation of any Law.  For clarification, “Assumed Liabilities” shall not
include any other past, current or future Liability or Loss including, among
other things, (i) contingent, off-balance sheet, unasserted claims or
Liabilities of a type for which there is no provision for accrual (other than in
respect of Assumed

 

3

--------------------------------------------------------------------------------


 

Contracts), in each case arising on or prior to the Closing, (ii) any Asbestos
Liability, Silica Liability or Welding Rod Liability, (iii) any Pre-Closing
Environmental Liabilities, (iv) any and all past, current or future Liability
for product liability arising from products wholly manufactured on or prior to
the Closing Date, (v)  Liabilities for infringement of third party Intellectual
Property rights arising from products wholly manufactured on or prior to the
Closing Date, (vi) any and all past, current or future Liability of Seller
Parent or Seller for Taxes (other than Tax Liabilities relating to the Target
Business that arise after the Closing), (vii) any and all past, current or
future Liability of Seller Parent or Seller for unpaid Taxes of any Person under
Reg. Section 1502-6 (or any similar provision of state, local, or foreign law),
as a transferee or successor, by contract or otherwise (other than Tax
Liabilities relating to the Target Business that arise after the Closing),
(viii) Liabilities relating to the Target Business that arise prior to the
Closing in connection with any breach of contract (other than a judgment or
settlement (with the consent of Buyer, such consent not to be unreasonably
withheld or delayed) for specific performance in respect of any Assumed
Contract), tort or violation of any Law, (ix) any and all past, current or
future obligation of Seller to indemnify any Person by reason of the fact that
such Person was a director, officer, employee, or agent of Seller or was serving
at the request of Seller as a partner, trustee, director, officer, employee, or
agent of another entity (whether such indemnification is for judgments, damages,
penalties, fines, costs, amounts paid in settlement, losses, expenses, or
otherwise and whether such indemnification is pursuant to any statute, charter
document, bylaw, agreement, or otherwise), (x) Transfer Fees, (xi) any and all
past, current or future Liability of Seller Parent or Seller for costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, (xii) any Liability or obligation of Seller under this
Agreement or the Transaction Agreements or under any side agreement to which
Seller Parent, Blount or any Blount Subsidiary, on the one hand, or Buyer
Parent, CFPI or any Caterpillar Subsidiary, on the other hand, are parties that
is entered into on or after the date of this Agreement, (xiii) any insurance
claim liability incurred on or prior to the Closing, except in connection with
any Assumed Liability, (xiv) any and all past, current or future Liability
relating to the Target Business arising out of Seller’s participation prior to
the Closing in the U.S. Environmental Protection Agency percent-of-production
allowance flexibility or similar programs contained in 40 CFR 89.102, (xv) any
and all past, current or future Liability of Seller to the extent relating to a
warranty campaign not being transferred to Buyer hereunder or under any
Transaction Agreement, including those warranty campaigns set forth on
Section 1(b) of the Disclosure Schedule, (xvi) any and all past or current
royalty payments due under the license agreements related to the Hamby patents,
Quadco license agreements, Fabtek patents or the Stone and Wood patents,
(xvii) any and all past, current or future Liability to the extent relating to
the Menominee Facility, (xviii) any and all past, current or future Liability
arising from the design and certification existing as of the Closing of Seller’s
Rollover Protection Structure, Falling Object Protection Structure or Operator
Protection System, as applicable, in each case not including materials and
construction in respect thereof, (xix) any and all past, current or future
Liability with respect to any Target Business Employee, other than the Covered
Employee Liabilities, (xx) any and all past, current or future Liability arising
from Seller’s failure to comply with any bulk transfer laws of any applicable
jurisdiction in connection with the transactions contemplated hereby, (xxi) any
and all past, current or future bonus or other payment related to successful
completion of the transactions contemplated hereunder, (xxii) any other
Liabilities relating to the Target Business that arise prior to the Closing
except to the extent any such Liability would otherwise be an Assumed Liability
hereunder, (xxii) any Losses resulting from the foregoing items (i) through
(xxii), in each case other than Liabilities of Buyer or its Affiliates pursuant
to the Alliance Agreements.  For further clarification, for purposes of the
definition of “Assumed Liabilities”, a Liability shall be deemed to “arise” when
the event giving rise to such Liability occurs.

 

4

--------------------------------------------------------------------------------


 

“August 31, 2007 Financial Statements” means the following documents attached
hereto as Exhibit H: unaudited consolidated and consolidating balance sheets and
statements of income and cash flows as of and for the eight-month and two-month
periods ended August 31, 2007, in each case for the Target Business and prepared
using methodology consistent with the Target Business Financial Statements
(except for normal and recurring year-end adjustments).

 

“August 31, 2007 Balance Sheet” means the balance sheet included within the
August 31, 2007 Financial Statements.

 

“August 31, 2007 Inventory” means the aggregate value of the Inventory set forth
on the August 31, 2007 Balance Sheet.

 

“August 31, 2007 Inventory Adjustment” means (a) if the August 31, 2007
Inventory is less than $21,000,000, a reduction of the Purchase Price by the
amount that the August 31, 2007 Inventory is less than $21,000,000 on a
dollar-for-dollar basis in accordance with Section 2(d)(iv) and (b) if the
August 31, 2007 Inventory is greater than $21,000,000, an increase of the
Purchase Price by the amount that the August 31, 2007 Inventory is greater than
$21,000,000 on a dollar-for-dollar basis in accordance with Section 2(d)(iv);
provided that such increase of the Purchase Price shall not exceed $4,000,000.

 

“Bank Accounts” means those bank accounts, including all rights and obligations
in respect thereof, of Blount or any of the Blount Subsidiaries that relate
solely to the Target Business, other than payroll accounts and the bank account
of Seller in Sweden, and that are set forth on Section 3(u) of the Disclosure
Schedule.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

 

“Books and Records” has the meaning set forth in Section 5(a).

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Benefit Plans” has the meaning set forth in Section 5(h).

 

“Buyer 401(k) Plan” has the meaning set forth in Section 5(h).

 

“Buyer Indemnified Parties” means Buyer and its Affiliates and its and their
directors, officers, employees, successors, and assigns.

 

“Buyer’s Notice” has the meaning set forth in Section 2(h).

 

“Buyer Parent” has the meaning set forth in the preamble.

 

“Buyer Welfare Plan” has the meaning set forth in Section 5(h).

 

“Cash on Hand” means Seller’s cash balance as reflected on its general ledger to
the extent relating to the Target Business.

 

“Caterpillar Contract Consent Costs” means any out-of-pocket costs (other than
Contract Consent Fees) incurred by CFPI or its Affiliates solely in connection
with the

 

5

--------------------------------------------------------------------------------


 

assignment by Seller to Buyer of the Assumed Contracts, but not including any
payments, fees or expenses due as a result of rate changes or modifications to
the terms of such Assumed Contracts.

 

“Closing” means the transfer of the Acquired Assets and Assumed Liabilities from
Seller to Buyer as set forth herein.

 

“Closing Date” means the date of this Agreement.

 

“Closing Inventory” means the aggregate value of the Inventory at the close of
business on October 31, 2007 (as adjusted for activity occurring until
immediately prior to the Closing), calculated (a) based upon the physical count
of Inventory to be conducted by Seller (with the assistance of its accountants
and in the presence of Buyer representatives and its accountants) using Seller’s
historical methodology for conducting such a physical count and beginning on
November 1, 2007 and (b) using methodology consistent with the Target Business
Financial Statements (including with respect to accounting for reserves).

 

“Closing Net Working Capital” means (a) Cash on Hand plus Accounts Receivable
plus Prepaid Expenses minus (b) Accounts Payable plus Accrued Expenses
(excluding any Liabilities not assumed by Buyer), in each case (i) at the close
of business on the Business Day immediately preceding the Closing Date,
(ii) calculated using methodology consistent with the Target Business Financial
Statements and (iii) calculated without giving effect to any items related to
Taxes other than property Taxes.

 

“Closing Statement of Inventory” means a statement showing the computation of
Closing Inventory.  An example Closing Statement of Inventory is attached as
Exhibit F.

 

“Closing Statement of Net Working Capital” means a statement showing the
computation of Closing Net Working Capital.  An example Closing Statement of Net
Working Capital is attached as Exhibit E.

 

“Closing Statements” means the Closing Statement of Net Working Capital and the
Closing Statement of Inventory.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the Confidentiality Agreement relating to the
transactions contemplated hereby dated as of April 5, 2007 between Blount and
Buyer Parent.

 

“Contract Consent Fees” means any fees paid or payable to parties to the Assumed
Contracts other than Seller or Buyer solely in connection with the assignment by
Seller to Buyer of the Assumed Contracts, but not including any payments, fees
or expenses due as a result of rate changes or modifications to the terms of
such Assumed Contracts.

 

“Controlled Group Liability” has the meaning set forth in Section 3(r).

 

“Controlling Party” has the meaning set forth in Section 6(g).

 

6

--------------------------------------------------------------------------------


 

“Covered Employee Liabilities” means all Liabilities with respect to the Target
Business Employees that (a) CFPI has explicitly agreed to assume pursuant to
Section 5(h) or (b) are Accrued Expenses.

 

“Designated Contracts” means the contracts set forth on Section 1(c) of the
Disclosure Schedule.

 

“Designated Terminated Dealers” means the dealers set forth on Section 1(d) of
the Disclosure Schedule.

 

“Disclosure Schedule” means the disclosure schedule delivered by Seller to Buyer
on the date hereof and initialed by the Parties.

 

“Employee Benefit Agreement” means each employment, consulting, retention,
severance, termination, change in control, bonus or similar agreement or
arrangement between Seller and any Target Business Employee, other than (a) any
agreement or arrangement mandated by applicable Law and (b) any Employee Benefit
Plan.

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3) and all applicable regulations) and any other
employee benefit plan, program or arrangement of any kind, including any defined
benefit or defined contribution plan, stock ownership plan, executive
compensation program or arrangement, bonus plan, incentive compensation plan or
arrangement, profit sharing plan or arrangement, deferred compensation plan or
arrangement, supplemental retirement plan or arrangement, vacation pay,
sickness, disability, or death benefit plan (whether provided through insurance,
on a funded or unfunded basis or otherwise), medical or life insurance plan
providing benefits to employees, retirees or former employees or any of their
dependents, survivors, or beneficiaries, employee stock option or stock purchase
plan, severance pay, termination, salary continuation or employee assistance
plan, in each case, that Seller maintains or sponsors (or to which Seller
contributes or has any obligation to contribute) for the benefit of any Target
Business Employee, but excluding any plan, program or arrangement mandated by
applicable Law.

 

“Encumbrance Documents” means easements, covenants, conditions, restrictions or
similar provisions in any instrument of record relating to the Real Property,
or, to the extent its existence is within the Knowledge of Seller, any
unrecorded easement, covenant, condition, restriction or similar agreement
relating to the Real Property.

 

“Environmental, Health, and Safety Requirements” means all applicable Laws
concerning public or worker health and safety (to the extent relating to the
exposure to Hazardous Materials), pollution or protection of the environment,
including all such Laws relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control, or cleanup
of any Hazardous Materials.

 

“Environmental Indemnification Claim” has the meaning set forth in Section 6(g).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all applicable regulations.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
Seller for purposes of Code Section 414.

 

7

--------------------------------------------------------------------------------


 

“Estimated Net Working Capital” means, based upon the August 31, 2007 Financial
Statements, (a) Cash on Hand plus Accounts Receivable plus Prepaid Expenses
minus (b) Accounts Payable plus Accrued Expenses (excluding any Liabilities not
assumed by Buyer).

 

“Estimated Net Working Capital Adjustment” means (a) if the Estimated Net
Working Capital is a positive number, an increase of the Purchase Price by such
number on a dollar-for-dollar basis in accordance with Section 2(d)(iii) and
(b) if the Estimated Net Working Capital is a negative number, a reduction of
the Purchase Price by such number (multiplied by negative one) on a
dollar-for-dollar basis in accordance with Section 2(d)(iii).

 

“Evaluation Material” has the meaning set forth in the Confidentiality
Agreement.

 

“Excluded Contracts” means (a) those contracts specifically listed or
categorized on Exhibit J and (b) any other contract that is not an Assumed
Contract.

 

“Final Allocation” has the meaning set forth in Section 2(j).

 

“Financial Statements” means (a) the Seller Parent Financial Statements and
(b) the August 31, 2007 Financial Statements.

 

“FSA Plans” has the meaning set forth in Section 5(h).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Gear Products” means Seller’s Industrial Power Equipment Group – Gear Division,
which is held by Gear Products, Inc., an Oklahoma corporation and wholly owned
subsidiary of Blount.

 

“General Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as
escrow agent under the General Escrow Agreement

 

“General Escrow Agreement” means the General Escrow Agreement dated as of the
date hereof among Seller, Buyer and the General Escrow Agent.

 

“General Escrow Amount” means $5,250,000.

 

“Governmental Authority” means any federal, state, local or foreign government,
governmental, regulatory or administrative authority, agency or commission, or
any court, tribunal or judicial body.

 

“Hazardous Material” means any product, substance, chemical, material or waste
whose presence, nature, quantity and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect is regulated as
a contaminant, or as a threat or potential threat to human health, safety or the
environment by any Environmental, Health, and Safety Requirement, including 
hydrocarbons, petroleum, gasoline, crude oil or any products or by-products
thereof, pentachlorophenol (“PCP”), chloromethane, benzene, naphthalene, lead
and any other substances, metals, materials, wastes, pollutants and the like
which are defined or characterized as hazardous or toxic by any applicable
Environmental, Health, and Safety Requirement.

 

8

--------------------------------------------------------------------------------


 

“Improvements” means buildings, structures, fixtures, building systems and
equipment, and all components thereof, including the roof, foundation,
load-bearing walls and other structural elements thereof, heating, ventilation,
air conditioning, mechanical, electrical, plumbing and other building systems,
environmental control, remediation and abatement systems, sewer, storm and waste
water systems, irrigation and other water distribution systems, parking
facilities, fire protection, security and surveillance systems, and wiring and
cable installations, utility installations and landscaping present on any Real
Property.

 

“Inactive Employee” has the meaning set forth in Section 5(h).

 

“Indemnified Party” means whomever of the Buyer Indemnified Parties, on the one
hand, or the Seller Indemnified Parties, on the other hand, is asserting a claim
of indemnification pursuant to Section 6.

 

“Indemnifying Party” means a Party against whom a claim of indemnification is or
may be asserted pursuant to Section 6.

 

“Intellectual Property” means any patent (including all reissues, divisions,
continuations and extensions thereof), patent application, patent right,
trademark, trademark registration, trademark application, servicemark, trade
name, business name, brand name, copyright, copyright registration, design,
design registration, trade secret, know-how or any right to any of the
foregoing.

 

“Inventory” means raw materials and supplies, manufactured and purchased parts,
goods in process and finished goods, service parts, consignment inventory and
other inventory of the Target Business, in each case net of reserves.  For
purposes of the Inventory Adjustment, “Inventory” shall be calculated using
methodology consistent with the Target Business Financial Statements.

 

“Inventory Adjustment” has the meaning set forth in Section 2(f).

 

“Inventory Adjustment Interest” means interest at the Applicable Rate on the
Inventory Adjustment, accrued from the Closing Date to the date of payment
pursuant to Section 2(f); provided that such interest shall accrue only with
respect to that portion of the Inventory Adjustment that is payable pursuant to
Section 2(f).

 

“Knowledge” means information or facts that a Party’s officers and responsible
employees know or should have known after due inquiry and investigation.

 

“Labor Organization” means any organization of any kind, including any union or
any agency or employee representation committee, in which employees participate
and which exists for the purpose, in whole or in part, of dealing with employers
concerning labor grievances, labor disputes, wages, rates of pay, hours of
employment, or conditions of work.

 

“Landlord Leases” means all Leased Real Property Subleases and all Owned Real
Property Leases.

 

“Law” means any law (including any zoning law), statute, rule or regulation, 
including engineering standards applicable to products manufactured by the
Target Business having force and effect of law as of the date hereof (if any),
and any judgment or order of any federal, state,

 

9

--------------------------------------------------------------------------------


 

local or foreign governmental agency, commission, bureau, authority, court or
arbitration tribunal.

 

“Lease Consents” means written consents for the assignment of each of the
Leases, if required pursuant to any such Lease, and, if requested by Buyer’s
lender, if any, a waiver of landlord liens, collateral assignment of lease or
leasehold mortgage from the landlord or other party whose consent thereto is
required under each such Lease.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land or Improvements held by Seller primarily in
connection with the operation of the Target Business.

 

“Leased Real Property Subleases” means all leases, subleases, licenses,
concession and other agreements (written or oral), including all amendments,
extensions, renewals, and guaranties with respect thereto, pursuant to which
Seller has conveyed an interest in, or right to use, any portion of the Leased
Real Property.

 

“Leases” means all leases, subleases, licenses, concessions and other
agreements, including all amendments, extensions, renewals, guaranties, and
other agreements with respect thereto, pursuant to which Seller holds any Leased
Real Property, including the right to all security deposits and other amounts
and instruments deposited by or on behalf of Seller or any of the Blount
Subsidiaries thereunder.

 

“Liabilities” means any and all liabilities or obligations of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due (off-balance sheet or otherwise),
including, but not limited to, any liability relating to operations, debt,
property used, leased or owned, infringement, contracts, safety, product
warranty, recalls, product improvement programs, product liability,
environmental, Tax, litigation, dealer termination, pension and benefit plan
funding or applicable regulations.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable or for Taxes
that the taxpayer is contesting in good faith through appropriate proceedings
that are properly reflected in the Financial Statements, (b) purchase money
liens and liens securing rental payments under capital lease arrangements,
(c) other liens arising in the Ordinary Course of Business and not incurred in
connection with the borrowing of money and (d) liens that shall have terminated
at or prior to the Closing.

 

“Losses” means losses, Liabilities, costs, claims, damages, actions, suits,
proceedings, hearings, investigations, charges, complaints, demands,
injunctions, judgments, orders, decrees, rulings, dues, penalties, fines, costs,
amounts paid in settlement, Taxes, Liens, expenses and fees, including court
costs and reasonable attorneys’ fees and expenses or any obligation to pay any
of the foregoing.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect, change
or event that would be (or could reasonably be expected to be) materially
adverse to the business, assets, liabilities, condition (financial or
otherwise), operating results or operations of the Target Business, taken as a
whole.

 

“Material Contract” has the meaning set forth in Section 3(m).

 

10

--------------------------------------------------------------------------------


 

“Menominee Facility” means Seller’s real and personal property and facility
located in Menominee, Michigan

 

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37) and all
applicable regulations.

 

“Net Working Capital Adjustment” has the meaning set forth in Section 2(e).

 

“Net Working Capital Adjustment Interest” means interest at the Applicable Rate
on the Net Working Capital Adjustment, accrued from the Closing Date to the date
of payment pursuant to Section 2(e).

 

“Non-Assignable Asset” has the meaning set forth in Section 5(b).

 

“Non-Controlling Party” has the meaning set forth in Section 6(g).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity, quality and
frequency).

 

“Owned Real Property” means all land, together with all Improvements thereon or
thereto, and all easements and other rights and interests appurtenant thereto
(including air, oil, gas, mineral, and water rights), owned by Seller and used
primarily in the operation of the Target Business.  Owned Real Property does not
include the Menominee Facility.

 

“Owned Real Property Leases” means all leases, subleases, licenses, concessions
and other agreements (written or oral), including all amendments, extensions,
renewals, and guaranties with respect thereto, pursuant to which Seller has
leased, licensed, or otherwise granted the right to use the Owned Real Property
to another Person.

 

“Party” means CFPI, Buyer Parent and the Caterpillar Subsidiaries, on the one
hand, and Blount, Seller Parent and the Blount Subsidiaries, on the other hand.

 

“Permits” means permits, approvals, consents or other authorizations required or
granted by any Governmental Authority.

 

“Permitted Encumbrances” means, with respect to each parcel of Real Property,
(a) real estate taxes, assessments and other governmental levies, fees, or
charges imposed with respect to such Real Property that are (i) not due and
payable as of the Closing Date or (ii) being contested in good faith and for
which appropriate reserves have been established in accordance with GAAP,
(b) mechanics’ liens and similar liens for labor, materials, or supplies
provided with respect to such Real Property incurred in the Ordinary Course of
Business for amounts that are (i) not due and payable as of the Closing Date or
(ii) being contested in good faith and for which appropriate reserves have been
established in accordance with GAAP, (c) zoning, building codes and other land
use laws that are regulating the use or occupancy of such Real Property or the
activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such Real Property and are not violated by the current
use or occupancy of such Real Property or the operation of the Target Business
as currently conducted by Seller thereon, (d) easements, covenants, conditions,
restrictions, and other similar matters of record affecting title to such Real
Property that do not or would not impair the use or occupancy of such Real
Property in the operation of the Target Business as currently conducted by
Seller thereon and (e)

 

11

--------------------------------------------------------------------------------


 

liens that have been placed by any developer, landlord, or other third party on
the Leased Real Property and subordination or similar agreements relating
thereto.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

 

“Plan Transition Date” has the meaning set forth in Section 5(h).

 

“Plan Transition Period” has the meaning set forth in Section 5(h).

 

“Post-Retirement Amount” means $1,750,000.

 

“Pre-Closing Environmental Liabilities” means any and all Liabilities arising
under any applicable Environmental, Health, and Safety Requirements to the
extent resulting from or in connection with the operation of the Target Business
on or prior to the Closing, including any and all Liabilities arising out of
(a) any non-compliance with any Environmental, Health, and Safety Requirements,
or with any Permits required thereunder, to the extent resulting from or in
connection with the operation of the Target Business on or prior to the Closing,
(b) any presence or release of Hazardous Materials at, on, in or under any Real
Property, to the extent existing or occurring on or prior to the Closing and
(c) any off-site transportation or disposal, or arrangement for transportation
or disposal, of any Hazardous Materials by or in connection with the operation
of the Target Business on or prior to the Closing; provided that Pre-Closing
Environmental Liabilities shall not include any Liabilities arising from or
relating to any exposure or alleged exposure to asbestos, silica, welding rods
or welding rod fumes.

 

“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date.

 

“Post-Closing Asbestos, Silica and Welding Rod Liabilities” means any
Liabilities arising from, relating to, or based on the exposure or alleged
exposure to asbestos or asbestos-containing materials, silica, or any Hazardous
Materials in any welding rods or welding rod fumes present or allegedly present
(a) in any product manufactured, sold, marketed, installed, transported or
distributed by the Target Business after the Closing Date, or (b) at any Real
Property, or in any facility or structure thereat, to the extent any exposure to
such asbestos or asbestos-containing materials occurred after the Closing Date,
including the case of each of (a) and (b), any such Liabilities arising from,
relating to or based on any personal or bodily injury or illness.

 

“Post-Closing Environmental Liabilities” means any and all Liabilities arising
under any applicable Environmental, Health and Safety Requirements to the extent
resulting from or in connection with the operation of the Target Business after
the Closing, including any and all Liabilities arising out of (a) any
non-compliance with any Environmental, Health and Safety Requirements, or with
any permits required thereunder, to the extent resulting from or in connection
with the operation of the Target Business after the Closing, (b) any presence or
release of Hazardous Materials at, on, in or under any Real Property, to the
extent arising or occurring after the Closing and (c) any off-site
transportation or disposal, or arrangement for transportation or disposal, of
any Hazardous Materials by or in connection with the operation of the Target
Business after the Closing.

 

12

--------------------------------------------------------------------------------


 

“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
after the Closing Date.

 

“Prepaid Expenses” means the prepaid expenses of the Target Business, calculated
(a) using line items and methodology consistent with the Target Business
Financial Statements and (b) notwithstanding differences between actual line
item values and reserves or other estimates, subject to normal and recurring
year-end adjustments (to the extent Seller calculated such reserves or other
estimates using methodology consistent with the Target Business Financial
Statements).  Such line items comprising “Prepaid Expenses” are set forth on
Exhibit D.

 

“Purchase Price” has the meaning set forth in Section 2(d).

 

“Real Property” means all Owned Real Property and all Leased Real Property,
collectively.

 

“Real Property Impositions” means Taxes, assessments, fees, charges or similar
costs or expenses imposed by any Governmental Authority, association or other
entity having jurisdiction over the Owned Real Property.

 

“Real Property Laws” means applicable building, zoning, subdivision, and other
land use laws, affecting the Owned Real Property.

 

“Real Property Permits” means certificates of occupancy, permits, licenses,
franchises, approvals and authorizations of all Governmental Authorities, boards
of fire underwriters, associations or any other entity having jurisdiction over
the Real Property that are required to use or occupy the Real Property or
operate the Target Business as currently conducted by Seller thereon.

 

“Remedial Actions” has the meaning set forth in Section 6(g).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller 401(k) Plan” has the meaning set forth in Section 3(r).

 

“Seller Indemnified Parties” means Seller and its Affiliates and its and their
directors, officers, employees, successors, and assigns.

 

“Seller Parent” has the meaning set forth in the preamble.

 

“Seller Parent Financial Statements” means the audited consolidated balance
sheets and statements of income and cash flows of Seller Parent as of and for
the fiscal years ended December 31, 2004, December 31, 2005, December 31, 2006.

 

“Silica Liability” means any Liability arising from, relating to, or based on
the exposure or alleged exposure of silica present or allegedly present (a) in
any product manufactured, sold, marketed, installed, transported, or distributed
by the Target Business on or prior to the Closing (regardless of whether any
exposure to such Hazardous Materials occurred prior to, on or after the
Closing), or (b) at any Real Property, or in any facility or structure thereat,
to the extent any exposure to such silica occurred prior to or on the Closing
Date, including in the case of each of (a) and (b) any Liability arising from,
relating to or based on any personal or bodily injury or illness related to
silica.

 

13

--------------------------------------------------------------------------------


 

“Specified Employees” has the meaning set forth in Section 5(h).

 

“Specified Environmental Escrow Agent” means JPMorgan Chase Bank, N.A., in its
capacity as escrow agent under the Specified Environmental Escrow Agreement

 

“Specified Environmental Escrow Agreement” means the Specified Environmental
Escrow Agreement dated as of the date hereof among Seller, Buyer and the
Specified Environmental Escrow Agent.

 

“Specified Environmental Escrow Amount” means $3,500,000.

 

“Specified Environmental Losses” means any Losses arising from any Pre-Closing
Environmental Liabilities (a) at the Owned Real Property in Prentice, Wisconsin
or (b) in connection with any release of Hazardous Materials at, on, in, or
under any Owned Real Property in Zebulon, North Carolina or Owatonna, Minnesota,
(i) to the extent such release, to the Knowledge of Seller as of the Closing
Date, existed or occurred thereat and (ii) as to which Seller has, prior to the
Closing, acknowledged in writing its obligation to provide indemnification
therefor.

 

“Straddle Period” has the meaning set forth in Section 5(i) of this Agreement.

 

“Blount Subsidiary” has the meaning set forth in the preamble.

 

“Target Business” means Seller’s Industrial Power Equipment Group – Forestry
Division.  For the avoidance of doubt, “Target Business” shall not include
(a) Gear Products, (b) any wire harness operations or assets owned by Blount
(Fuzhou) Industries Co. Limited and (c) the Menominee Facility.

 

“Target Business Employee” means (a) each current employee of Seller that, as of
the Closing, is primarily engaged in the Target Business, other than the
individuals set forth on Section 1(e) of the Disclosure Schedule, and (b) each
individual who, as of the Closing Date, was an employee of Seller, and, as of
the last day of such employee’s employment with Seller, was primarily engaged in
the Target Business.

 

“Target Business Financial Statements” means the financial statements of the
Target Business as of and for the fiscal year ended December 31, 2006, as set
forth in Exhibit G.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs, duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, ad valorem, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligations to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.

 

“Tax Return” means any return, declaration, report, form, claim for refund, or
information return or statement relating to Taxes, including any schedule, or
attachment thereto, and including any amendment thereof.

 

“Termination Costs” has the meaning set forth in Section 5(h).

 

14

--------------------------------------------------------------------------------


 

“Third-Party Claim” means a claim, demand, suit, proceeding or investigation of
a Person that is not a Party including, but not limited to, a federal state or
local government agency (or instrumentality thereof) concerning any matter that
may give rise to a claim for indemnification against a Party pursuant to the
terms of Section 6.

 

“Transaction Agreements” means those agreements entered into at Closing or
otherwise in connection with this Agreement or the transactions contemplated
hereby, including, but not limited to the agreements set forth on Exhibit K.

 

“Transfer Fees” mean the Transfer Taxes and all transfer and consent fees paid
or payable as a result of the transactions contemplated under this Agreement and
the Transaction Agreements, including any Contract Consent Fees.

 

“Transfer Taxes” means any federal, state, local or non-U.S. sales, conveyance,
documentary transfer, stamp duty, recording, transfer, value added or similar
Tax imposed in connection with any transfer of any Acquired Asset contemplated
by this Agreement.

 

“Transferred Employee” has the meaning set forth in Section 5(h).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar foreign, state, or local law, regulation, or
ordinance.

 

“Welding Rod Liability” means any Liability arising from, relating to, or based
on the exposure or alleged exposure of any Hazardous Materials in any welding
rods or welding rod fumes present or allegedly present (a) in any product
manufactured, sold, marketed, installed, transported, or distributed by the
Target Business on or prior to the Closing Date (regardless of whether any
exposure to such Hazardous Materials occurred prior to, on or after the Closing
Date), or (b) at any Real Property, or in any facility or structure thereat, to
the extent any exposure to such Hazardous Materials occurred prior to or on the
Closing Date, including in the case of each of (a) and (b) any Liability arising
from, relating to or based on any personal or bodily injury or illness related
to welding rods or welding rod fumes.

 

“Workers’ Compensation Event” has the meaning set forth in Section 5(h).

 


SECTION 2                               BASIC TRANSACTION


 


(A)          PURCHASE AND SALE OF ASSETS.  ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BUYER HEREBY PURCHASES AND ACCEPTS FROM SELLER,
AND SELLER HEREBY SELLS, TRANSFERS, CONVEYS, ASSIGNS AND DELIVERS TO BUYER, ALL
OF THE ACQUIRED ASSETS IN EXCHANGE FOR THE CONSIDERATION SPECIFIED IN THIS
SECTION 2.


 


(B)         LIABILITIES.  ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AS OF THE CLOSING, BUYER HEREBY ASSUMES AND BECOMES RESPONSIBLE FOR
THE ASSUMED LIABILITIES.  BUYER WILL NOT ASSUME OR HAVE ANY RESPONSIBILITY WITH
RESPECT TO, AND SELLER SHALL RETAIN, ANY LIABILITY, LOSS OR OBLIGATION OF SELLER
NOT EXPRESSLY INCLUDED WITHIN THE DEFINITION OF “ASSUMED LIABILITIES”.  IN
CONNECTION WITH CLOSING, BUYER AND SELLER EACH HEREBY AGREE TO EXECUTE AND
DELIVER TO THE OTHER PARTY OR ANY APPLICABLE THIRD PARTY SUCH ASSUMPTION
AGREEMENTS OR OTHER INSTRUMENTS AS MAY BE NECESSARY OR REASONABLY REQUESTED BY
THE OTHER PARTY TO EFFECTUATE THE PROVISIONS OF THIS SECTION 2(B) OR TO TRANSFER
AND ASSIGN THE ASSUMED CONTRACTS.

 

15

--------------------------------------------------------------------------------


 


(C)          CLOSING.  THE CLOSING SHALL OCCUR SIMULTANEOUSLY WITH THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE PARTIES.


 


(D)         PURCHASE PRICE.  BUYER AGREES TO PAY TO SELLER AT CLOSING BY WIRE
TRANSFER OR OTHER DELIVERY OF IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT
AS SELLER SHALL SPECIFY $84,000,000 (THE “PURCHASE PRICE”):


 


(I)                                     MINUS THE GENERAL ESCROW AMOUNT (WHICH
BUYER SHALL TRANSFER TO THE GENERAL ESCROW AGENT PURSUANT TO THE TERMS AND
CONDITIONS OF THE GENERAL ESCROW AGREEMENT);


 


(II)                                  MINUS THE SPECIFIED ENVIRONMENTAL ESCROW
AMOUNT (WHICH BUYER SHALL TRANSFER TO THE SPECIFIED ENVIRONMENTAL ESCROW AGENT
PURSUANT TO THE TERMS AND CONDITIONS OF THE SPECIFIED ENVIRONMENTAL ESCROW
AGREEMENT);


 


(III)                               PLUS OR MINUS THE ESTIMATED NET WORKING
CAPITAL ADJUSTMENT;


 


(IV)                              PLUS OR MINUS THE AUGUST 31, 2007 INVENTORY
ADJUSTMENT;


 


(V)                                 MINUS THE POST-RETIREMENT AMOUNT.


 


(E)          NET WORKING CAPITAL ADJUSTMENT.  AS USED HEREIN, THE TERM “NET
WORKING CAPITAL ADJUSTMENT” MEANS (A) THE CLOSING NET WORKING CAPITAL MINUS
(B) THE ESTIMATED NET WORKING CAPITAL.  IF THE NET WORKING CAPITAL ADJUSTMENT IS
A POSITIVE NUMBER, THEN BUYER SHALL PAY TO SELLER THE NET WORKING CAPITAL
ADJUSTMENT PLUS THE NET WORKING CAPITAL ADJUSTMENT INTEREST.  IF THE NET WORKING
CAPITAL ADJUSTMENT IS A NEGATIVE NUMBER, THEN SELLER SHALL PAY TO BUYER THE NET
WORKING CAPITAL ADJUSTMENT (MULTIPLIED BY NEGATIVE ONE) PLUS THE NET WORKING
CAPITAL ADJUSTMENT INTEREST.  IN EITHER CASE, SUCH PAYMENT SHALL BE MADE PRIOR
TO THE TENTH BUSINESS DAY FOLLOWING THE FINAL DETERMINATION OF THE CLOSING NET
WORKING CAPITAL PURSUANT TO SECTION 2(G) BY WIRE TRANSFER OR OTHER DELIVERY OF
IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT AS SUCH OTHER PARTY SHALL
SPECIFY.


 


(F)            INVENTORY ADJUSTMENT.  AS USED HEREIN, THE TERM “INVENTORY
ADJUSTMENT” MEANS (I) THE CLOSING INVENTORY MINUS (II) THE AUGUST 31, 2007
INVENTORY PLUS (III) THE EXCESS, IF ANY, OF THE AUGUST 31, 2007 INVENTORY OVER
$25,000,000.  IF THE INVENTORY ADJUSTMENT IS A POSITIVE NUMBER, THEN BUYER SHALL
PAY TO SELLER THE INVENTORY ADJUSTMENT PLUS THE INVENTORY ADJUSTMENT INTEREST;
PROVIDED THAT THE AGGREGATE INCREASE TO THE PURCHASE PRICE PURSUANT TO SECTIONS
2(D)(IV) AND (F) SHALL NOT EXCEED $4,000,000 PLUS THE INVENTORY ADJUSTMENT
INTEREST.  IF THE INVENTORY ADJUSTMENT IS A NEGATIVE NUMBER, THEN SELLER SHALL
PAY TO BUYER THE INVENTORY ADJUSTMENT (MULTIPLIED BY NEGATIVE ONE) PLUS THE
INVENTORY ADJUSTMENT INTEREST.  IN EITHER CASE, SUCH PAYMENT SHALL BE MADE PRIOR
TO THE TENTH BUSINESS DAY FOLLOWING THE FINAL DETERMINATION OF THE CLOSING
INVENTORY PURSUANT TO SECTION 2(G) BY WIRE TRANSFER OR OTHER DELIVERY OF
IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT AS SUCH OTHER PARTY SHALL
SPECIFY.


 


(G)         ADJUSTMENT CALCULATION AND DISPUTE RESOLUTION.  SELLER WILL DELIVER
EACH OF THE CLOSING STATEMENTS TO BUYER WITHIN 60 DAYS AFTER THE CLOSING DATE. 
IF, WITHIN 30 DAYS FOLLOWING DELIVERY OF A CLOSING STATEMENT, BUYER HAS NOT
GIVEN SELLER A BUYER’S NOTICE (AS DEFINED BELOW), THEN SUCH CLOSING STATEMENT
SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.  IF, WITHIN 30 DAYS OF
RECEIVING A CLOSING STATEMENT, BUYER DELIVERS TO SELLER A WRITTEN NOTICE OF AN
OBJECTION WITH RESPECT TO SUCH CLOSING STATEMENT (“BUYER’S NOTICE”), THEN THE
PARTIES WILL MEET TO DISCUSS SUCH OBJECTION AND ATTEMPT IN GOOD FAITH TO REACH A
MUTUALLY SATISFACTORY RESOLUTION WITHIN 30

 

16

--------------------------------------------------------------------------------


 


DAYS FOLLOWING THE DATE OF BUYER’S NOTICE.  ANY BUYER’S NOTICE SHALL (I) SPECIFY
IN REASONABLE DETAIL THE NATURE OF ANY OBJECTION SO ASSERTED AND (II) ONLY
INCLUDE OBJECTIONS BASED ON MATHEMATICAL OR FACTUAL ERRORS OR BASED ON THE
CLOSING NET WORKING CAPITAL NOT BEING CALCULATED IN ACCORDANCE WITH EXHIBIT E OR
THE CLOSING INVENTORY NOT BEING CALCULATED IN ACCORDANCE WITH EXHIBIT F, AS
APPLICABLE; PROVIDED THAT, IN THE CASE OF THE CLOSING STATEMENT OF INVENTORY,
BUYER SHALL NOT OBJECT TO THE RESULTS OF THE PHYSICAL COUNT OF INVENTORY
DESCRIBED IN THE DEFINITION OF “CLOSING INVENTORY”.  IF THE PARTIES CANNOT
RESOLVE SUCH ISSUES WITHIN 30 DAYS AFTER THE DATE OF A BUYER’S NOTICE, THEN THE
PARTIES WILL SUBMIT THE ISSUES IN DISPUTE TO THE ACCOUNTANTS FOR RESOLUTION AND
FINAL DETERMINATION OF CLOSING NET WORKING CAPITAL OR CLOSING INVENTORY, AS
APPLICABLE.  IF THE ISSUES IN DISPUTE ARE SUBMITTED TO THE ACCOUNTANTS FOR
RESOLUTION, (A) EACH PARTY WILL FURNISH TO THE ACCOUNTANTS SUCH WORKPAPERS AND
OTHER DOCUMENTS AND INFORMATION RELATING TO THE DISPUTED ISSUES AS THE
ACCOUNTANTS MAY REQUEST AND ARE AVAILABLE TO THAT PARTY OR ITS AFFILIATES (OR
ITS INDEPENDENT PUBLIC ACCOUNTANTS), AND WILL BE AFFORDED THE OPPORTUNITY TO
PRESENT TO THE ACCOUNTANTS ANY MATERIAL RELATING TO THE DETERMINATION AND, SO
LONG AS A REPRESENTATIVE OF THE OTHER PARTY IS PRESENT, TO DISCUSS THE
DETERMINATION WITH THE ACCOUNTANTS, (B) THE ACCOUNTANTS SHALL BE INSTRUCTED TO
RENDER THEIR DETERMINATION OF ALL MATTERS SUBMITTED TO IT WITHIN 30 DAYS
FOLLOWING SUBMISSION AND (C) THE DETERMINATION BY THE ACCOUNTANTS, AS SET FORTH
IN A NOTICE DELIVERED TO THE PARTIES BY THE ACCOUNTANTS, WILL BE BINDING AND
CONCLUSIVE ON THE PARTIES.  THE SCOPE OF THE DISPUTES TO BE RESOLVED BY THE
ACCOUNTANTS SHALL BE LIMITED TO WHETHER THE CLOSING NET WORKING CAPITAL WAS
CALCULATED CONSISTENTLY WITH EXHIBIT E OR THE CLOSING INVENTORY WAS CALCULATED
CONSISTENTLY WITH EXHIBIT F, AS APPLICABLE, AND WHETHER THERE WERE MATHEMATICAL
OR FACTUAL ERRORS IN THE APPLICABLE CLOSING STATEMENT, AND THE ACCOUNTANTS ARE
NOT TO MAKE ANY OTHER DETERMINATION (INCLUDING WITH RESPECT TO THE PHYSICAL
COUNT OF INVENTORY DESCRIBED IN THE DEFINITION OF “CLOSING INVENTORY”).  THE
FEES AND EXPENSES OF THE ACCOUNTANTS INCURRED PURSUANT TO THIS
SECTION 2(G) SHALL BE BORNE BY BUYER AND SELLER IN INVERSE PROPORTION AS THEY
MAY PREVAIL ON MATTERS RESOLVED BY THE ACCOUNTANTS, WHICH PROPORTIONATE
ALLOCATION ALSO SHALL BE DETERMINED BY THE ACCOUNTANTS AT THE TIME THE
DETERMINATION OF THE ACCOUNTANTS IS RENDERED ON THE MERITS OF THE MATTER
SUBMITTED.  THE FEES AND DISBURSEMENTS OF BUYER’S ACCOUNTANTS INCURRED IN
CONNECTION WITH THEIR REVIEW OF THE CLOSING STATEMENTS AND PREPARATION AND
REVIEW OF ANY BUYER’S NOTICE SHALL BE BORNE BY BUYER, AND THE FEES AND
DISBURSEMENTS OF SELLER’S ACCOUNTANTS INCURRED IN CONNECTION WITH THEIR
PREPARATION AND REVIEW OF THE CLOSING STATEMENTS AND REVIEW OF ANY BUYER’S
NOTICE SHALL BE BORNE BY SELLER.


 


(H)         POST-CLOSING ACCOUNTING PRACTICE; ACCESS.  FOLLOWING THE CLOSING,
NEITHER BUYER NOR SELLER SHALL TAKE ANY ACTION THAT IS NOT CONSISTENT WITH
SELLER’S PAST PRACTICES WITH RESPECT TO THE ACCOUNTING BOOKS AND RECORDS OF
SELLER ON WHICH THE CLOSING STATEMENTS ARE TO BE BASED.  DURING THE PERIOD OF
TIME FROM AND AFTER THE CLOSING DATE THROUGH THE RESOLUTION OF ANY ADJUSTMENT TO
THE PURCHASE PRICE CONTEMPLATED BY THIS SECTION 2, BUYER SHALL AFFORD TO SELLER,
AND ANY ACCOUNTANTS, COUNSEL OR FINANCIAL ADVISERS RETAINED BY SELLER IN
CONNECTION WITH ANY ADJUSTMENT TO THE PURCHASE PRICE CONTEMPLATED BY THIS
SECTION 2, REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO ALL THE PROPERTIES,
BOOKS, CONTRACTS, PERSONNEL AND RECORDS RELEVANT TO THE PURCHASE PRICE
ADJUSTMENTS CONTEMPLATED BY THIS SECTION 2.


 


(I)             PARENT GUARANTIES.


 


(I)             SELLER PARENT HEREBY UNCONDITIONALLY GUARANTEES THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND THE FULL AND PROMPT PAYMENT
AND PERFORMANCE OF ALL OBLIGATIONS, COVENANTS AND DUTIES OF SELLER UNDER AND
PURSUANT TO THIS AGREEMENT AND THE TRANSACTION AGREEMENTS.

 

17

--------------------------------------------------------------------------------


 


(II)          BUYER PARENT HEREBY UNCONDITIONALLY GUARANTEES THE REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN AND THE FULL AND PROMPT PAYMENT AND PERFORMANCE
OF ALL OBLIGATIONS, COVENANTS AND DUTIES OF BUYER, INCLUDING THE PAYMENT OF THE
PURCHASE PRICE, UNDER AND PURSUANT TO THIS AGREEMENT AND THE TRANSACTION
AGREEMENTS.


 


(J)             PURCHASE PRICE ALLOCATION FOR TAX PURPOSES.  BUYER SHALL PREPARE
A PROPOSED ALLOCATION OF THE ADJUSTED PURCHASE PRICE (AND OTHER CAPITALIZED
COSTS) AND ASSUMED LIABILITIES AMONG THE ACQUIRED ASSETS IN ACCORDANCE WITH CODE
SECTION 1060 AND THE TREASURY REGULATIONS THEREUNDER (AND ANY SIMILAR PROVISION
OF STATE, LOCAL OR FOREIGN LAW, AS APPROPRIATE).  BUYER SHALL DELIVER SUCH
PROPOSED ALLOCATION TO SELLER NOT LATER THAN 120 DAYS AFTER THE CLOSING DATE. 
IF SELLER AND BUYER AGREE UPON SUCH PROPOSED ALLOCATION, THEN SUCH PROPOSED
ALLOCATION SHALL BECOME THE FINAL ALLOCATION (THE “FINAL ALLOCATION”).  IF
SELLER RAISES ANY OBJECTIONS IN RESPECT OF THE PROPOSED ALLOCATION, THEN SELLER
AND BUYER SHALL NEGOTIATE IN GOOD FAITH UNTIL THEY WILL HAVE RESOLVED ALL SUCH
OBJECTIONS AND THE SO NEGOTIATED ALLOCATION SHALL BECOME THE FINAL ALLOCATION. 
BUYER AND SELLER AND THEIR AFFILIATES SHALL REPORT, ACT AND FILE TAX RETURNS
(INCLUDING INTERNAL REVENUE SERVICE FORM 8594) IN ALL RESPECTS AND FOR ALL
PURPOSES CONSISTENT WITH SUCH FINAL ALLOCATION.  SELLER SHALL TIMELY AND
PROPERLY PREPARE, EXECUTE, FILE AND DELIVER ALL SUCH DOCUMENTS, FORMS AND OTHER
INFORMATION AS BUYER MAY REASONABLY REQUEST TO PREPARE SUCH FINAL ALLOCATION. 
NEITHER BUYER NOR SELLER (NOR THEIR AFFILIATES) SHALL TAKE ANY POSITION (WHETHER
IN AUDITS, TAX RETURNS OR OTHERWISE) THAT IS INCONSISTENT WITH SUCH FINAL
ALLOCATION UNLESS REQUIRED TO DO SO BY APPLICABLE LAW.  IF, AFTER THE PROPOSED
ALLOCATION BECOMES THE FINAL ALLOCATION, ANY EVENT OCCURS THAT WILL RESULT IN AN
ADJUSTMENT OF THE ADJUSTED PURCHASE PRICE (INCLUDING ANY INDEMNITY PAYMENTS
PURSUANT TO THIS AGREEMENT), THEN SELLER AND BUYER (AND THEIR RESPECTIVE
AFFILIATES) SHALL AMEND THE FINAL ALLOCATION ACCORDINGLY.


 


SECTION 3                               SELLER’S REPRESENTATIONS AND WARRANTIES


 

Seller represents and warrants to Buyer that the statements contained in this
Section 3 are correct and complete as of the date hereof, except as set forth in
the disclosure schedule accompanying this Agreement (the “Disclosure
Schedule”).  Items disclosed under any particular Section shall be deemed as
disclosed for other Sections where its relevance to such other Sections is
obvious and clearly apparent on its face.  Nothing in the Disclosure Schedule
shall be deemed adequate to disclose an exception to a representation or
warranty made herein unless the reason for it being disclosed is obvious and
clearly apparent.  The inclusion of an item on the Disclosure Schedule as an
exception to a representation or warranty will not by itself be deemed an
admission by Seller that such item is material or was required to be disclosed
therein.

 


(A)          ORGANIZATION OF BLOUNT.  EACH OF SELLER PARENT, BLOUNT AND EACH
BLOUNT SUBSIDIARY HAS BEEN DULY ORGANIZED, IS VALIDLY EXISTING AND IS IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.


 


(B)         AUTHORIZATION OF TRANSACTION.  EACH OF SELLER PARENT, BLOUNT AND
EACH BLOUNT SUBSIDIARY HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND EACH TRANSACTION AGREEMENT TO WHICH IT IS A PARTY AND TO PERFORM
ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE BOARD OF DIRECTORS OF SELLER PARENT, BLOUNT AND EACH BLOUNT
SUBSIDIARY HAVE DULY AUTHORIZED THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
AGREEMENT AND EACH TRANSACTION AGREEMENT TO WHICH SUCH ENTITY IS A PARTY.  THIS
AGREEMENT AND EACH TRANSACTION AGREEMENT TO WHICH IT IS A PARTY HAS BEEN DULY
EXECUTED AND DELIVERED BY SELLER PARENT, BLOUNT AND EACH BLOUNT SUBSIDIARY AND
CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF SELLER PARENT, BLOUNT
AND EACH BLOUNT SUBSIDIARY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND
CONDITIONS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY (I) 

 

18

--------------------------------------------------------------------------------


 


BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS AND (II) GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(C)          NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING THE ASSIGNMENTS AND ASSUMPTIONS REFERRED TO IN SECTION 2) WILL
(I) VIOLATE ANY CONSTITUTION, STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT,
ORDER, DECREE, RULING, CHARGE, OR OTHER RESTRICTION OF ANY GOVERNMENT,
GOVERNMENTAL AGENCY, OR COURT TO WHICH BLOUNT OR ANY OF THE BLOUNT SUBSIDIARIES
IS SUBJECT OR ANY PROVISION OF THE CHARTER OR BYLAWS OF BLOUNT OR ANY OF THE
BLOUNT SUBSIDIARIES, (II) MATERIALLY CONFLICT WITH, RESULT IN A MATERIAL BREACH
OF, CONSTITUTE A MATERIAL DEFAULT UNDER, RESULT IN THE ACCELERATION OF, CREATE
IN ANY PARTY THE RIGHT TO ACCELERATE, TERMINATE, MODIFY, OR CANCEL, OR REQUIRE
ANY NOTICE UNDER ANY AGREEMENT, CONTRACT, LEASE, LICENSE, INSTRUMENT, OR OTHER
ARRANGEMENT TO WHICH BLOUNT OR ANY OF THE BLOUNT SUBSIDIARIES IS A PARTY OR BY
WHICH IT IS BOUND OR TO WHICH ANY OF ITS ASSETS IS SUBJECT (OR RESULT IN THE
IMPOSITION OF ANY LIEN UPON ANY OF ITS ASSETS) OR (III) CONFLICT WITH, RESULT IN
A BREACH OF, CONSTITUTE A DEFAULT UNDER, RESULT IN THE ACCELERATION OF, CREATE
IN ANY PARTY THE RIGHT TO ACCELERATE, TERMINATE, MODIFY, OR CANCEL, OR REQUIRE
ANY NOTICE UNDER ANY ASSUMED CONTRACT.  EXCEPT FOR SUCH AUTHORIZATIONS, CONSENTS
OR APPROVALS THAT HAVE BEEN OBTAINED PRIOR TO CLOSING OR ARE SET FORTH ON
SECTION 3(C) OF THE DISCLOSURE SCHEDULE, NONE OF BLOUNT OR THE BLOUNT
SUBSIDIARIES NEEDS TO GIVE ANY NOTICE TO, MAKE ANY FILING WITH, OR OBTAIN ANY
AUTHORIZATION, CONSENT, OR APPROVAL OF ANY GOVERNMENT OR GOVERNMENTAL AGENCY IN
ORDER FOR THE PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(D)         BROKERS’ FEES.  SELLER HAS NO LIABILITY TO PAY ANY FEES OR
COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT FOR WHICH BUYER COULD BECOME LIABLE OR OBLIGATED.


 


(E)          TITLE TO AND SUFFICIENCY AND CONDITION OF ASSETS.  SELLER HAS GOOD
AND MARKETABLE TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL OF THE ACQUIRED
ASSETS, FREE AND CLEAR OF ANY LIEN OR RESTRICTION ON TRANSFER (OTHER THAN
PERMITTED ENCUMBRANCES IN THE CASE OF REAL PROPERTY).  OTHER THAN THOSE ASSETS
EXPRESSLY EXCLUDED FROM THE DEFINITION OF “ACQUIRED ASSETS”, THE ACQUIRED ASSETS
(I) CONSTITUTE ALL OF THE ASSETS, TANGIBLE AND INTANGIBLE, OF ANY NATURE
WHATSOEVER, NECESSARY TO OPERATE THE TARGET BUSINESS IN THE MANNER PRESENTLY
OPERATED BY SELLER, (II) INCLUDE ALL OF THE OPERATING ASSETS OF SELLER PRIMARILY
USED IN THE TARGET BUSINESS AND (III) ARE SUFFICIENT FOR THE CONTINUED CONDUCT
OF THE TARGET BUSINESS BY BUYER AFTER THE CLOSING IN SUBSTANTIALLY THE SAME
MANNER AS CONDUCTED BY SELLER PRIOR TO THE CLOSING.  EACH ACQUIRED ASSET THAT IS
A TANGIBLE ASSET HAVING A NET BOOK VALUE IN EXCESS OF $30,000 (X) IS IN GOOD
WORKING ORDER (ORDINARY WEAR AND TEAR EXCEPTED), (Y) HAS BEEN MAINTAINED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH THE PAST PRACTICE OF SELLER AND GENERALLY
ACCEPTED INDUSTRY PRACTICE AND (Z) IS SUITABLE FOR THE PURPOSES FOR WHICH IT
PRESENTLY IS USED IN CONNECTION WITH THE TARGET BUSINESS.


 


(F)            FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS (I) HAVE BEEN
PREPARED (A) IN THE CASE OF THE SELLER PARENT FINANCIAL STATEMENTS, IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED THEREBY
AND (B) IN THE CASE OF THE AUGUST 31, 2007 FINANCIAL STATEMENTS, USING
METHODOLOGY CONSISTENT WITH THE TARGET BUSINESS FINANCIAL STATEMENTS AND
CONSISTENTLY APPLIED, (II) PRESENT FAIRLY THE FINANCIAL CONDITION OF THE SELLER
PARENT AND TARGET BUSINESS, AS APPLICABLE, AS OF SUCH DATES AND FOR THE PERIODS
COVERED THEREBY AND (III) ARE CONSISTENT WITH AND BASED UPON THE BOOKS AND
RECORDS OF THE SELLER PARENT AND TARGET BUSINESS (WHICH BOOKS AND RECORDS ARE
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS); PROVIDED, HOWEVER,

 

19

--------------------------------------------------------------------------------


 


THAT THE AUGUST 31, 2007 FINANCIAL STATEMENTS ARE SUBJECT TO NORMAL AND
RECURRING YEAR-END ADJUSTMENTS.


 


(G)         EVENTS SUBSEQUENT TO DECEMBER 31, 2006.  EXCEPT AS SET FORTH ON
SECTION 3(G) OF THE DISCLOSURE SCHEDULE, SINCE DECEMBER 31, 2006, THERE HAS NOT
BEEN ANY MATERIAL ADVERSE CHANGE AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, WITH RESPECT TO THE TARGET BUSINESS, SINCE SUCH DATE:


 


(I)                                     SELLER HAS OPERATED THE TARGET BUSINESS
IN THE ORDINARY COURSE OF BUSINESS;


 


(II)                                  SELLER HAS NOT SOLD, LEASED, TRANSFERRED,
OR ASSIGNED ANY ASSET WITH A NET BOOK VALUE IN EXCESS OF $100,000 THAT WOULD
HAVE CONSTITUTED AN ACQUIRED ASSET, TANGIBLE OR INTANGIBLE, OTHER THAN FOR FAIR
CONSIDERATION IN THE ORDINARY COURSE OF BUSINESS;


 


(III)                               NO PARTY (INCLUDING SELLER AND ANY OF THE
BLOUNT SUBSIDIARIES) HAS ACCELERATED, TERMINATED, MATERIALLY MODIFIED OR
CANCELLED ANY AGREEMENT, CONTRACT, LEASE, OR LICENSE INVOLVING MORE THAN
$100,000 TO WHICH BLOUNT OR ANY OF THE BLOUNT SUBSIDIARIES IS A PARTY OR BY
WHICH ANY OF THEM IS BOUND OR OUTSIDE THE ORDINARY COURSE OF BUSINESS;


 


(IV)                              SELLER HAS NOT ENTERED INTO ANY MATERIAL
CONTRACT HAVING AN AGGREGATE VALUE, OR PROVIDING FOR OBLIGATIONS, IN EXCESS OF
$100,000 OR OUTSIDE THE ORDINARY COURSE OF BUSINESS.


 


(V)                                 SELLER HAS NOT IMPOSED OR PERMITTED TO EXIST
ANY LIEN UPON ANY OF ITS ASSETS, TANGIBLE OR INTANGIBLE (OTHER THAN PERMITTED
ENCUMBRANCES WITH RESPECT TO REAL PROPERTY);


 


(VI)                              SELLER HAS NOT MADE ANY CAPITAL EXPENDITURE
(OR SERIES OF RELATED CAPITAL EXPENDITURES) EITHER INVOLVING MORE THAN $100,000
OR OUTSIDE THE ORDINARY COURSE OF BUSINESS;


 


(VII)                           SELLER HAS NOT MADE ANY CAPITAL INVESTMENT IN,
ANY LOAN TO, OR ANY ACQUISITION OF THE SECURITIES OR ASSETS OF, ANY OTHER PERSON
(OR SERIES OF RELATED CAPITAL INVESTMENTS, LOANS, AND ACQUISITIONS) EITHER
INVOLVING MORE THAN $100,000 OR OUTSIDE THE ORDINARY COURSE OF BUSINESS;


 


(VIII)                        SELLER HAS NOT DELAYED OR POSTPONED THE PAYMENT OF
ACCOUNTS PAYABLE OR ANY OTHER LIABILITIES OUTSIDE THE ORDINARY COURSE OF
BUSINESS;


 


(IX)                                THERE HAS BEEN NO INDIVIDUAL OCCURRENCE IN
WHICH SELLER HAS EXPERIENCED ANY DAMAGE, DESTRUCTION OR LOSS (WHETHER OR NOT
COVERED BY INSURANCE) IN EXCESS OF $100,000 WITH RESPECT TO AN ACQUIRED ASSET;


 


(X)                                   NEITHER SELLER NOR ANY OF THE BLOUNT
SUBSIDIARIES HAS MADE ANY LOAN THAT REMAINS OUTSTANDING TO, OR ENTERED INTO ANY
OTHER TRANSACTION WITH, ANY TARGET BUSINESS EMPLOYEE OUTSIDE THE ORDINARY COURSE
OF BUSINESS;

 

20

--------------------------------------------------------------------------------


 


(XI)                                SELLER HAS NOT DISCHARGED ANY MATERIAL
LIABILITY OR LIEN PRIMARILY RELATING TO THE TARGET BUSINESS OUTSIDE THE ORDINARY
COURSE OF BUSINESS;


 


(XII)                             SELLER HAS NOT CANCELLED, COMPROMISED, WAIVED,
OR RELEASED ANY RIGHT OR CLAIM (OR SERIES OF RELATED RIGHTS AND CLAIMS)
INVOLVING MORE THAN $100,000 OUTSIDE THE ORDINARY COURSE OF BUSINESS;


 


(XIII)                          SELLER HAS NOT ENTERED INTO ANY AGREEMENT
PERTAINING TO THE TARGET BUSINESS THAT CONCERNS NON-COMPETITION OR EXCLUSIVE
DEALING; AND


 


(XIV)                         SELLER HAS NOT COMMITTED TO DO ANY OF THE
FOREGOING.


 


(H)         LEGAL COMPLIANCE.  EXCEPT AS SET FORTH ON SECTION 3(H) OF THE
DISCLOSURE SCHEDULE, WITH RESPECT TO THE TARGET BUSINESS, SELLER HAS MATERIALLY
COMPLIED WITH ALL APPLICABLE LAWS.  THIS SECTION DOES NOT APPLY TO
ENVIRONMENTAL, HEALTH OR SAFETY MATTERS WHICH ARE EXCLUSIVELY THE SUBJECT OF
SECTION 3(S).


 


(I)             TAX MATTERS.  EACH OF BLOUNT AND THE BLOUNT SUBSIDIARIES HAS
TIMELY FILED ALL EMPLOYMENT, SALES AND USE AND PROPERTY TAX RETURNS THAT RELATE
TO THE TARGET BUSINESS THAT IT WAS REQUIRED TO FILE UNDER APPLICABLE LAWS AND
REGULATIONS.  ALL SUCH EMPLOYMENT, SALES AND USE AND PROPERTY TAX RETURNS WERE
CORRECT AND COMPLETE IN ALL RESPECTS AND WERE PREPARED IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND REGULATIONS.  ALL SUCH EMPLOYMENT, SALES AND USE AND
PROPERTY TAXES DUE AND OWED BY BLOUNT OR ANY OF ITS BLOUNT SUBSIDIARIES HAVE
BEEN PAID.  THERE ARE NO TAX LIENS ON ACQUIRED ASSETS, EXCEPT (I) FOR SUCH TAX
LIENS WHEREIN BLOUNT OR ONE OF THE BLOUNT SUBSIDIARIES IS CONTESTING SUCH TAXES
OR (II) FOR TAXES NOT YET DUE AND PAYABLE.  TO THE KNOWLEDGE OF SELLER, WITH
RESPECT TO THE TARGET BUSINESS, SELLER HAS NOT PARTICIPATED IN A TRANSACTION
THAT IS OF THE TYPE SET FORTH IN CODE SECTION 6011 AND THE REGULATIONS
PROMULGATED THERETO.


 


(J)             REAL PROPERTY.


 


(I)                                     SECTION 3(J)(I) OF THE DISCLOSURE
SCHEDULE SETS FORTH THE ADDRESS AND DESCRIPTION OF EACH PARCEL OF OWNED REAL
PROPERTY.  WITH RESPECT TO EACH PARCEL OF OWNED REAL PROPERTY, (A) BLOUNT OR ONE
OF THE BLOUNT SUBSIDIARIES HAS GOOD AND MARKETABLE INDEFEASIBLE FEE SIMPLE
TITLE, FREE AND CLEAR OF ALL LIENS, EXCEPT PERMITTED ENCUMBRANCES, (B) EXCEPT AS
SET FORTH IN SECTION 3(J)(I) OF THE DISCLOSURE SCHEDULE AS BEING OWNED REAL
PROPERTY LEASES, NEITHER SELLER NOR ANY OF THE BLOUNT SUBSIDIARIES HAS LEASED OR
OTHERWISE GRANTED TO ANY PERSON THE RIGHT TO USE OR OCCUPY SUCH OWNED REAL
PROPERTY OR ANY PORTION THEREOF AND (C) THERE ARE NO OUTSTANDING OPTIONS, RIGHTS
OF FIRST OFFER OR RIGHTS OF FIRST REFUSAL TO PURCHASE SUCH OWNED REAL PROPERTY
OR ANY PORTION THEREOF OR INTEREST THEREIN.


 


(II)                                  SECTION 3(J)(II) OF THE DISCLOSURE
SCHEDULE SETS FORTH THE ADDRESS OF EACH PARCEL OF LEASED REAL PROPERTY, AND A
TRUE AND COMPLETE LIST OF ALL LEASES FOR EACH SUCH PARCEL OF LEASED REAL
PROPERTY (INCLUDING THE DATE AND NAME OF THE PARTIES TO SUCH LEASE DOCUMENT). 
SELLER HAS DELIVERED TO BUYER A TRUE AND COMPLETE COPY OF EACH SUCH LEASE
DOCUMENT AND, IN THE CASE OF ANY ORAL LEASE, A WRITTEN SUMMARY OF THE MATERIAL
TERMS OF SUCH LEASE.  EXCEPT AS SET FORTH IN SECTION 3(J)(II) OF THE DISCLOSURE
SCHEDULE, WITH RESPECT TO EACH OF THE LEASES, (A) SUCH LEASE IS LEGAL, VALID,
BINDING, AND IN FULL FORCE AND EFFECT, (B) THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT DO NOT REQUIRE THE CONSENT OF ANY OTHER PARTY TO SUCH LEASE (EXCEPT
FOR THOSE LEASES FOR WHICH LEASE

 

21

--------------------------------------------------------------------------------


 


CONSENTS ARE REQUIRED), WILL NOT RESULT IN A BREACH OF OR DEFAULT UNDER SUCH
LEASE, AND WILL NOT OTHERWISE CAUSE SUCH LEASE TO CEASE TO BE LEGAL, VALID,
BINDING, AND IN FULL FORCE AND EFFECT ON IDENTICAL TERMS FOLLOWING THE CLOSING,
(C) SELLER’S POSSESSION AND QUIET ENJOYMENT OF THE LEASED REAL PROPERTY UNDER
SUCH LEASE HAS NOT BEEN DISTURBED AND THERE ARE NO MATERIAL DISPUTES WITH
RESPECT TO SUCH LEASE, (D) SELLER IS NOT IN MATERIAL BREACH OF OR DEFAULT UNDER
SUCH LEASE, AND NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT, WITH THE
DELIVERY OF NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A
MATERIAL BREACH OR DEFAULT, OR PERMIT THE TERMINATION, MODIFICATION OR
ACCELERATION OF RENT UNDER SUCH LEASE, (E) NO SECURITY DEPOSIT OR PORTION
THEREOF DEPOSITED WITH RESPECT TO SUCH LEASE HAS BEEN APPLIED IN RESPECT OF A
BREACH OF OR DEFAULT UNDER SUCH LEASE THAT HAS NOT BEEN REDEPOSITED IN FULL,
(F) SELLER DOES NOT OWE, OR WILL NOT OWE IN THE FUTURE, ANY BROKERAGE
COMMISSIONS OR FINDER’S FEES WITH RESPECT TO SUCH LEASE, (G) THE OTHER PARTY TO
SUCH LEASE IS NOT AN AFFILIATE OF, AND OTHERWISE DOES NOT HAVE ANY KNOWN
ECONOMIC INTEREST IN, SELLER, (H) SELLER HAS NOT SUBLEASED, LICENSED OR
OTHERWISE GRANTED ANY PERSON THE RIGHT TO USE OR OCCUPY THE LEASED REAL PROPERTY
OR ANY PORTION THEREOF OTHER THAN ANY LEASED REAL PROPERTY SUBLEASE SET FORTH IN
SECTION 3(J)(II) OF THE DISCLOSURE SCHEDULE, (I) SELLER HAS NOT COLLATERALLY
ASSIGNED OR GRANTED ANY OTHER LIEN IN SUCH LEASE OR ANY INTEREST THEREIN AND
(J) THERE ARE NO LIENS ON THE ESTATE OR INTEREST CREATED BY SUCH LEASE OTHER
THAN PERMITTED ENCUMBRANCES.


 


(III)                               SECTION 3(J)(III) OF THE DISCLOSURE SCHEDULE
SETS FORTH A TRUE AND COMPLETE LIST OF ALL OWNED REAL PROPERTY LEASES AND LEASED
REAL PROPERTY SUBLEASES, INCLUDING THE DATE AND NAME OF THE PARTIES TO EACH
LANDLORD LEASE DOCUMENT. SELLER HAS DELIVERED TO BUYER A TRUE AND COMPLETE COPY
OF EACH LANDLORD LEASE DOCUMENT AND, IN THE CASE OF ANY ORAL LANDLORD LEASE, A
WRITTEN SUMMARY OF THE MATERIAL TERMS OF SUCH LEASE. EXCEPT AS SET FORTH IN
SECTION 3(J)(III) OF THE DISCLOSURE SCHEDULE, WITH RESPECT TO EACH OF THE
LANDLORD LEASES, (A) SUCH LANDLORD LEASE IS LEGAL, VALID, BINDING, AND IN FULL
FORCE AND EFFECT, (B) NEITHER SELLER NOR, TO THE KNOWLEDGE OF SELLER, ANY OTHER
PARTY TO SUCH LANDLORD LEASE IS IN MATERIAL BREACH OF OR DEFAULT THEREUNDER,
AND, TO THE KNOWLEDGE OF SELLER, NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS
THAT, WITH THE DELIVERY OF NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE
SUCH A MATERIAL BREACH OF OR DEFAULT THEREUNDER, (C) NO SECURITY DEPOSIT OR
PORTION THEREOF DEPOSITED WITH RESPECT TO SUCH LANDLORD LEASE HAS BEEN APPLIED
IN RESPECT OF A BREACH OR DEFAULT UNDER SUCH LANDLORD LEASE THAT HAS NOT BEEN
REDEPOSITED IN FULL, (D) SELLER DOES NOT OWE, OR WILL NOT OWE IN THE FUTURE, ANY
BROKERAGE COMMISSIONS OR FINDER’S FEES WITH RESPECT TO SUCH LANDLORD LEASE,
(E) THE OTHER PARTY TO SUCH LANDLORD LEASE IS NOT AN AFFILIATE OF, AND OTHERWISE
DOES NOT HAVE ANY KNOWN ECONOMIC INTEREST IN, SELLER, (F) TO THE KNOWLEDGE OF
SELLER, THE OTHER PARTY TO SUCH LANDLORD LEASE HAS NOT SUBLEASED, LICENSED OR
OTHERWISE GRANTED ANY PERSON THE RIGHT TO USE OR OCCUPY THE PREMISES DEMISED
THEREUNDER OR ANY PORTION THEREOF, (G) TO THE KNOWLEDGE OF SELLER, THE OTHER
PARTY HAS NOT COLLATERALLY ASSIGNED OR GRANTED ANY OTHER LIEN IN SUCH LANDLORD
LEASE AND (H) TO THE KNOWLEDGE OF SELLER, THERE ARE NO LIENS ON THE ESTATE OR
INTEREST CREATED BY SUCH LANDLORD LEASE OTHER THAN PERMITTED ENCUMBRANCES.


 


(IV)                              SELLER IS NOT PARTY TO ANY AGREEMENT (OTHER
THAN WITH BUYER) UNDER WHICH A THIRD PARTY HAS ANY RIGHT OR OPTION TO PURCHASE
ANY OF THE OWNED REAL PROPERTY OR ANY INTEREST THEREIN.


 


(V)                                 NONE OF THE IMPROVEMENTS CONTAIN ANY
MATERIAL STRUCTURAL DEFECTS AND THE IMPROVEMENTS ARE SUFFICIENT FOR THE
OPERATION OF THE TARGET BUSINESS IN THE MANNER PRESENTLY OPERATED BY SELLER.

 

22

--------------------------------------------------------------------------------


 


(VI)                              TO THE KNOWLEDGE OF SELLER, THERE IS NO
CONDEMNATION, EXPROPRIATION OR OTHER PROCEEDING IN EMINENT DOMAIN, PENDING OR
THREATENED, AFFECTING ANY PARCEL OF REAL PROPERTY OR ANY PORTION THEREOF OR
INTEREST THEREIN.


 


(VII)                           NEITHER SELLER NOR ANY OF THE BLOUNT
SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OF VIOLATION OF ANY REAL PROPERTY
LAW AND TO SELLER’S KNOWLEDGE, THERE IS NO BASIS FOR THE ISSUANCE OF ANY SUCH
NOTICE OR THE TAKING OF ANY ACTION FOR SUCH VIOLATION.


 


(VIII)                        EACH PARCEL OF OWNED REAL PROPERTY HAS DIRECT
VEHICULAR AND PEDESTRIAN ACCESS TO A PUBLIC STREET ADJOINING THE OWNED REAL
PROPERTY, OR HAS VEHICULAR AND PEDESTRIAN ACCESS TO A PUBLIC STREET VIA AN
INSURABLE, PERMANENT, IRREVOCABLE AND APPURTENANT EASEMENT BENEFITING SUCH
PARCEL OF OWNED REAL PROPERTY, AND SUCH ACCESS IS NOT DEPENDENT ON ANY LAND OR
OTHER REAL PROPERTY INTEREST THAT IS NOT INCLUDED IN THE OWNED REAL PROPERTY. 
NONE OF THE IMPROVEMENTS OR ANY PORTION THEREOF IS DEPENDENT FOR ITS ACCESS, USE
OR OPERATION, AS CURRENTLY CONDUCTED THEREAT, ON ANY LAND, BUILDING, IMPROVEMENT
OR OTHER REAL PROPERTY INTEREST THAT IS NOT INCLUDED IN THE OWNED REAL
PROPERTY.  TO THE KNOWLEDGE OF SELLER, EACH UTILITY SERVICE ENTERS THE OWNED
REAL PROPERTY FROM AN ADJOINING PUBLIC STREET OR VALID EASEMENT IN FAVOR OF THE
SUPPLIER OF SUCH UTILITY SERVICE OR SUCH UTILITY SERVICE IS APPURTENANT TO SUCH
REAL PROPERTY, AND IS NOT DEPENDENT FOR ITS ACCESS, USE OR OPERATION ON ANY
LAND, BUILDING, IMPROVEMENT OR OTHER REAL PROPERTY INTEREST THAT IS NOT INCLUDED
IN THE REAL PROPERTY.


 


(IX)                                SECTION 3(J)(IX) OF THE DISCLOSURE SCHEDULE
LISTS ALL MATERIAL REAL PROPERTY PERMITS HELD BY SELLER OR ANY OF THE BLOUNT
SUBSIDIARIES WITH RESPECT TO EACH PARCEL OF REAL PROPERTY.  SELLER HAS DELIVERED
TO BUYER A TRUE AND COMPLETE COPY OF ALL SUCH MATERIAL REAL PROPERTY PERMITS. 
NEITHER SELLER NOR ANY OF THE BLOUNT SUBSIDIARIES HAS RECEIVED ANY WRITTEN
NOTICE FROM ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE REAL
PROPERTY THREATENING A SUSPENSION, REVOCATION, MODIFICATION OR CANCELLATION OF
ANY MATERIAL REAL PROPERTY PERMIT AND TO SELLER’S KNOWLEDGE, THERE IS NO BASIS
FOR THE ISSUANCE OF ANY SUCH NOTICE OR THE TAKING OF ANY SUCH ACTION.  THE
MATERIAL REAL PROPERTY PERMITS ARE TRANSFERABLE TO BUYER WITHOUT THE CONSENT OR
APPROVAL OF THE ISSUING GOVERNMENTAL AUTHORITY, EXCEPT WHERE THE FAILURE TO
OBTAIN SUCH CONSENT OR APPROVAL WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


 


(X)                                   THE CURRENT USE AND OCCUPANCY OF THE REAL
PROPERTY AND THE OPERATION OF THE TARGET BUSINESS AS CURRENTLY CONDUCTED THEREON
DO NOT VIOLATE, IN ANY MATERIAL RESPECT, ANY ENCUMBRANCE DOCUMENTS.  NEITHER
SELLER NOR ANY OF THE BLOUNT SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OF
VIOLATION OF ANY ENCUMBRANCE DOCUMENTS, AND TO SELLER’S KNOWLEDGE, THERE IS NO
BASIS FOR THE ISSUANCE OF ANY SUCH NOTICE OR THE TAKING OF ANY ACTION FOR SUCH
VIOLATION.


 


(XI)                                WITH RESPECT TO EACH OWNED REAL PROPERTY, TO
THE KNOWLEDGE OF SELLER, OTHER THAN AS SET FORTH IN THE TITLE COMMITMENTS AND
SURVEYS ORDERED BY BUYER AND OTHER THAN AS MAY BE SET FORTH IN SECTION 3(J)(XI)
OF THE DISCLOSURE SCHEDULE, THERE ARE NO ENCROACHMENTS BY THE IMPROVEMENTS ON
ANY LAND THAT IS NOT INCLUDED IN SUCH OWNED REAL PROPERTY, THERE ARE NO REAL
PROPERTY IMPOSITIONS THAT ARE DELINQUENT, AND NO PORTION OF SUCH OWNED REAL
PROPERTY IS LOCATED IN A “SPECIAL FLOOD HAZARD” (AS SUCH TERM IS DEFINED BY THE
FEDERAL EMERGENCY MANAGEMENT AGENCY).

 

23

--------------------------------------------------------------------------------


 


(K)          INTELLECTUAL PROPERTY.


 


(I)                                     SECTION 3(K)(I) OF THE DISCLOSURE
SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST OF ALL INTELLECTUAL PROPERTY OF
SELLER (AND LICENSES OR OTHER PERMISSIONS GRANTED BY SELLER WITH RESPECT
THERETO) HELD FOR USE OR USED PRIMARILY IN THE OPERATION OF THE TARGET BUSINESS,
OTHER THAN (A) COPYRIGHTS AND UNREGISTERED TRADEMARKS THAT, INDIVIDUALLY AND IN
THE AGGREGATE, ARE NOT MATERIAL TO THE CONDUCT OF THE TARGET BUSINESS AS
PRESENTLY CONDUCTED, (B) UNREGISTERED DESIGNS AND (C) TRADE SECRETS AND
KNOW-HOW.  SELLER HAS TAKEN ALL NECESSARY AND DESIRABLE ACTION TO MAINTAIN AND
PROTECT EACH SUCH ITEM OF INTELLECTUAL PROPERTY THAT IS NECESSARY TO OPERATE THE
TARGET BUSINESS AS PRESENTLY CONDUCTED.


 


(II)                                  SECTION 3(K)(II) OF THE DISCLOSURE
SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST OF ALL INTELLECTUAL PROPERTY OF ANY
THIRD PARTY, OTHER THAN AN AFFILIATE OF SELLER PARENT OR BUYER PARENT, THAT
SELLER HOLDS FOR USE OR USES PRIMARILY IN THE OPERATION OF THE TARGET BUSINESS
AND IS MATERIAL TO THE OPERATION OF THE TARGET BUSINESS AS PRESENTLY CONDUCTED
BY SELLER.


 


(III)                               EXCEPT AS SET FORTH ON SECTION 3(K)(III) OF
THE DISCLOSURE SCHEDULE, (A) TO THE KNOWLEDGE OF SELLER, ALL THE INTELLECTUAL
PROPERTY SET FORTH ON SECTION 3(K)(I) OF THE DISCLOSURE SCHEDULE HAS BEEN DULY
REGISTERED IN, FILED IN OR ISSUED BY THE APPROPRIATE GOVERNMENTAL AUTHORITY
WHERE SUCH REGISTRATION, FILING OR ISSUANCE IS NECESSARY OR APPROPRIATE FOR THE
CONDUCT OF THE TARGET BUSINESS AS PRESENTLY CONDUCTED, (B) TO THE KNOWLEDGE OF
SELLER, SELLER IS THE SOLE AND EXCLUSIVE OWNER OF, AND SELLER HAS THE RIGHT TO
USE, EXECUTE, REPRODUCE, DISPLAY, PERFORM, MODIFY, ENHANCE, DISTRIBUTE, PREPARE
DERIVATIVE WORKS OF AND SUBLICENSE, WITHOUT PAYMENT TO ANY OTHER PERSON, ALL
SUCH INTELLECTUAL PROPERTY AND THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED
HEREBY AND IN THE TRANSACTION AGREEMENTS DO NOT AND WILL NOT CONFLICT WITH,
ALTER OR IMPAIR ANY SUCH RIGHTS AND (C) SINCE DECEMBER 31, 2005, SELLER HAS NOT
RECEIVED ANY WRITTEN COMMUNICATION FROM ANY PERSON ASSERTING ANY OWNERSHIP
INTEREST IN ANY SUCH INTELLECTUAL PROPERTY.  THE INTELLECTUAL PROPERTY OF SELLER
REFERRED TO IN CLAUSE (I) OF THE DEFINITION OF “ACQUIRED ASSETS” (OTHER THAN THE
“BLOUNT” TRADENAME AND THE ARGENTINA TRADEMARKS) CONSTITUTES ALL OF THE
INTELLECTUAL PROPERTY (OTHER THAN INTELLECTUAL PROPERTY OF ANY THIRD PARTIES)
NECESSARY TO OPERATE THE TARGET BUSINESS IN THE MANNER PRESENTLY OPERATED BY
SELLER.


 


(IV)                              WITH RESPECT TO THE INTELLECTUAL PROPERTY SET
FORTH ON SECTION 3(K)(I) OF THE DISCLOSURE SCHEDULE, SELLER HAS DELIVERED OR
TRANSFERRED TO BUYER MATERIALLY CORRECT AND COMPLETE COPIES OF EVIDENCING
OWNERSHIP AND PROSECUTION (IF APPLICABLE) OF (A) EACH ISSUED PATENT (INCLUDING
UTILITY, MODEL AND DESIGN PATENTS, SUPPLEMENTARY PROTECTION CERTIFICATES,
CERTIFICATES OF INVENTION AND THE LIKE) AND REGISTERED TRADEMARK (INCLUDING
SERVICE MARKS) THAT HAS BEEN ISSUED TO SELLER, (B) EACH PENDING PATENT
APPLICATION (INCLUDING UTILITY, MODEL AND DESIGN PATENTS, SUPPLEMENTARY DESIGN
CERTIFICATES, CERTIFICATES OF INVENTION AND THE LIKE) AND EACH APPLICATION FOR
TRADEMARK AND SERVICE MARK REGISTRATION THAT SELLER HAS MADE AND (C) EACH
LICENSE, SUBLICENSE, AGREEMENT OR OTHER PERMISSION THAT SELLER HAS GRANTED TO
ANY THIRD PARTY.


 


(V)                                 SELLER’S PRESENT OPERATION OF THE TARGET
BUSINESS DOES NOT, AND THE CONTINUED OPERATION OF THE TARGET BUSINESS AS
PRESENTLY CONDUCTED WILL NOT, INTERFERE WITH, INFRINGE UPON, MISAPPROPRIATE OR
OTHERWISE COME INTO CONFLICT WITH ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS,
AND SELLER HAS RECEIVED NO NOTICE REGARDING ANY OF THE FOREGOING.

 

24

--------------------------------------------------------------------------------


 


(L)             INVENTORY.  EACH ITEM OF INVENTORY (I) IS, SUBJECT TO INDUSTRY
STANDARDS, FREE OF ANY MATERIAL DEFECT OR DEFICIENCY, (II) IS IN GOOD, USABLE
AND CURRENTLY MARKETABLE CONDITION IN THE ORDINARY COURSE OF BUSINESS OF THE
TARGET BUSINESS (SUBJECT, IN THE CASE OF RAW MATERIALS AND WORK-IN-PROCESS, TO
THE COMPLETION OF THE PRODUCTION PROCESS) AND (III) IS REFLECTED ON THE
AUGUST 31, 2007 FINANCIAL STATEMENTS (SUBJECT TO SELLER’S OPERATION OF THE
TARGET BUSINESS IN THE ORDINARY COURSE OF BUSINESS SINCE AUGUST 31, 2007) AT THE
LESSER OF COST AND FAIR MARKET VALUE, WITH ADEQUATE OBSOLESCENCE RESERVES, ALL
AS DETERMINED IN ACCORDANCE WITH THE PAST PRACTICES OF THE TARGET BUSINESS. 
EXCEPT AS SET FORTH ON SECTION 3(L) OF THE DISCLOSURE SCHEDULE, SINCE AUGUST 31,
2007, THERE HAVE NOT BEEN ANY WRITE-DOWNS OF THE VALUE OF, OR ESTABLISHMENT OF
ANY RESERVES AGAINST, ANY INVENTORY, EXCEPT FOR WRITE-DOWNS AND RESERVES IN THE
ORDINARY COURSE OF BUSINESS.  SECTION 3(L) OF THE DISCLOSURE SCHEDULE SETS FORTH
THE ACCURATE AMOUNT, IN UNITS, OF THE “FLEX” PRODUCTION ENGINES HELD BY SELLER. 
TO THE EXTENT THAT, AFTER THE CLOSING, BUYER CONDUCTS THE TARGET BUSINESS AS IT
IS PRESENTLY CONDUCTED BY SELLER, THERE ARE NO FACTS OR CIRCUMSTANCES RELATING
TO ENGINES EMISSIONS COMPLIANCE THAT WOULD REASONABLY BE EXPECTED TO MATERIALLY
RESTRICT OR PREVENT PRODUCTION, SHIPMENT OR SALES OF PRIME PRODUCT DURING THE
PERIOD FROM THE DATE HEREOF UNTIL DECEMBER 31, 2008.


 


(M)       CONTRACTS.  SECTION 3(M)(I) OF THE DISCLOSURE SCHEDULE SETS FORTH A
COMPLETE AND ACCURATE LIST OF EACH OF THE FOLLOWING AGREEMENTS (WHETHER ORAL OR
WRITTEN), IN EACH CASE OTHER THAN ANY CUSTOMER PURCHASE ORDER OR SUPPLIER
PURCHASE ORDER (EACH, A “MATERIAL CONTRACT”):


 


(I)                                     ANY LETTER OF INTENT, AGREEMENT,
CONTRACT, LEASE, OR LICENSE PRIMARILY RELATING TO THE TARGET BUSINESS HAVING AN
AGGREGATE VALUE, OR PROVIDING FOR OBLIGATIONS, CONTINGENT OR OTHERWISE, IN
EXCESS OF $100,000, IN EACH CASE OTHER THAN ANY DEALER AGREEMENT DISCLOSED
PURSUANT TO CLAUSE (VIII) BELOW;


 


(II)                                  EACH ASSUMED EMPLOYEE BENEFIT AGREEMENT;


 


(III)                               ANY AGREEMENT PRIMARILY RELATING TO THE
TARGET BUSINESS UNDER WHICH SELLER HAS CREATED, INCURRED, ASSUMED OR GUARANTEED
ANY INDEBTEDNESS FOR BORROWED MONEY OR ANY CAPITALIZED LEASE OBLIGATION HAVING
AN AGGREGATE VALUE, OR PROVIDING FOR OBLIGATIONS, IN EXCESS OF $100,000;


 


(IV)                              ANY AGREEMENT PRIMARILY RELATING TO THE TARGET
BUSINESS CONCERNING A PARTNERSHIP OR JOINT VENTURE, IN EACH CASE OTHER THAN ANY
DEALER AGREEMENT DISCLOSED PURSUANT TO CLAUSE (VIII) BELOW;


 


(V)                                 ANY AGREEMENT PRIMARILY RELATING TO THE
TARGET BUSINESS CONCERNING CONFIDENTIALITY OR NON-COMPETITION OR EXCLUSIVE
DEALING;


 


(VI)                              ANY AGREEMENT PRIMARILY RELATING TO THE TARGET
BUSINESS FOR THE SALE, LICENSE OR DEVELOPMENT OF INTELLECTUAL PROPERTY;


 


(VII)                           ANY AGREEMENT UNDER WHICH THE CONSEQUENCES OF A
DEFAULT OR TERMINATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND


 


(VIII)                        ANY DEALER AGREEMENT OR OTHER AGREEMENT UNDER
WHICH PRODUCTS OF THE TARGET BUSINESS ARE DISTRIBUTED, ANYWHERE IN THE WORLD,
REGARDLESS OF BRAND.


 

Notwithstanding anything to the contrary herein, no customer purchase order or
supplier purchase order shall be a “Material Contract”.  Seller has delivered to
Buyer an accurate and

 

25

--------------------------------------------------------------------------------


 

complete copy of each Material Contract.  Except as set forth on
Section 3(m)(i) of the Disclosure Schedule, (A) each Material Contract is the
legal, valid, binding and enforceable obligation of Blount and/or the Blount
Subsidiary party thereto and, to the Knowledge of Seller, of the other parties
thereto, in each case except as such enforcement may be limited by
(1) bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and (2) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), (B) each Material Contract is in full force and
effect, (C) Seller is not, and, to the Knowledge of Seller, no other party is,
in material breach or default of any Material Contract, and no event has
occurred that with notice or lapse of time would constitute a material breach or
default by Seller or, to the Knowledge of Seller, any other party, or permit
termination, modification or acceleration of any Material Contract other than by
Seller or, to the Knowledge of Seller, by any other party and (D) no party has
repudiated any provision of any Material Contract.

 


(N)         NOTES AND ACCOUNTS RECEIVABLE.  TO THE EXTENT RELATING TO THE TARGET
BUSINESS, ALL NOTES AND ACCOUNTS RECEIVABLE OF SELLER ARE REFLECTED PROPERLY ON
THEIR BOOKS AND RECORDS AND ARE GOOD AND COLLECTIBLE AT THE AGGREGATE RECORDED
AMOUNTS THEREOF, NET OF ANY APPLICABLE RESERVES FOR DOUBTFUL ACCOUNTS REFLECTED
ON THE AUGUST 31, 2007 BALANCE SHEET, AS ADJUSTED FOR THE PASSAGE OF TIME
THROUGH THE CLOSING DATE IN ACCORDANCE WITH THE PAST CUSTOM AND PRACTICE OF
SELLER.


 


(O)         LITIGATION.  SECTION 3(O) OF THE DISCLOSURE SCHEDULE SETS FORTH EACH
INSTANCE WITH RESPECT TO THE TARGET BUSINESS IN WHICH SELLER IS SUBJECT TO, A
PARTY TO OR, TO THE KNOWLEDGE OF SELLER, IS THREATENED TO BE MADE A PARTY TO,
ANY OUTSTANDING ACTION, SUIT, PROCEEDING, HEARING, KNOWN INVESTIGATION, CHARGE,
COMPLAINT, CLAIM, DEMAND, NOTICE, TAX AUDIT (IN RESPECT OF EMPLOYMENT, SALES AND
USE OR PROPERTY TAXES), INJUNCTION, JUDGMENT, ORDER, DECREE, RULING OR CHARGE
OF, IN, OR BEFORE ANY COURT OR QUASI-JUDICIAL OR ADMINISTRATIVE AGENCY OF ANY
FEDERAL, STATE, LOCAL, OR FOREIGN JURISDICTION OR BEFORE ANY ARBITRATOR.


 


(P)         PRODUCT WARRANTY.  TO THE EXTENT RELATING TO THE TARGET BUSINESS,
EACH PRODUCT MANUFACTURED, SOLD, LEASED OR DELIVERED BY SELLER HAS BEEN IN
CONFORMITY WITH ALL APPLICABLE CONTRACTUAL COMMITMENTS AND ALL EXPRESS AND
IMPLIED WARRANTIES, AND SELLER HAS NO LIABILITY (AND THERE IS NO BASIS FOR ANY
ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM, OR
DEMAND AGAINST SELLER GIVING RISE TO ANY LIABILITY) FOR REPLACEMENT OR REPAIR
THEREOF OR OTHER DAMAGES IN CONNECTION THEREWITH, SUBJECT ONLY TO THE RESERVE
FOR PRODUCT WARRANTY CLAIMS REFLECTED IN THE AUGUST 31, 2007 BALANCE SHEET AS
ADJUSTED FOR THE PASSAGE OF TIME THROUGH THE CLOSING DATE IN ACCORDANCE WITH THE
PAST CUSTOM AND PRACTICE OF SELLER.  SUCH RESERVE FOR PRODUCT WARRANTY CLAIMS
WAS ESTABLISHED IN GOOD FAITH BASED ON REASONABLE INVESTIGATION AS TO EXPOSURE
AND USING METHODOLOGY CONSISTENT WITH THE TARGET BUSINESS FINANCIAL STATEMENTS
(SUBJECT TO NORMAL AND RECURRING YEAR-END ADJUSTMENTS).  EXCEPT AS SET FORTH ON
SECTION 3(P) OF THE DISCLOSURE SCHEDULE, THERE ARE NO OPEN OR PENDING BEFORE OR
AFTER WARRANTY FAILURE SERVICE LETTERS.  NO PRODUCT MANUFACTURED, SOLD, LEASED
OR DELIVERED BY SELLER IS SUBJECT TO ANY GUARANTY, WARRANTY OR OTHER INDEMNITY
BEYOND THE APPLICABLE STANDARD TERMS AND CONDITIONS OF SALE OR LEASE SET FORTH
IN SECTION 3(P) OF THE DISCLOSURE SCHEDULE.


 


(Q)         EMPLOYEES.


 


(I)                                     WITH RESPECT TO THE TARGET BUSINESS:
(A) OTHER THAN AS SET FORTH IN SECTION 3(Q)(I) OF THE DISCLOSURE SCHEDULE, THERE
IS NO COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR ORGANIZATION, AND TO THE
KNOWLEDGE OF SELLER, NO LABOR ORGANIZATION HAS, FOLLOWING AN ELECTION OR BY ANY
OTHER MEANS, BEEN RECOGNIZED OR CERTIFIED AS THE

 

26

--------------------------------------------------------------------------------



 


EXCLUSIVE REPRESENTATIVE OF ALL THE EMPLOYEES IN ANY UNIT DEEMED APPROPRIATE FOR
PURPOSES OF COLLECTIVE BARGAINING; (B) OTHER THAN AS SET FORTH IN
SECTION 3(Q)(I) OF THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF SELLER, NO LABOR
ORGANIZATION OR GROUP OF EMPLOYEES HAS FILED ANY REPRESENTATION PETITION OR MADE
ANY WRITTEN OR ORAL DEMAND FOR RECOGNITION; (C) OTHER THAN AS SET FORTH IN
SECTION 3(Q)(I) OF THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF SELLER, (1) NO
ORGANIZING CAMPAIGN OR DECERTIFICATION EFFORTS INVOLVING ANY LABOR ORGANIZATION
ARE UNDERWAY OR THREATENED AND (2) NO OTHER QUESTION CONCERNING REPRESENTATION
WITH RESPECT TO, OR RECOGNITION OF THE BARGAINING STATUS OF, ANY LABOR
ORGANIZATION EXISTS; (D) NO LABOR STRIKE, WORK STOPPAGE, SLOWDOWN OR OTHER
MATERIAL LABOR DISPUTE HAS OCCURRED WITHIN THE PAST 12 MONTHS, AND NONE IS
UNDERWAY OR, TO THE KNOWLEDGE OF SELLER, THREATENED; (E) THERE IS NO WORKMEN’S
COMPENSATION LIABILITY, EXPERIENCE, OR MATTER THAT COULD HAVE A MATERIAL ADVERSE
EFFECT; AND (F) TO THE KNOWLEDGE OF SELLER, THERE IS NO CHARGE, COMPLAINT,
GRIEVANCE, INVESTIGATION, INQUIRY OR OBLIGATION OF ANY KIND, PENDING OR
THREATENED IN ANY FORUM, INVOLVING A TARGET BUSINESS EMPLOYEE AND RELATING TO AN
ALLEGED VIOLATION OR BREACH BY SELLER OR ANY OF ITS BLOUNT SUBSIDIARIES (OR ITS
OR THEIR OFFICERS OR DIRECTORS) OF ANY LAW, REGULATION OR CONTRACT.


 


(II)                                  SECTION 3(Q)(II) OF THE DISCLOSURE
SCHEDULE LISTS, AS OF THE DATE OF THIS AGREEMENT, EACH EMPLOYEE BENEFIT
AGREEMENT.  SELLER HAS HERETOFORE MADE AVAILABLE TO BUYER A TRUE AND COMPLETE
COPY, OR A REPRESENTATIVE FORM OF AGREEMENT (IN THE CASE OF NON-U.S. EMPLOYMENT
AGREEMENTS), AS OF THE DATE OF THIS AGREEMENT, OF EACH EMPLOYEE BENEFIT
AGREEMENT, OTHER THAN ANY EMPLOYEE BENEFIT AGREEMENTS THAT SELLER IS PROHIBITED
FROM MAKING AVAILABLE TO BUYER AS THE RESULT OF LAWS RELATING TO THE
SAFEGUARDING OF DATA PRIVACY, ALL OF WHICH PROHIBITIONS ARE SET FORTH IN
SECTION 3(Q)(II) OF THE DISCLOSURE SCHEDULE.


 


(III)                               WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY NOTICE REQUIRED UNDER ANY LAW OR COLLECTIVE BARGAINING
AGREEMENT TO BE GIVEN TO THE TARGET BUSINESS EMPLOYEES HAS BEEN GIVEN, AND ALL
BARGAINING OBLIGATIONS WITH ANY EMPLOYEE REPRESENTATIVE HAVE BEEN SATISFIED. 
SELLER HAS NOT TAKEN ANY ACTIONS THAT WOULD CAUSE THE BUYER OR ANY OF ITS
AFFILIATES TO HAVE ANY LIABILITY UNDER THE WARN ACT WITH RESPECT TO THE TARGET
BUSINESS EMPLOYEES.


 


(IV)                              SECTION 3(Q)(IV) OF THE DISCLOSURE SCHEDULE
SETS FORTH THE NAME AND TOTAL COMPENSATION (INCLUDING ACCRUED BONUSES) OF EACH
TARGET BUSINESS EMPLOYEE WHOSE TOTAL COMPENSATION FOR 2007 IS EXPECTED TO EXCEED
$100,000, EXCEPT FOR ANY SUCH INFORMATION THAT SELLER IS PROHIBITED FROM MAKING
AVAILABLE TO BUYER AS THE RESULT OF LAWS RELATING TO THE SAFEGUARDING OF DATA
PRIVACY, ALL OF WHICH PROHIBITIONS ARE SET FORTH IN SECTION 3(Q)(IV) OF THE
DISCLOSURE SCHEDULE.


 


(V)                                 SECTION 3(Q)(V) OF THE DISCLOSURE SCHEDULE
SETS FORTH THE NAME OF EACH INACTIVE EMPLOYEE.


 


(R)            EMPLOYEE BENEFITS.


 


(I)                                     SECTION 3(R)(I) OF THE DISCLOSURE
SCHEDULE LISTS, AS OF THE DATE OF THIS AGREEMENT, EACH MATERIAL EMPLOYEE BENEFIT
PLAN.


 


(II)                                  EXCEPT AS SET FORTH ON SECTION 3(R)(II) OF
THE DISCLOSURE SCHEDULE, SELLER HAS MADE AVAILABLE TO BUYER CORRECT AND COMPLETE
COPIES OF THE PLAN DOCUMENTS AND

 

27

--------------------------------------------------------------------------------


 


SUMMARY PLAN DESCRIPTIONS, IN EACH CASE WITH RESPECT TO EACH MATERIAL EMPLOYEE
BENEFIT PLAN.


 


(III)                               THERE DOES NOT EXIST, NOR DO ANY
CIRCUMSTANCES EXIST THAT WOULD REASONABLY BE EXPECTED TO RESULT IN, ANY
CONTROLLED GROUP LIABILITY OF SELLER AND ITS AFFILIATES THAT WOULD REASONABLY BE
EXPECTED TO BECOME A LIABILITY, AT OR AFTER THE CLOSING, OF BUYER OR ANY ENTITY
THAT, TOGETHER WITH BUYER, IS TREATED AS A SINGLE EMPLOYER UNDER CODE
SECTION 414.  FOR PURPOSES OF THIS AGREEMENT, “CONTROLLED GROUP LIABILITY” MEANS
ANY AND ALL LIABILITIES (A) UNDER TITLE IV OF ERISA, (B) UNDER SECTION 302 OF
ERISA, (C) UNDER CODE SECTION 412(N) OR 4971 OR (D) FOR VIOLATION OF THE
CONTINUATION COVERAGE REQUIREMENTS OF COBRA.  NEITHER SELLER NOR ANY OF ITS
AFFILIATES IS OBLIGATED TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN ON BEHALF OF ANY
TARGET BUSINESS EMPLOYEES.


 


(IV)                              SECTION 3(R)(IV) OF THE DISCLOSURE SCHEDULE
IDENTIFIES EACH EMPLOYEE BENEFIT PLAN THAT IS A DEFINED CONTRIBUTION PLAN THAT
INCLUDES A QUALIFIED CASH OR DEFERRED ARRANGEMENT WITHIN THE MEANING OF CODE
SECTION 401(A) (EACH, A “SELLER 401(K) PLAN”).  THE INTERNAL REVENUE SERVICE HAS
ISSUED A FAVORABLE DETERMINATION LETTER WITH RESPECT TO EACH SELLER 401(K) PLAN
AND THE RELATED TRUST THAT HAS NOT BEEN REVOKED.


 


(V)                                 OTHER THAN AS SET FORTH IN
SECTION 3(R)(V) OF THE DISCLOSURE SCHEDULE, AND PROVIDED THAT BUYER AND ITS
AFFILIATES COMPLY WITH ALL OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, NEITHER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL (A) RESULT IN ANY PAYMENT (INCLUDING
SEVERANCE, CHANGE IN CONTROL OR OTHERWISE) BECOMING DUE TO ANY TARGET BUSINESS
EMPLOYEE UNDER ANY EMPLOYEE BENEFIT PLAN OR EMPLOYEE BENEFIT AGREEMENT,
(B) INCREASE ANY BENEFITS OTHERWISE PAYABLE UNDER ANY EMPLOYEE BENEFIT PLAN OR
EMPLOYEE BENEFIT AGREEMENT TO ANY TARGET BUSINESS EMPLOYEE, OR (C) RESULT IN THE
ACCELERATION OF TIME OF PAYMENT OR VESTING OF ANY SUCH BENEFITS UNDER ANY
EMPLOYEE BENEFIT PLAN OR EMPLOYEE BENEFIT AGREEMENT TO ANY EXTENT, EXCEPT, IN
THE CASE OF THE FOREGOING CLAUSES (A), (B) AND (C), FOR ANY PAYMENTS OR BENEFITS
FOR WHICH SELLER SHALL BE SOLELY LIABLE.


 


(S)          ENVIRONMENTAL, HEALTH, AND SAFETY MATTERS.  EXCEPT AS SET FORTH IN
SECTION 3(S) OF THE DISCLOSURE SCHEDULE AND EXCEPT FOR ANY MATTERS, INDIVIDUALLY
OR IN THE AGGREGATE THAT WOULD NOT BE REASONABLY EXPECT TO HAVE A MATERIAL
ADVERSE EFFECT:


 


(I)                                     THE TARGET BUSINESS IS IN COMPLIANCE
WITH ALL ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS.


 


(II)                                  IN CONNECTION WITH THE TARGET BUSINESS AND
EXCEPT FOR ANY MATTERS THAT HAVE BEEN RESOLVED, SELLER HAS NOT RECEIVED ANY
WRITTEN NOTICE, REPORT OR OTHER REQUEST FOR INFORMATION REGARDING ANY ACTUAL OR
ALLEGED VIOLATION OF, OR LIABILITY UNDER, ENVIRONMENTAL, HEALTH, AND SAFETY
REQUIREMENTS.


 


(III)                               TO THE KNOWLEDGE OF SELLER, THE REAL
PROPERTY DOES NOT HAVE ANY (A) UNDERGROUND STORAGE TANKS CONTAINING HAZARDOUS
MATERIALS, (B) ASBESTOS-CONTAINING MATERIAL IN ANY FORM OR CONDITION,
(C) MATERIALS OR EQUIPMENT CONTAINING POLYCHLORINATED BIPHENYLS, OR
(D) LANDFILLS, SURFACE IMPOUNDMENTS, OR DISPOSAL AREAS, OR (E) TOXIC MOLD.


 


(IV)                              TO THE KNOWLEDGE OF SELLER, THE TARGET
BUSINESS HAS NOT TREATED, STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE
DISPOSAL OF, TRANSPORTED, HANDLED,

 

28

--------------------------------------------------------------------------------


 


MANUFACTURED, DISTRIBUTED, OR RELEASED ANY HAZARDOUS MATERIAL IN A MANNER THAT
WOULD BE REASONABLY LIKELY TO RESULT IN ANY LIABILITIES PURSUANT TO ANY
ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS.


 


(V)                                 NEITHER THIS AGREEMENT NOR THE CONSUMMATION
OF THE TRANSACTIONS THAT ARE CONTEMPLATED BY THIS AGREEMENT WILL RESULT IN ANY
OBLIGATIONS FOR SITE INVESTIGATION OR CLEANUP, OR NOTIFICATION TO OR CONSENT OF
GOVERNMENTAL AUTHORITY OR THIRD PARTIES, PURSUANT TO ANY OF THE SO-CALLED
“TRANSACTION-TRIGGERED” OR “RESPONSIBLE PROPERTY TRANSFER” ENVIRONMENTAL,
HEALTH, AND SAFETY REQUIREMENTS.


 


(VI)                              TO THE KNOWLEDGE OF SELLER, THE TARGET
BUSINESS HAS NOT MANUFACTURED, SOLD, MARKETED, INSTALLED, OR DISTRIBUTED
PRODUCTS OR OTHER ITEMS CONTAINING ASBESTOS.


 


(VII)                           TO THE KNOWLEDGE OF SELLER, THE TARGET BUSINESS
HAS NOT ASSUMED OR UNDERTAKEN ANY LIABILITY OF ANY OTHER PERSON RELATING TO
ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS.


 


(VIII)                        TO THE KNOWLEDGE OF SELLER, IN CONNECTION WITH THE
TARGET BUSINESS THERE ARE NO FACTS, EVENTS OR CONDITIONS RELATING TO THE PAST OR
PRESENT FACILITIES, PROPERTIES OR OPERATIONS OF THE TARGET BUSINESS THAT  WILL
PREVENT, HINDER OR LIMIT CONTINUED COMPLIANCE WITH ENVIRONMENTAL, HEALTH, AND
SAFETY REQUIREMENTS,  OR GIVE RISE TO ANY OTHER LIABILITIES PURSUANT TO
ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS, INCLUDING ANY RELATING TO
ON-SITE OR OFF-SITE RELEASES OR THREATENED RELEASES OF HAZARDOUS MATERIALS,
SUBSTANCES OR WASTES, PERSONAL INJURY, PROPERTY DAMAGE OR NATURAL RESOURCES
DAMAGE.


 


(IX)                                SELLER HAS FURNISHED TO BUYER ALL
ENVIRONMENTAL AUDITS, REPORTS AND OTHER ENVIRONMENTAL DOCUMENTS RELATING TO THE
TARGET BUSINESS THAT ARE (A) DATED NOT MORE THAN FIVE YEARS PRIOR TO THE DATE
HEREOF AND (B) IN SELLER’S POSSESSION OR UNDER SELLER’S REASONABLE CONTROL.


 


(X)                                   TO THE KNOWLEDGE OF SELLER, THE TARGET
BUSINESS HAS NOT MANUFACTURED, SOLD, MARKETED, INSTALLED OR DISTRIBUTED PRODUCTS
OR OTHER ITEMS CONTAINING WELDING RODS OR THAT COULD RESULT IN FUMES FROM
WELDING RODS.


 


(XI)                                TO THE KNOWLEDGE OF SELLER, THE TARGET
BUSINESS HAS NOT MANUFACTURED, SOLD, MARKETED, INSTALLED OR DISTRIBUTED PRODUCTS
OR OTHER ITEMS CONTAINING SILICA.


 


(T)            CUSTOMERS AND SUPPLIERS.


 


(I)                                     SECTION 3(T)(I) OF THE DISCLOSURE
SCHEDULE LISTS THE FIVE LARGEST DEALERS WITH RESPECT TO THE PRODUCTS OF THE
TARGET BUSINESS FOR THE 2006 FISCAL YEAR AND FOR THE FIRST HALF OF THE 2007
FISCAL YEAR AND SETS FORTH OPPOSITE THE NAME OF EACH SUCH DEALER THE PERCENTAGE
OF CONSOLIDATED NET SALES ATTRIBUTABLE TO SUCH DEALER FOR SUCH PERIOD.


 


(II)                                  SINCE AUGUST 31, 2007, NO SUPPLIER THAT
ACCOUNTED FOR MORE THAN 10% OF THE AGGREGATE COST OF GOODS AND SERVICES
PURCHASED BY THE TARGET BUSINESS IN THE 2006 FISCAL YEAR HAS INDICATED THAT IT
SHALL STOP, OR DECREASE THE RATE OF, SUPPLYING MATERIALS, PRODUCTS OR SERVICES
TO THE TARGET BUSINESS, AND NO DEALER LISTED ON SECTION 3(T)(I) OF THE
DISCLOSURE SCHEDULE HAS INDICATED THAT IT SHALL STOP, OR DECREASE THE RATE OF,
BUYING PRODUCTS FROM THE TARGET BUSINESS.

 

29

--------------------------------------------------------------------------------


 


(U)         BANK ACCOUNTS.  SECTION 3(U) OF THE DISCLOSURE SCHEDULE SETS FORTH A
TRUE, CORRECT AND COMPLETE LIST OF THE NAMES AND LOCATIONS OF EACH BANK OR OTHER
FINANCIAL INSTITUTION AT WHICH BLOUNT OR ANY OF THE BLOUNT SUBSIDIARIES HAS A
BANK ACCOUNT (GIVING THE ACCOUNT NUMBERS) OR SAFE DEPOSIT BOX AND THE NAMES OF
ALL PERSONS AUTHORIZED TO DRAW THEREON OR HAVE ACCESS THERETO, AND THE NAMES OF
ALL PERSONS, IF ANY, NOW HOLDING POWERS OF ATTORNEY OR COMPARABLE DELEGATION OF
AUTHORITY FROM BLOUNT OR ANY BLOUNT SUBSIDIARY AND A SUMMARY STATEMENT OF THE
BALANCE THEREOF.


 


(V)         PERMITS.  SECTION 3(V) OF THE DISCLOSURE SCHEDULE SETS FORTH A TRUE,
CORRECT AND COMPLETE LIST OF ALL MATERIAL PERMITS HELD BY SELLER IN CONNECTION
WITH THE TARGET BUSINESS.  ALL OF THE PERMITS SO LISTED ARE IN FULL FORCE AND
EFFECT AND SELLER HAS NOT RECEIVED ANY NOTICE THAT ANY SUCH PERMIT MAY BE
REVOKED OR CANCELED.  NONE OF THE PERMITS SET FORTH ON SECTION 3(V) OF THE
DISCLOSURE SCHEDULE HAVE BEEN MODIFIED IN ANY WAY THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT FOR THE PERMITS SET FORTH ON
SECTION 3(V) OF THE DISCLOSURE SCHEDULE, THERE ARE NO MATERIAL PERMITS, WHETHER
FEDERAL, STATE, LOCAL OR FOREIGN, THAT ARE NECESSARY FOR THE LAWFUL OPERATION OF
THE TARGET BUSINESS AS CURRENTLY OPERATED BY SELLER.


 


(W)       IMPROPER AND OTHER PAYMENTS.  WITH RESPECT TO THE TARGET BUSINESS,
EXCEPT AS SET FORTH ON SECTION 3(W) OF THE DISCLOSURE SCHEDULE, (I) NEITHER
SELLER NOR, TO THE KNOWLEDGE OF SELLER, ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT
OR REPRESENTATIVE OF BLOUNT OR ANY OF THE BLOUNT SUBSIDIARIES, OR PERSON ACTING
ON BEHALF OF ANY OF THEM, HAS MADE, PAID OR RECEIVED ANY BRIBES, KICKBACKS OR
OTHER SIMILAR PAYMENTS TO OR FROM ANY PERSON, WHETHER LAWFUL OR UNLAWFUL,
(II) NO UNLAWFUL CONTRIBUTIONS HAVE BEEN MADE BY SELLER, DIRECTLY OR INDIRECTLY,
TO A DOMESTIC OR FOREIGN POLITICAL PARTY OR CANDIDATE, (III) NO UNLAWFUL FOREIGN
PAYMENT (AS DEFINED IN THE FOREIGN CORRUPT PRACTICES ACT, 15 U.S.C. 78DD-1 ET
SEQ.) HAS BEEN MADE BY SELLER OR, TO THE KNOWLEDGE OF SELLER, ANY DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR REPRESENTATIVE OF SELLER, OR ANY PERSON ACTING ON
BEHALF OF ANY OF THEM AND (IV) THE INTERNAL ACCOUNTING CONTROLS OF BLOUNT AND
THE BLOUNT SUBSIDIARIES ARE ADEQUATE TO PROVIDE REASONABLE ASSURANCE THAT
MATERIAL INSTANCES OF ANY OF THE FOREGOING ARE DETECTED IN A TIMELY MANNER.


 


(X)           ACCOUNTING AND DISCLOSURE CONTROLS.  EXCEPT AS SET FORTH ON
SECTION 3(X) OF THE DISCLOSURE SCHEDULE, SELLER PARENT HAS (I) ESTABLISHED AND
MAINTAINED DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN RULES 13A-15(E) AND
15D-15(E) OF THE SECURITIES EXCHANGE ACT OF 1934) AND DESIGNED SUCH DISCLOSURE
CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING TO IT,
INCLUDING ITS CONSOLIDATED SUBSIDIARIES, IS MADE KNOWN TO MANAGEMENT BY OTHERS
WITHIN IT AND SUCH SUBSIDIARIES AND (II) ESTABLISHED AND MAINTAINED INTERNAL
CONTROLS OVER FINANCIAL REPORTING (AS DEFINED IN RULES 13A-15(F) AND
15(D)-15(F) OF THE SECURITIES EXCHANGE ACT OF 1934), AND DESIGNED SUCH INTERNAL
CONTROLS OVER FINANCIAL REPORTING TO PROVIDE REASONABLE ASSURANCE REGARDING THE
RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS
FOR EXTERNAL PURPOSES.


 


(Y)         CONTRACTS WITH AFFILIATES.  EXCEPT AS SET FORTH ON SECTION 3(Y) OF
THE DISCLOSURE SCHEDULE, THERE ARE NO MATERIAL CONTRACTS BETWEEN SELLER PARENT,
BLOUNT OR ANY BLOUNT SUBSIDIARY, ON THE ONE HAND, AND ANY OF SELLER PARENT,
BLOUNT, ANY BLOUNT SUBSIDIARY OR ANY AFFILIATE OF ANY OF THE FOREGOING, ON THE
OTHER HAND, THAT WILL CONTINUE IN EFFECT AFTER THE CLOSING.


 


(Z)           ABSENCE OF UNDISCLOSED LIABILITIES.  THE TARGET BUSINESS HAS NO
LIABILITIES EXCEPT (I) AS REFLECTED OR RESERVED AGAINST IN THE AUGUST 31, 2007
FINANCIAL STATEMENTS, (II) LIABILITIES THAT HAVE ARISEN SINCE AUGUST 31, 2007 IN
THE ORDINARY COURSE OF BUSINESS OR THAT ARE DISCLOSED ON SECTION 3(G) OF THE
DISCLOSURE SCHEDULE, (III)(A) CONTINGENT LIABILITIES NOT DISCLOSED ON THE
AUGUST 31, 2007 FINANCIAL STATEMENTS BUT, TO THE EXTENT MATERIAL AS OF
AUGUST 31, 2007, SET FORTH ON SECTION 3(Z) OF THE DISCLOSURE SCHEDULE,
(B) CERTAIN ENVIRONMENTAL MATTERS DISCLOSED ON

 

30

--------------------------------------------------------------------------------


 


SECTION 3(S) OF THE DISCLOSURE SCHEDULE, (C) DIFFERENCES BETWEEN THE
LIABILITIES, ACCRUALS AND RESERVES ON THE AUGUST 31, 2007 BALANCE SHEET AND THE
LIABILITIES ACTUALLY INCURRED IN THE ORDINARY COURSE OF BUSINESS OR
(D) OBLIGATIONS ARISING FROM FULFILLING OR PAYING FOR PURCHASE ORDERS RELATING
TO THE TARGET BUSINESS OR (IV) AS OTHERWISE SET FORTH ON SECTION 3(Z) OF THE
DISCLOSURE SCHEDULE.


 


(AA)    DISCLOSURE OF EVALUATION MATERIAL.  EXCEPT AS SET FORTH ON SECTION 3(AA)
OF THE DISCLOSURE SCHEDULE, WITH RESPECT TO THE TARGET BUSINESS, SELLER HAS NOT
DISCLOSED ANY EVALUATION MATERIAL (I) SINCE DECEMBER 31, 2006, OUTSIDE THE
ORDINARY COURSE OF BUSINESS (OTHER THAN TO ANY PROSPECTIVE BUYER OF THE TARGET
BUSINESS) AND (II) SINCE JULY 26, 2007, TO ANY PROSPECTIVE BUYER OF THE TARGET
BUSINESS (OTHER THAN BUYER, ITS AFFILIATES OR ITS REPRESENTATIVES).


 


(BB)  NO FURTHER REPRESENTATION OR WARRANTY.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT AND THE TRANSACTION AGREEMENTS, NONE OF
SELLER PARENT, BLOUNT, ANY BLOUNT SUBSIDIARY OR ANY OF THEIR AFFILIATES MAKES
ANY REPRESENTATIONS OR WARRANTIES, AND SELLER PARENT, BLOUNT AND EACH BLOUNT
SUBSIDIARY HEREBY DISCLAIM ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE
BY SELLER PARENT, SELLER, ANY BLOUNT SUBSIDIARY OR ANY OF THEIR AFFILIATES, OR
ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES, WITH
RESPECT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY TRANSACTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE TARGET
BUSINESS.


 


SECTION 4                               BUYER’S REPRESENTATIONS AND WARRANTIES


 

Buyer represents and warrants to Seller that the statements contained in this
Section 4 are correct and complete as of the date hereof.

 


(A)          ORGANIZATION OF BUYER.  EACH OF BUYER PARENT, CFPI AND EACH
CATERPILLAR SUBSIDIARY HAS BEEN DULY ORGANIZED, IS VALIDLY EXISTING, AND IS IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION.


 


(B)         AUTHORIZATION OF TRANSACTION.  EACH OF BUYER PARENT, CFPI AND EACH
CATERPILLAR SUBSIDIARY HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND EACH TRANSACTION AGREEMENT TO WHICH IT IS A PARTY AND TO PERFORM
ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  EACH OF THIS AGREEMENT AND EACH
TRANSACTION AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF BUYER
PARENT, CFPI AND EACH CATERPILLAR SUBSIDIARY WHICH IS A PARTY THERETO AND
CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF EACH OF BUYER PARENT,
CFPI AND EACH SUCH CATERPILLAR SUBSIDIARY, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AND CONDITIONS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL
APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS AND (II) GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, EACH TRANSACTION AGREEMENT TO WHICH IT IS A PARTY AND EACH OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT NECESSARY TO EFFECTUATE THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY EACH OF BUYER PARENT, CFPI AND
EACH CATERPILLAR SUBSIDIARY.


 


(C)          NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND ANY TRANSACTION AGREEMENT TO WHICH IT IS A PARTY NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING THE ASSIGNMENTS
AND ASSUMPTIONS REFERRED TO IN SECTION 2) WILL (I) VIOLATE ANY CONSTITUTION,
STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, CHARGE,
OR OTHER RESTRICTION OF ANY GOVERNMENT, GOVERNMENTAL AGENCY, OR COURT TO WHICH
BUYER PARENT, CFPI OR ANY CATERPILLAR SUBSIDIARY IS SUBJECT OR ANY PROVISION OF
BUYER PARENT’S, CFPI ‘S OR

 

31

--------------------------------------------------------------------------------


 


ANY CATERPILLAR SUBSIDIARY’S CHARTER, BYLAWS, OR OTHER GOVERNING DOCUMENTS OR
(II) CONFLICT WITH, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT UNDER, RESULT IN
THE ACCELERATION OF, CREATE IN ANY PARTY THE RIGHT TO ACCELERATE, TERMINATE,
MODIFY, OR CANCEL, OR REQUIRE ANY NOTICE UNDER ANY AGREEMENT, CONTRACT, LEASE,
LICENSE, INSTRUMENT, OR OTHER ARRANGEMENT TO WHICH BUYER PARENT, CFPI OR ANY
CATERPILLAR SUBSIDIARY IS A PARTY OR BY WHICH BUYER PARENT, CFPI OR SUCH
CATERPILLAR SUBSIDIARY IS BOUND OR TO WHICH ANY OF BUYER PARENT’S, CFPI’S OR
SUCH CATERPILLAR SUBSIDIARY’S ASSETS ARE SUBJECT.  NONE OF BUYER PARENT,  CFPI
OR ANY CATERPILLAR SUBSIDIARY NEEDS TO GIVE ANY NOTICE TO, MAKE ANY FILING WITH,
OR OBTAIN ANY AUTHORIZATION, CONSENT, OR APPROVAL OF ANY GOVERNMENT OR
GOVERNMENTAL AGENCY IN ORDER FOR THE PARTIES TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE ASSIGNMENTS AND ASSUMPTIONS
REFERRED TO IN SECTION 2) IN COMPLIANCE WITH APPLICABLE LAW.


 


(D)         BROKERS’ FEES.  NONE OF BUYER PARENT,  CFPI OR ANY CATERPILLAR
SUBSIDIARY HAS ANY LIABILITY TO PAY ANY FEES OR COMMISSIONS TO ANY BROKER,
FINDER, OR AGENT WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
FOR WHICH SELLER COULD BECOME LIABLE OR OBLIGATED.


 


SECTION 5                               POST-CLOSING COVENANTS


 

The Parties agree as follows with respect to the period following the Closing:

 


(A)          GENERAL.  IN CASE AT ANY TIME AFTER THE CLOSING ANY FURTHER ACTIONS
ARE NECESSARY OR DESIRABLE TO CARRY OUT THE PURPOSES OF THIS AGREEMENT OR ANY
TRANSACTION AGREEMENT, EACH OF THE PARTIES AGREES TO (I) TAKE SUCH FURTHER
COMMERCIALLY REASONABLE ACTIONS (INCLUDING THE EXECUTION AND DELIVERY OF SUCH
FURTHER INSTRUMENTS AND DOCUMENTS) AS ANY OTHER PARTY MAY REASONABLY REQUEST,
ALL, SUBJECT TO SECTION 7(K), AT THE COST AND EXPENSE OF THE REQUESTING PARTY
(UNLESS THE REQUESTING PARTY IS ENTITLED TO INDEMNIFICATION THEREFOR UNDER
SECTION 6) AND (II) USE COMMERCIALLY REASONABLE EFFORTS WITH RESPECT TO THE
PHYSICAL COUNT OF INVENTORY DESCRIBED IN THE DEFINITION OF “CLOSING INVENTORY”. 
SELLER ACKNOWLEDGES AND AGREES THAT FROM AND AFTER THE CLOSING BUYER WILL BE
ENTITLED TO POSSESSION OF ALL DOCUMENTS, BOOKS, FILES, RECORDS (INCLUDING TAX
RECORDS), AGREEMENTS AND FINANCIAL DATA OF ANY SORT (COLLECTIVELY, “BOOKS AND
RECORDS”) TO THE EXTENT RELATING TO THE TARGET BUSINESS AFTER THE CLOSING. 
BUYER ACKNOWLEDGES AND AGREES THAT, FROM AND AFTER THE CLOSING, SELLER WILL BE
ENTITLED, SUBJECT TO SECTION 5(F), TO REASONABLE ACCESS TO BOOKS AND RECORDS TO
THE EXTENT RELATING TO THE TARGET BUSINESS (PRIOR TO THE CLOSING AND AFTER THE
CLOSING) DURING NORMAL BUSINESS HOURS TO THE EXTENT NECESSARY FOR SELLER TO
CONDUCT ITS BUSINESS AFTER THE CLOSING, AND BUYER AGREES TO RETAIN SUCH BOOKS
AND RECORDS FROM LOSS OR DAMAGE AND TO MAINTAIN SUCH INFORMATION IN ACCORDANCE
WITH ITS RECORD RETENTION POLICY.  UPON THE REQUEST OF BUYER, SELLER AGREES TO
PROVIDE TO BUYER (AT BUYER’S EXPENSE) COPIES OF BOOKS AND RECORDS RELATED TO ANY
ACTIVE PRODUCT LIABILITY ACTION RELATING TO THE TARGET BUSINESS.  SELLER FURTHER
AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO (I) TRANSFER TO BUYER ANY
PERMIT APPLICATIONS PRIMARILY RELATING TO THE TARGET BUSINESS TO THE EXTENT SUCH
TRANSFER WOULD BE CUSTOMARY AND PERMITTED BY THE APPLICABLE GOVERNMENTAL
AUTHORITY AND (II) WITHDRAW THE ARGENTINA TRADEMARKS.


 


(B)         ASSIGNMENT.


 


(I)                                     NOTWITHSTANDING ANYTHING CONTAINED
HEREIN OR OTHERWISE TO THE CONTRARY, THIS AGREEMENT SHALL NOT CONSTITUTE AN
ASSIGNMENT OF ANY CONTRACT OR PERMIT THAT WOULD OTHERWISE BE ASSIGNED TO BUYER
HEREUNDER, OR ANY CLAIM OR RIGHT OR ANY BENEFIT OR OBLIGATION THEREUNDER OR
RESULTING THEREFROM, IF SUCH ASSIGNMENT REQUIRES THE CONSENT OF A THIRD PARTY
THERETO AND SUCH CONSENT HAS NOT BEEN OBTAINED AS OF THE DATE HEREOF (EACH

 

32

--------------------------------------------------------------------------------


 


SUCH CONTRACT OR PERMIT, A “NON-ASSIGNABLE ASSET”); PROVIDED THAT THIS SENTENCE
SHALL NOT LIMIT OR OTHERWISE AFFECT THE TERMS OF SECTION 3(C) OR 4(C).


 


(II)                                  DURING THE PERIOD BETWEEN THE CLOSING AND
THE EARLIER OF (A) THE EFFECTIVE ASSIGNMENT TO BUYER OF A NON-ASSIGNABLE ASSET
AND (B) FEBRUARY 5, 2008, THE PARTIES SHALL COOPERATE WITH EACH OTHER IN ANY
COMMERCIALLY REASONABLE ARRANGEMENT REQUESTED BY THE OTHER TO (X) OBTAIN ANY
THIRD PARTY CONSENT NECESSARY FOR THE ASSIGNMENT TO BUYER OF SUCH NON-ASSIGNABLE
ASSET AND (Y) ASSIGN TO BUYER THE BENEFITS AND/OR OBLIGATIONS UNDER OR IN
RESPECT OF SUCH NON-ASSIGNABLE ASSET.


 


(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 5(B), DURING THE PERIOD BETWEEN THE CLOSING AND THE EARLIER OF
(A) THE EFFECTIVE ASSIGNMENT TO BUYER OF A DESIGNATED CONTRACT AND
(B) FEBRUARY 5, 2008, SELLER SHALL USE ITS REASONABLE BEST EFFORTS TO (X) OBTAIN
ANY THIRD PARTY CONSENT NECESSARY FOR THE ASSIGNMENT TO BUYER OF SUCH DESIGNATED
CONTRACT AND (Y) ASSIGN TO BUYER THE BENEFITS AND/OR OBLIGATIONS UNDER OR IN
RESPECT OF SUCH DESIGNATED CONTRACT.


 


(IV)                              WITH RESPECT TO CLAUSES (II)(X) AND
(III)(X) ABOVE, SELLER SHALL PAY ALL CONTRACT CONSENT FEES AND UP TO $100,000 IN
THE AGGREGATE OF CATERPILLAR CONTRACT CONSENT COSTS, IN EACH CASE TO THE EXTENT
BUYER PROVIDES SELLER DOCUMENTATION THEREOF.  BUYER SHALL PAY ANY OTHER FEES,
PAYMENTS, EXPENSES OR COSTS (INCLUDING ANY CATERPILLAR CONTRACT CONSENT COSTS IN
EXCESS OF $100,000 IN THE AGGREGATE) INCURRED IN CONNECTION WITH THE ASSIGNMENT
TO BUYER OF ANY ASSUMED CONTRACT.


 


(C)          LITIGATION SUPPORT.  IN THE EVENT AND FOR SO LONG AS ANY PARTY
ACTIVELY IS CONTESTING OR DEFENDING AGAINST ANY ACTION, SUIT, PROCEEDING,
HEARING, INVESTIGATION, CHARGE, COMPLAINT, CLAIM, OR DEMAND IN CONNECTION WITH
(I) ANY TRANSACTION CONSUMMATED PURSUANT TO THIS AGREEMENT OR ANY TRANSACTION
AGREEMENT OR (II) THE TARGET BUSINESS, EACH OF THE OTHER PARTIES WILL PROVIDE
COMMERCIALLY REASONABLE COOPERATION TO THE OTHER OR ITS COUNSEL IN SUCH CONTEST
OR DEFENSE (INCLUDING BY MAKING AVAILABLE ITS PERSONNEL AND PROVIDING SUCH
TESTIMONY AND ACCESS TO ITS BOOKS AND RECORDS AS SHALL BE REASONABLY NECESSARY
IN CONNECTION WITH SUCH CONTEST OR DEFENSE), ALL AT THE SOLE COST AND EXPENSE OF
THE CONTESTING OR DEFENDING PARTY (UNLESS THE CONTESTING OR DEFENDING PARTY IS
ENTITLED TO INDEMNIFICATION THEREFOR UNDER SECTION 6 AND EXCEPT WITH RESPECT TO
THE COMPENSATION OF THE OTHER PARTY’S PERSONNEL).


 


(D)          INSURANCE.  SELLER COVENANTS TO MAINTAIN ITS STANDARD PRODUCT
LIABILITY INSURANCE, CONSISTENT WITH ITS PAST PRACTICE, FOR A PERIOD OF TWO
YEARS AFTER THE CLOSING.


 


(E)          TRANSITION.  SUBJECT TO SECTION 5(G), (I) SELLER WILL NOT TAKE, NOR
SHALL SELLER PERMIT ANY OF ITS SUBSIDIARIES TO TAKE, ANY ACTION THAT IS DESIGNED
OR INTENDED TO HAVE THE EFFECT OF DISCOURAGING ANY LESSOR, LICENSOR, CUSTOMER,
SUPPLIER, OR OTHER BUSINESS ASSOCIATE OF SELLER FROM MAINTAINING THE SAME
BUSINESS RELATIONSHIPS WITH THE TARGET BUSINESS AFTER THE CLOSING AS IT
MAINTAINED WITH THE TARGET BUSINESS PRIOR TO THE CLOSING AND (II) FOR A PERIOD
OF FOUR YEARS FROM AND AFTER THE CLOSING, SELLER WILL REFER ALL CUSTOMER
INQUIRIES RELATING TO THE TARGET BUSINESS TO BUYER.  IN ADDITION, AFTER THE
CLOSING, BUYER AGREES TO USE A MANUFACTURER’S NAME OTHER THAN “BLOUNT, INC.” ON
ANY PRODUCT SERIAL NUMBER PLATE.


 


(F)            CONFIDENTIALITY.  THE PARTIES AGREE THAT THE TERMS OF THE
CONFIDENTIALITY AGREEMENT ARE HEREIN INCORPORATED BY REFERENCE; PROVIDED THAT,
EXCEPT AS SET FORTH IN THIS SECTION 5(F), SUCH TERMS SHALL CONTINUE IN FULL
FORCE AND EFFECT UNTIL THE DATE THAT IS TWO YEARS AFTER THE DATE HEREOF.  AFTER
THE CLOSING, AS IT RELATES TO BUYER, THE TERM “EVALUATION MATERIAL” SHALL NOT
INCLUDE ANY

 

33

--------------------------------------------------------------------------------


 


INFORMATION, BOOKS AND RECORDS OR OTHER MATERIALS TO THE EXTENT RELATING TO THE
TARGET BUSINESS, BUT SHALL INCLUDE ANY INFORMATION, BOOKS AND RECORDS OR OTHER
MATERIALS TO THE EXTENT RELATING TO SELLER OR ITS AFFILIATES, BUT NOT TO THE
TARGET BUSINESS.  AFTER THE CLOSING, SELLER SHALL BE BOUND BY BUYER’S
OBLIGATIONS UNDER THE CONFIDENTIALITY AGREEMENT PRIOR TO THE CLOSING WITH
RESPECT TO THE CONFIDENTIALITY AND DISCLOSURE OF THE EVALUATION MATERIAL TO THE
EXTENT RELATING TO THE TARGET BUSINESS; PROVIDED THAT, FOR THE AVOIDANCE OF
DOUBT, SUCH OBLIGATIONS SHALL CEASE WITH RESPECT TO ANY SUCH EVALUATION MATERIAL
THAT HAS BEEN PUBLICLY DISCLOSED BY BUYER OR ITS AFFILIATES OR AT THE DIRECTION
OF BUYER OR ITS AFFILIATES.


 


(G)         COVENANT NOT TO COMPETE AND NONSOLICITATION.  FOR A PERIOD OF FOUR
YEARS FROM AND AFTER THE CLOSING, NEITHER SELLER NOR ANY OF ITS AFFILIATES WILL
ENGAGE IN, OR OWN MORE THAN 5% OF THE EQUITY INTERESTS OF, ANY BUSINESS THE
PRINCIPAL BUSINESS AND ACTIVITIES OF WHICH ARE SUBSTANTIALLY SIMILAR TO THE
PRINCIPAL BUSINESS AND ACTIVITIES OF THE TARGET BUSINESS AS OF THE CLOSING DATE;
PROVIDED, HOWEVER, THAT ANY PURCHASER OF MORE THAN 25% OF THE EQUITY INTERESTS
OF BLOUNT OR SELLER PARENT SHALL NOT BE BOUND BY THE PROVISIONS OF THIS
SECTION 5(G).  THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, OTHER THAN THE
TARGET BUSINESS, NO CURRENT BUSINESS OR ACTIVITY OF SELLER, OR ANY BUSINESS OR
ACTIVITY REASONABLY RELATED THERETO, REFLECTED IN SELLER’S FEDERAL SECURITIES
FILINGS IS SUBSTANTIALLY SIMILAR TO THE PRINCIPAL BUSINESS AND ACTIVITIES OF THE
TARGET BUSINESS AS OF THE CLOSING FOR PURPOSES OF THIS SECTION 5(G). IF THE
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION DECLARES THAT ANY TERM OR
PROVISION OF THIS SECTION 5(G) IS INVALID OR UNENFORCEABLE, THE PARTIES AGREE
THAT THE COURT MAKING THE DETERMINATION OF INVALIDITY OR UNENFORCEABILITY SHALL
HAVE THE POWER TO REDUCE THE SCOPE, DURATION, OR AREA OF THE TERM OR PROVISION,
TO DELETE SPECIFIC WORDS OR PHRASES, OR TO REPLACE ANY INVALID OR UNENFORCEABLE
TERM OR PROVISION WITH A TERM OR PROVISION THAT IS VALID AND ENFORCEABLE AND
THAT COMES CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR UNENFORCEABLE
TERM OR PROVISION, AND THIS AGREEMENT SHALL BE ENFORCEABLE AS SO MODIFIED AFTER
THE EXPIRATION OF THE TIME WITHIN WHICH THE JUDGMENT MAY BE APPEALED.  SELLER
PARENT, SELLER AND THEIR RESPECTIVE DIRECTORS AND OFFICERS AGREE THAT THEY WILL
NOT SOLICIT OR HIRE ANY TRANSFERRED EMPLOYEE FOR A PERIOD OF TWO YEARS FOLLOWING
THE DATE HEREOF; PROVIDED THAT NEITHER SELLER PARENT NOR SELLER SHALL BE
PROHIBITED FROM HIRING ANY SUCH EMPLOYEE WHO RESPONDS TO A GENERAL SOLICITATION
BY SELLER PARENT OR SELLER OR INITIATES CONTACT WITH SELLER PARENT OR SELLER.


 


(H)         EMPLOYMENT AND BENEFIT ARRANGEMENTS.


 


(I)                                     CFPI  SHALL, OR SHALL CAUSE ITS
AFFILIATES TO, CONTINUE TO EMPLOY (WHERE EMPLOYMENT CONTINUES AUTOMATICALLY BY
OPERATION OF LAW), OR, WHERE EMPLOYMENT DOES NOT CONTINUE AUTOMATICALLY BY
OPERATION OF LAW, CFPI  SHALL, OR SHALL CAUSE ITS AFFILIATES TO, MAKE OFFERS OF
EMPLOYMENT (WHICH SHALL INCLUDE CFPI’S COMPLIANCE WITH CFPI’S COVENANTS SET
FORTH IN THIS SECTION 5(H)), EFFECTIVE AS OF THE CLOSING, TO EACH TARGET
BUSINESS EMPLOYEE WHO IS AN ACTIVE EMPLOYEE (OTHER THAN JAMES BLASEK) IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5(H).  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “ACTIVE EMPLOYEE” SHALL MEAN ANY TARGET BUSINESS EMPLOYEE
WHO IS ACTIVELY AT WORK ON THE DATE HEREOF AND ANY TARGET BUSINESS EMPLOYEE WHO
IS NOT ACTIVELY AT WORK ON THE DATE HEREOF DUE TO VACATION, HOLIDAY, SICK LEAVE,
SHORT-TERM DISABILITY LEAVE, MILITARY LEAVE, JURY DUTY, BEREAVEMENT LEAVE, AND,
IN JURISDICTIONS WHERE EMPLOYMENT CONTINUES AUTOMATICALLY BY OPERATION OF LAW,
ANY OTHER LEAVE OF ABSENCE.  WITH RESPECT TO EACH TARGET BUSINESS EMPLOYEE WHO
IS NOT AN ACTIVE EMPLOYEE (AN “INACTIVE EMPLOYEE”), CFPI, IN ACCORDANCE WITH
APPLICABLE LAW AND ANY APPLICABLE COLLECTIVE BARGAINING AGREEMENT, SHALL MAKE
OFFERS OF EMPLOYMENT (WHICH SHALL INCLUDE CFPI’S COMPLIANCE WITH CFPI’S
COVENANTS SET FORTH IN THIS SECTION 5(H)) TO EACH SUCH INACTIVE EMPLOYEE,
EFFECTIVE AS OF THE DATE ON WHICH SUCH INACTIVE EMPLOYEE PRESENTS HIMSELF OR
HERSELF TO

 

34

--------------------------------------------------------------------------------


 


CFPI FOR ACTIVE EMPLOYMENT FOLLOWING THE CLOSING.  CFPI SHALL, OR SHALL CAUSE
ITS AFFILIATES TO, MAKE AN OFFER OF EMPLOYMENT (WHICH SHALL INCLUDE CFPI’S
COMPLIANCE WITH CFPI’S COVENANTS SET FORTH IN THIS SECTION 5(H)) TO JAMES
BLASEK, EFFECTIVE AS OF THE DATE ON WHICH JAMES BLASEK REPATRIATES TO THE UNITED
STATES.  THE OFFERS OF EMPLOYMENT PURSUANT TO THIS SECTION 5(H) (OR, WHERE
APPLICABLE, THE CONTINUATION OF EMPLOYMENT) SHALL BE AT A BASE SALARY OR HOURLY
RATE OF PAY THAT IS NO LESS THAN THAT IN EFFECT IMMEDIATELY PRIOR TO THE DATE
HEREOF AND, SUBJECT TO SECTION 5(H)(V), ON TERMS AND CONDITIONS THAT ARE
SUBSTANTIALLY COMPARABLE IN THE AGGREGATE TO THOSE APPLICABLE TO SIMILARLY
SITUATED EMPLOYEES OF CFPI AND ITS SUBSIDIARIES.  CFPI AND BLOUNT HEREBY
ACKNOWLEDGE THAT THE TERMS AND CONDITIONS OF THE OFFERS OF EMPLOYMENT FOR JAMES
W. COX, BRUCE NARVESON AND RICHARD PLANISEK (THE “SPECIFIED EMPLOYEES”) ARE
SUBSTANTIALLY COMPARABLE IN THE AGGREGATE TO THOSE APPLICABLE TO THE SPECIFIED
EMPLOYEES IMMEDIATELY PRIOR TO THE DATE HEREOF.  IN ADDITION, WITH RESPECT TO
TARGET BUSINESS EMPLOYEES WHO, AS OF THE DATE HEREOF, ARE BASED PRIMARILY
OUTSIDE THE UNITED STATES, SUCH OFFERS (OR, WHERE APPLICABLE, THE CONTINUATION
OF EMPLOYMENT) SHALL BE ON TERMS SUFFICIENT TO AVOID STATUTORY OR COMMON LAW
SEVERANCE OR SEPARATION BENEFITS, ANY CONTRACTUAL OR OTHER SEVERANCE OR
SEPARATION BENEFITS, OR ANY OTHER LEGALLY MANDATED PAYMENT OBLIGATIONS; PROVIDED
THAT BLOUNT HAS PROVIDED CFPI WITH ANY NOTICE AND INFORMATION REGARDING THE
TARGET BUSINESS EMPLOYEES THAT IS REASONABLY NECESSARY AND SUFFICIENT TO ENABLE
CFPI TO COMPLY WITH THIS COVENANT.  BLOUNT AND CFPI INTEND THAT FOR PURPOSES OF
ANY EMPLOYMENT, SEVERANCE OR TERMINATION BENEFIT PLAN, PROGRAM, POLICY,
AGREEMENT OR ARRANGEMENT OF SELLER, THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL NOT CONSTITUTE A SEVERANCE OF EMPLOYMENT OF ANY TARGET BUSINESS
EMPLOYEE OFFERED EMPLOYMENT BY CFPI PRIOR TO OR UPON THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND THAT THE TARGET BUSINESS EMPLOYEES OFFERED
EMPLOYMENT BY CFPI WILL HAVE CONTINUOUS AND UNINTERRUPTED EMPLOYMENT IMMEDIATELY
BEFORE AND IMMEDIATELY AFTER THE CLOSING.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS SECTION 5(H) TO THE CONTRARY, CFPI SHALL BE SOLELY RESPONSIBLE FOR, AND
SHALL ASSUME ALL LIABILITIES IN RESPECT OF, CLAIMS ARISING ON OR AFTER THE
CLOSING MADE BY ANY TARGET BUSINESS EMPLOYEES WHO, AS OF THE DATE HEREOF, ARE
BASED PRIMARILY OUTSIDE THE UNITED STATES FOR ANY STATUTORY OR CONTRACTUAL
SEVERANCE BENEFITS, TERMINATION INDEMNITY, REDUNDANCY, COMPENSATION OR OTHER
TERMINATION BENEFITS (INCLUDING CLAIMS FOR UNJUSTIFIED OR WRONGFUL DISMISSAL,
NOTICE OF TERMINATION OF EMPLOYMENT OR PAY IN LIEU OF NOTICE AND REASONABLE
ATTORNEY-CLIENT COSTS IN DEFENDING ANY CLAIM) (COLLECTIVELY, “TERMINATION
COSTS”) TO THE EXTENT ARISING OUT OF CFPI’S FAILURE TO OFFER EMPLOYMENT TO, OR
CONTINUE THE EMPLOYMENT OF, ANY SUCH TARGET BUSINESS EMPLOYEE ON TERMS AND
CONDITIONS THAT WOULD PRECLUDE ANY CLAIMS OF CONSTRUCTIVE DISMISSAL OR SIMILAR
CLAIMS; PROVIDED THAT SELLER SHALL BE SOLELY RESPONSIBLE FOR (A) ANY SUCH
TERMINATION COSTS RESULTING FROM ANY SUCH TARGET BUSINESS EMPLOYEE’S DECISION
NOT TO ACCEPT CFPI’S EMPLOYMENT OFFER AND (B) ANY SUCH TERMINATION COSTS TO THE
EXTENT ARISING OUT OF BLOUNT’S FAILURE TO PROVIDE CFPI WITH ANY NOTICE AND
INFORMATION REGARDING THE TARGET BUSINESS EMPLOYEES THAT IS REASONABLY NECESSARY
AND SUFFICIENT TO ENABLE CFPI TO MAKE OFFERS THAT ARE SUFFICIENT TO PREVENT SUCH
TERMINATION COSTS FROM ARISING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 5(H) TO THE CONTRARY, SELLER SHALL BE SOLELY RESPONSIBLE FOR, AND SHALL
ASSUME ALL LIABILITIES IN RESPECT OF, CLAIMS ARISING ON OR AFTER THE CLOSING FOR
ANY TERMINATION COSTS MADE BY ANY TARGET BUSINESS EMPLOYEES WHO, AS OF THE DATE
HEREOF, ARE BASED PRIMARILY INSIDE THE UNITED STATES.


 


(II)                                  EACH TARGET BUSINESS EMPLOYEE WHO
CONTINUES IN OR ACCEPTS EMPLOYMENT WITH CFPI OR ANY OF ITS AFFILIATES AS OF THE
CLOSING (OR, IN THE CASE OF AN INACTIVE EMPLOYEE, AS OF SUCH LATER DATE THAT
SUCH INACTIVE EMPLOYEE COMMENCES

 

35

--------------------------------------------------------------------------------


 


EMPLOYMENT WITH CFPI OR ANY OF ITS AFFILIATES, OR IN THE CASE OF JAMES BLASEK,
AS OF THE DATE ON WHICH HE REPATRIATES TO THE UNITED STATES), IS REFERRED TO
HEREIN AS A “TRANSFERRED EMPLOYEE”.  IF ANY TRANSFERRED EMPLOYEE REQUIRES A
VISA, WORK PERMIT OR EMPLOYMENT PASS OR OTHER APPROVAL FOR HIS OR HER EMPLOYMENT
TO TRANSFER TO OR CONTINUE WITH CFPI OR ITS AFFILIATES FOLLOWING THE CLOSING,
CFPI SHALL USE ITS REASONABLE EFFORTS TO SEE THAT ANY NECESSARY APPLICATIONS ARE
PROMPTLY MADE AND TO SECURE THE NECESSARY VISA, PERMIT, PASS OR OTHER APPROVAL.


 


(III)                               CFPI SHALL GIVE OR CAUSE TO BE GIVEN TO EACH
TRANSFERRED EMPLOYEE FULL CREDIT FOR PURPOSES OF ELIGIBILITY TO PARTICIPATE AND
VESTING OF BENEFITS UNDER ANY EMPLOYEE BENEFIT PLANS AND ARRANGEMENTS AND
EMPLOYMENT-RELATED ENTITLEMENTS PROVIDED, SPONSORED, MAINTAINED OR CONTRIBUTED
TO BY CFPI AND ITS AFFILIATES, AND FOR PURPOSES OF LEVEL OF BENEFITS AND BENEFIT
ACCRUALS UNDER ANY SUCH PLANS, ARRANGEMENTS OR ENTITLEMENTS THAT ARE VACATION OR
SEVERANCE PLANS OR POLICIES, FOR SUCH TRANSFERRED EMPLOYEE’S SERVICE WITH SELLER
AND WITH ANY PREDECESSOR EMPLOYER, IN EACH CASE TO THE SAME EXTENT RECOGNIZED BY
SELLER AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH CREDIT WOULD RESULT IN
DUPLICATION OF BENEFITS FOR THE SAME PERIOD OF SERVICE.  FOR PURPOSES OF FURTHER
CLARIFICATION, CFPI AND ITS AFFILIATES SHALL NOT BE REQUIRED TO PROVIDE CREDIT
FOR SUCH SERVICE FOR BENEFIT ACCRUAL PURPOSES UNDER (A) ANY EMPLOYEE BENEFIT
PLAN OF CFPI OR ITS AFFILIATES THAT IS A DEFINED BENEFIT PENSION PLAN AND
(B) ANY EMPLOYEE BENEFIT PLAN OF CFPI OR ITS AFFILIATES THAT PROVIDES
POST-RETIREMENT BENEFITS.


 


(IV)                              EXCEPT (A) WITH RESPECT TO LOSSES UNDER THE
ASSUMED EMPLOYEE BENEFIT AGREEMENTS, (B) WITH RESPECT TO LOSSES THAT
AUTOMATICALLY TRANSFER TO CFPI OR ITS AFFILIATES PURSUANT TO APPLICABLE LAW OR
(C) AS OTHERWISE SPECIFICALLY PROVIDED IN THIS SECTION 5(H), SELLER SHALL RETAIN
LIABILITY AND RESPONSIBILITY FOR ALL EMPLOYMENT AND EMPLOYEE BENEFITS-RELATED
LOSSES INCURRED, OR ARISING OUT OF A PERIOD ENDING, ON OR PRIOR TO THE CLOSING
THAT RELATE TO THE TARGET BUSINESS EMPLOYEES (OR ANY DEPENDENT OR BENEFICIARY OF
ANY TARGET BUSINESS EMPLOYEE) (INCLUDING ANY OBLIGATIONS UNDER THE EMPLOYEE
BENEFIT PLANS), AND CFPI SHALL HAVE NO LIABILITY OR RESPONSIBILITY FOR ANY SUCH
LOSSES.  EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 5(H), EFFECTIVE AFTER
THE CLOSING, (1) CFPI SHALL BE SOLELY RESPONSIBLE FOR ALL EMPLOYMENT AND
EMPLOYEE BENEFITS-RELATED LOSSES THAT ARE INCURRED OR ARISE AFTER THE CLOSING
AND RELATE TO ANY TRANSFERRED EMPLOYEE (OR ANY DEPENDENT OR BENEFICIARY OF ANY
TRANSFERRED EMPLOYEE) AND (2) SELLER SHALL HAVE NO LIABILITY WITH RESPECT TO ANY
TRANSFERRED EMPLOYEE (OR ANY DEPENDENT OR BENEFICIARY OF ANY TRANSFERRED
EMPLOYEE) THAT RELATES TO SUCH TRANSFERRED EMPLOYEE’S EMPLOYMENT WITH CFPI OR
ANY OF ITS AFFILIATES.


 


(V)                                 EFFECTIVE AS OF THE CLOSING AND EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 5(H), EACH TRANSFERRED EMPLOYEE SHALL CEASE
TO BE AN EMPLOYEE OF SELLER AND SHALL CEASE TO PARTICIPATE IN ANY EMPLOYEE
BENEFIT PLAN.  CFPI SHALL ESTABLISH OR HAVE IN EFFECT BENEFIT PLANS, PROGRAMS
AND ARRANGEMENTS FOR THE BENEFIT OF TRANSFERRED EMPLOYEES (COLLECTIVELY, “BUYER
BENEFIT PLANS”) IN ACCORDANCE WITH THIS SECTION 5(H).  DURING THE PERIOD FROM
THE DAY AFTER THE CLOSING THROUGH DECEMBER 31, 2007, BUYER BENEFIT PLANS
PROVIDING FLEXIBLE SPENDING ACCOUNT BENEFITS (“FSA PLANS”) SHALL PROVIDE EACH
TRANSFERRED EMPLOYEE WITH BENEFITS THAT ARE SUBSTANTIALLY THE SAME AS THE
BENEFITS PROVIDED BY THE CORRESPONDING EMPLOYEE BENEFIT PLAN PROVIDING FLEXIBLE
SPENDING ACCOUNT BENEFITS.  DURING THE PERIOD FROM THE DAY AFTER THE CLOSING
THROUGH MARCH 31, 2008 (SUCH PERIOD, THE “PLAN TRANSITION PERIOD”), (I) BUYER
BENEFIT PLANS PROVIDING HEALTH, DENTAL, VISION OR PRESCRIPTION DRUG BENEFITS
(OTHER THAN POST-RETIREMENT WELFARE BENEFITS AND OTHER THAN THE FSA PLANS) TO
TRANSFERRED EMPLOYEES (SUCH PLANS, THE

 

36

--------------------------------------------------------------------------------


 


“APPLICABLE WELFARE PLANS”) SHALL PROVIDE EACH TRANSFERRED EMPLOYEE WITH
BENEFITS THAT ARE SUBSTANTIALLY THE SAME AS THE BENEFITS PROVIDED BY THE
CORRESPONDING EMPLOYEE BENEFIT PLANS AND (II) BUYER BENEFIT PLANS OTHER THAN THE
APPLICABLE WELFARE PLANS AND OTHER THAN THE FSA PLANS SHALL PROVIDE EACH
TRANSFERRED EMPLOYEE WITH BENEFITS THAT ARE SUBSTANTIALLY COMPARABLE IN THE
AGGREGATE TO THE BENEFITS PROVIDED TO SIMILARLY SITUATED EMPLOYEES OF CFPI AND
ITS SUBSIDIARIES; PROVIDED THAT CFPI SHALL NOT BE REQUIRED TO MAINTAIN THE BUYER
401(K) PLAN DURING THE PLAN TRANSITION PERIOD.  AS OF APRIL 1, 2008 (THE “PLAN
TRANSITION DATE”), BUYER BENEFIT PLANS (INCLUDING THE APPLICABLE WELFARE PLANS
AND THE BUYER 401(K) PLAN) SHALL PROVIDE EACH TRANSFERRED EMPLOYEE WITH BENEFITS
THAT ARE SUBSTANTIALLY COMPARABLE IN THE AGGREGATE TO THE BENEFITS PROVIDED TO
SIMILARLY SITUATED EMPLOYEES OF CFPI AND ITS SUBSIDIARIES.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EFFECTIVE AS OF THE DAY AFTER CLOSING, BUYER
BENEFIT PLANS SHALL PROVIDE TRANSFERRED EMPLOYEES WITH POSTRETIREMENT WELFARE
BENEFITS THAT ARE SUBSTANTIALLY COMPARABLE TO THE POST-RETIREMENT WELFARE
BENEFITS PROVIDED TO SIMILARLY SITUATED EMPLOYEES OF CFPI AND ITS SUBSIDIARIES. 
SUBJECT TO THE PREVIOUS SENTENCE, BLOUNT AND CFPI HEREBY AGREE THAT AN AMOUNT
EQUAL TO THE POST-RETIREMENT AMOUNT SHALL BE USED FOR THE PURPOSE OF PROVIDING
SUCH BENEFITS.  CFPI SHALL INFORM THE TRANSFERRED EMPLOYEES THAT BLOUNT HAS
REQUESTED CFPI TO PROVIDE SUCH POST-RETIREMENT WELFARE BENEFITS PURSUANT TO THE
TRANSACTIONS CONTEMPLATED HEREBY.  AT AND AFTER THE CLOSING, CFPI SHALL, OR
SHALL CAUSE ITS AFFILIATES TO, ASSUME AND HONOR EACH ASSUMED EMPLOYEE BENEFIT
AGREEMENT IN ACCORDANCE WITH ITS EXISTING TERMS.


 


(VI)                              WITH RESPECT TO EACH BUYER BENEFIT PLAN THAT
IS AN “EMPLOYEE WELFARE BENEFIT PLAN” WITHIN THE MEANING OF SECTION 3(1) OF
ERISA (A “BUYER WELFARE PLAN”), CFPI SHALL WAIVE ALL LIMITATIONS AS TO WAITING
PERIODS WITH RESPECT TO PARTICIPATION AND COVERAGE REQUIREMENTS APPLICABLE TO
THE TRANSFERRED EMPLOYEES AND THEIR DEPENDENTS AND BENEFICIARIES, TO THE EXTENT
WAIVED UNDER THE APPLICABLE CORRESPONDING EMPLOYEE BENEFIT PLAN IMMEDIATELY
PRIOR TO THE DATE HEREOF.


 


(VII)                           EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW,
SELLER SHALL BE RESPONSIBLE IN ACCORDANCE WITH ITS RESPECTIVE EMPLOYEE BENEFIT
PLANS THAT ARE “EMPLOYEE WELFARE BENEFIT PLANS” WITHIN THE MEANING OF
SECTION 3(1) OF ERISA FOR ALL REIMBURSEMENT CLAIMS (SUCH AS MEDICAL AND DENTAL
CLAIMS) FOR EXPENSES INCURRED, AND FOR ALL NON-REIMBURSEMENT CLAIMS (SUCH AS
LIFE INSURANCE CLAIMS) INCURRED, UNDER SUCH PLANS ON OR PRIOR TO THE CLOSING BY
TRANSFERRED EMPLOYEES AND THEIR DEPENDENTS.  CFPI SHALL NOT HAVE ANY OBLIGATION
TO CONTRIBUTE TO OR REIMBURSE THE EMPLOYEE BENEFIT PLANS OR SELLER FOR ANY
COSTS, PREMIUMS, FEES, ASSESSMENTS OR OTHER CHARGES OR PAYMENTS ASSOCIATED WITH
ANY EMPLOYEE BENEFIT PLAN.  CFPI SHALL BE RESPONSIBLE IN ACCORDANCE WITH THE
APPLICABLE BUYER WELFARE PLANS FOR ALL REIMBURSEMENT CLAIMS (SUCH AS MEDICAL AND
DENTAL CLAIMS) FOR EXPENSES INCURRED, AND FOR ALL NON-REIMBURSEMENT CLAIMS (SUCH
AS LIFE INSURANCE CLAIMS) INCURRED, AFTER THE CLOSING BY TRANSFERRED EMPLOYEES
AND THEIR DEPENDENTS.  FOR PURPOSES OF THIS SECTION 5(H)(VII), A CLAIM SHALL BE
DEEMED TO BE INCURRED AS FOLLOWS:  (A) LIFE, ACCIDENTAL DEATH AND DISMEMBERMENT,
DISABILITY AND BUSINESS TRAVEL ACCIDENT INSURANCE BENEFITS, UPON THE DEATH OR
ACCIDENT, OR THE OCCURRENCE OF THE INJURY OR CONDITION, GIVING RISE TO SUCH
BENEFITS AND (B) HEALTH, DENTAL, VISION OR PRESCRIPTION DRUG BENEFITS (INCLUDING
IN RESPECT OF ANY HOSPITAL CONFINEMENT), UPON PROVISION OF SUCH SERVICES,
MATERIALS OR SUPPLIES.


 


(VIII)                        FOR PURPOSES OF DETERMINING THE NUMBER OF VACATION
OR ANNUAL LEAVE DAYS TO WHICH EACH TRANSFERRED EMPLOYEE SHALL BE ENTITLED
FOLLOWING THE CLOSING, CFPI SHALL ASSUME AND HONOR ALL VACATION OR ANNUAL LEAVE
DAYS ACCRUED OR EARNED BUT NOT YET

 

37

--------------------------------------------------------------------------------


 


TAKEN BY SUCH TRANSFERRED EMPLOYEE AS OF THE DATE HEREOF; PROVIDED THAT ALL SUCH
OBLIGATIONS HAVE BEEN ACCRUED TO THE EXTENT REQUIRED UNDER GAAP IN DETERMINING
CLOSING WORKING CAPITAL.  TO THE EXTENT THAT A TRANSFERRED EMPLOYEE IS ENTITLED
UNDER ANY APPLICABLE LAW OR ANY POLICY OF SELLER TO BE PAID FOR ANY VACATION OR
ANNUAL LEAVE DAYS ACCRUED OR EARNED BUT NOT YET TAKEN BY SUCH TRANSFERRED
EMPLOYEE AS OF THE DATE HEREOF, CFPI SHALL ASSUME THE LIABILITY TO PAY FOR SUCH
VACATION OR ANNUAL LEAVE DAYS; PROVIDED THAT ALL SUCH OBLIGATIONS HAVE BEEN
ACCRUED TO THE EXTENT REQUIRED UNDER GAAP IN DETERMINING CLOSING WORKING
CAPITAL.


 


(IX)                                WITHOUT LIMITING THE GENERALITY OF
SECTION 5(H)(V), CFPI SHALL, OR SHALL CAUSE ITS AFFILIATES TO, (A) ASSUME ALL
LIABILITIES WITH RESPECT TO THE TRANSFERRED EMPLOYEES UNDER THE SALES COMMISSION
PLANS OR ARRANGEMENTS OF SELLER SET FORTH ON SECTION 5(H)(IX) OF THE DISCLOSURE
SCHEDULE FOR THOSE PARTICIPANTS SET FORTH ON SECTION 5(H)(IX) OF THE DISCLOSURE
SCHEDULE THAT RELATE TO ANY PERIODS DURING 2007 THAT INCLUDE THE CLOSING DATE TO
THE EXTENT TAKEN INTO ACCOUNT IN DETERMINING CLOSING WORKING CAPITAL,
(B) MAINTAIN SUCH PLANS OR ARRANGEMENTS PURSUANT TO THEIR RESPECTIVE TERMS AS IN
EFFECT AS OF THE DATE HEREOF FOR SUCH TRANSFERRED EMPLOYEES WITH RESPECT TO SUCH
PERIODS AND (C) AT THE TIMES PRESCRIBED BY SUCH PLANS OR ARRANGEMENTS AS IN
EFFECT AS OF THE DATE HEREOF, MAKE PAYMENTS TO THE TRANSFERRED EMPLOYEES IN
ACCORDANCE WITH THE TERMS OF SUCH PLANS OR ARRANGEMENTS AS IN EFFECT AS OF THE
DATE HEREOF; PROVIDED THAT NO PAYMENTS ARE REQUIRED TO BE MADE UNDER SUCH PLANS
OR ARRANGEMENTS WITH RESPECT TO THE PORTIONS OF SUCH PERIODS FOLLOWING THE
CLOSING.


 


(X)                                   EXCEPT AS EXPRESSLY PROVIDED HEREIN, OR
PROVIDED UNDER APPLICABLE LAW, NOTHING CONTAINED IN THIS SECTION 5(H), EXPRESS
OR IMPLIED, IS INTENDED TO CONFER UPON ANY TARGET BUSINESS EMPLOYEE ANY RIGHT TO
EMPLOYMENT OR CONTINUED EMPLOYMENT OR TO SPECIFIC TERMS AND CONDITIONS OF
EMPLOYMENT WITH CFPI OR SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY
RIGHT TO ANY BENEFITS BY REASON OF THIS AGREEMENT.


 


(XI)                                SPECIAL U.S. PROVISIONS.


 

(A)  REFERENCES TO “TARGET BUSINESS EMPLOYEES” AND “TRANSFERRED EMPLOYEES” IN
THIS SECTION 5(H)(XI) SHALL REFER ONLY TO TARGET BUSINESS EMPLOYEES AND
TRANSFERRED EMPLOYEES, AS THE CASE MAY BE, WHO, AS OF THE DATE HEREOF, ARE
PRIMARILY BASED IN THE UNITED STATES.

 

(B)  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, FOLLOWING
THE CLOSING, SELLER SHALL RETAIN, OR SHALL CAUSE THE APPLICABLE EMPLOYEE BENEFIT
PLANS TO RETAIN, (1) ALL ASSETS AND LIABILITIES THAT RELATE TO BENEFITS ACCRUED
BY TARGET BUSINESS EMPLOYEES PRIOR TO THE CLOSING WITH RESPECT TO ANY EMPLOYEE
BENEFIT PLAN THAT IS A DEFINED BENEFIT PENSION PLAN AND (2) ALL LIABILITIES WITH
RESPECT TO ANY EMPLOYEE BENEFIT PLAN THAT IS A POST-RETIREMENT WELFARE BENEFIT
PLAN, AND IN THE CASE OF EACH OF CLAUSES (1) AND (2), SHALL MAKE PAYMENTS TO
TARGET BUSINESS EMPLOYEES WITH RIGHTS THEREUNDER IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE EMPLOYEE BENEFIT PLAN, AS IN EFFECT FROM TIME TO TIME.  CFPI
SHALL HAVE NO LIABILITY UNDER OR WITH RESPECT TO ANY SUCH EMPLOYEE BENEFIT
PLANS.

 

(C)  EFFECTIVE NOT LATER THAN THE PLAN TRANSITION DATE, CFPI OR ITS AFFILIATES
SHALL HAVE IN EFFECT ONE OR MORE DEFINED CONTRIBUTION PLANS THAT INCLUDE A
QUALIFIED CASH OR DEFERRED ARRANGEMENT WITHIN THE MEANING OF CODE SECTION 

 

38

--------------------------------------------------------------------------------


 

401(K) (AND A RELATED TRUST EXEMPT FROM TAX UNDER CODE SECTION 501(A)) (AS
APPLICABLE, THE “BUYER 401(K) PLAN”).  EACH TRANSFERRED EMPLOYEE PARTICIPATING
IN A SELLER 401(K) PLAN IMMEDIATELY PRIOR TO THE CLOSING SHALL BECOME A
PARTICIPANT IN THE CORRESPONDING BUYER 401(K) PLAN AS OF THE PLAN TRANSITION
DATE, AND EACH TRANSFERRED EMPLOYEE WHO WOULD HAVE BECOME ELIGIBLE TO
PARTICIPATE IN A SELLER 401(K) PLAN SHALL BECOME A PARTICIPANT IN THE BUYER
401(K) PLAN NO LATER THAN THE LATER OF SUCH TIME AS HE OR SHE WOULD HAVE BECOME
ELIGIBLE TO PARTICIPATE IN ANY SELLER 401(K) PLAN AND THE PLAN TRANSITION DATE
(OR, IN THE CASE OF ANY TRANSFERRED EMPLOYEE WHO IS NOT AN ACTIVE EMPLOYEE, THE
DATE SUCH TRANSFERRED EMPLOYEE COMMENCES EMPLOYMENT WITH CFPI, IF LATER).  CFPI
AGREES TO CAUSE THE BUYER 401(K) PLAN TO ALLOW EACH TRANSFERRED EMPLOYEE TO MAKE
A “DIRECT ROLLOVER” TO SUCH BUYER 401(K) PLAN OF THE ACCOUNT BALANCES OF SUCH
TRANSFERRED EMPLOYEE (INCLUDING PROMISSORY NOTES EVIDENCING ANY OUTSTANDING
LOANS) UNDER ANY SELLER 401(K) PLAN IN WHICH SUCH TRANSFERRED EMPLOYEE
PARTICIPATED PRIOR TO THE CLOSING IF SUCH DIRECT ROLLOVER IS ELECTED IN
ACCORDANCE WITH APPLICABLE LAW BY SUCH TRANSFERRED EMPLOYEE.  FOLLOWING SUCH
TRANSFER OF ACCOUNT BALANCES, SELLER SHALL HAVE NO LIABILITY FOR ANY COSTS,
EXPENSES OR DAMAGES THAT MAY RESULT FROM ANY CLAIM FOR ANY BENEFIT ALLEGED TO BE
PAYABLE UNDER ANY SELLER 401(K) PLAN WITH RESPECT TO TRANSFERRED EMPLOYEES AND
THEIR BENEFICIARIES WHO HAVE TRANSFERRED THEIR ACCOUNT BALANCES FROM ANY SELLER
401(K) PLAN TO THE BUYER 401(K) PLAN, OTHER THAN ANY COSTS, EXPENSES OR DAMAGES
THAT MAY RESULT FROM ANY CLAIM FOR ANY BENEFIT ALLEGED TO BE PAYABLE UNDER ANY
SELLER 401(K) PLAN ARISING OUT OF THE FAILURE BY SELLER TO ADMINISTER ANY SELLER
401(K) PLAN IN COMPLIANCE WITH APPLICABLE LAW.

 

(D)  EFFECTIVE AS OF THE CLOSING, SELLER SHALL BE RESPONSIBLE FOR PROVIDING
CONTINUATION COVERAGE WITHIN THE MEANING OF COBRA TO TARGET BUSINESS EMPLOYEES
AND THEIR ELIGIBLE DEPENDENTS TO THE EXTENT REQUIRED BY COBRA WITH RESPECT TO
ANY “QUALIFYING EVENT” (AS DEFINED IN COBRA) OCCURRING ON OR PRIOR TO THE
CLOSING (INCLUDING AS A RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY), AND
CFPI SHALL BE RESPONSIBLE FOR PROVIDING CONTINUATION COVERAGE WITHIN THE MEANING
OF COBRA TO TRANSFERRED EMPLOYEES AND THEIR ELIGIBLE DEPENDENTS TO THE EXTENT
REQUIRED BY COBRA WITH RESPECT TO ANY QUALIFYING EVENT OCCURRING AFTER THE
CLOSING.

 

(E)  SELLER SHALL BE RESPONSIBLE FOR ALL CLAIMS FOR WORKERS’ COMPENSATION
BENEFITS THAT ARE INCURRED ON OR PRIOR TO THE CLOSING BY TRANSFERRED EMPLOYEES. 
CFPI SHALL BE RESPONSIBLE FOR ALL CLAIMS FOR WORKERS’ COMPENSATION BENEFITS THAT
ARE INCURRED AFTER THE CLOSING BY TRANSFERRED EMPLOYEES.  FOR PURPOSES OF THIS
SECTION 5(H)(XI)(E), A CLAIM FOR WORKERS’ COMPENSATION BENEFITS SHALL BE DEEMED
TO BE INCURRED WHEN THE EVENT GIVING RISE TO THE CLAIM OCCURS (THE “WORKERS’
COMPENSATION EVENT”).  IF THE WORKERS’ COMPENSATION EVENT OCCURS OVER A PERIOD
BOTH PRECEDING AND FOLLOWING THE CLOSING, THE CLAIM SHALL BE THE JOINT
RESPONSIBILITY AND LIABILITY OF SELLER AND CFPI AND SHALL BE EQUITABLY
APPORTIONED BETWEEN SELLER ON THE ONE HAND, AND CFPI, ON THE OTHER HAND, BASED
UPON THE RELATIVE PERIODS OF TIME THAT THE WORKERS’ COMPENSATION EVENT
TRANSPIRED PRECEDING AND FOLLOWING THE CLOSING.

 

(F)  CFPI AGREES TO PROVIDE ANY REQUIRED NOTICE UNDER THE WARN ACT, AND TO
OTHERWISE COMPLY WITH THE WARN ACT, WITH RESPECT TO ANY “PLANT CLOSING” OR “MASS
LAYOFF” (AS DEFINED IN THE WARN ACT) OR GROUP TERMINATION OR

 

39

--------------------------------------------------------------------------------


 

SIMILAR EVENT AFFECTING TARGET BUSINESS EMPLOYEES AND OCCURRING AFTER THE
CLOSING.  CFPI SHALL NOT TAKE ANY ACTION THAT WOULD CAUSE ANY TERMINATION OF
EMPLOYMENT OF ANY EMPLOYEES BY SELLER THAT OCCURRED ON OR BEFORE THE CLOSING TO
CONSTITUTE A “PLANT CLOSING” OR “MASS LAYOFF” OR GROUP TERMINATION UNDER THE
WARN ACT, OR THAT WOULD CREATE ANY LIABILITY OR PENALTY TO SELLER FOR ANY
EMPLOYMENT TERMINATIONS UNDER APPLICABLE LAW.

 

(G)  WITH RESPECT TO THE CY 2007 MIDDLE MANAGEMENT INCENTIVE PLAN AND THE CY
2007 EXECUTIVE MANAGEMENT ANNUAL INCENTIVE PLAN, SELLER SHALL MAKE PAYMENTS TO
THE TRANSFERRED EMPLOYEES WITH RESPECT TO THE PERIOD BETWEEN JANUARY 1, 2007 AND
THE CLOSING DATE IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AS IN EFFECT AS OF
THE DATE HEREOF.

 

(H)  PRIOR TO NOVEMBER 30, 2007, SELLER SHALL CONTRIBUTE TO THE SELLER
401(K) PLANS THE “RETIREMENT SAVINGS PLUS” CONTRIBUTIONS THAT WOULD HAVE BEEN
REQUIRED TO HAVE MADE BY SELLER IN JANUARY 2008 TO THE SELLER 401(K) PLANS ON
BEHALF OF THE TRANSFERRED EMPLOYEES WITH RESPECT TO THE PERIOD FROM JANUARY 1,
2007, THROUGH THE CLOSING DATE, HAD THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT NOT OCCURRED, PURSUANT TO THE TERMS OF THE SELLER 401(K) PLANS IN
EFFECT ON OCTOBER 26, 2006; PROVIDED THAT SUCH CONTRIBUTIONS SHALL BE FULLY
VESTED.  PRIOR TO DECEMBER 31, 2007, BUYER SHALL PROVIDE EACH TRANSFERRED
EMPLOYEE WHO HAS MADE AN ELECTION PRIOR TO OCTOBER 26, 2007, TO PARTICIPATE IN
ANY SELLER 401(K) PLAN WITH RESPECT TO 2007 WITH A LUMP-SUM CASH AMOUNT EQUAL ON
AN AFTER-TAX BASIS TO THE MATCHING CONTRIBUTIONS THAT SELLER WOULD HAVE BEEN
REQUIRED TO MAKE TO SUCH SELLER 401(K) PLAN ON BEHALF OF SUCH TRANSFERRED
EMPLOYEE WITH RESPECT TO THE PERIOD BETWEEN THE CLOSING DATE AND DECEMBER 31,
2007, HAD THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT NOT OCCURRED, PURSUANT
TO THE TERMS OF THE SELLER 401(K) PLAN IN EFFECT ON THE DATE HEREOF AND BASED ON
THE APPLICABLE DEFERRAL ELECTION OF SUCH TRANSFERRED EMPLOYEE IN EFFECT ON THE
DATE HEREOF; PROVIDED THAT, FOR PURPOSES OF COMPUTING SUCH AMOUNT, SUCH MATCHING
CONTRIBUTIONS SHALL BE DEEMED TO BE REQUIRED TO BE MADE ON A DOLLAR-FOR-DOLLAR
BASIS AND THE LIMIT ON SUCH MATCHING CONTRIBUTIONS SHALL BE DEEMED TO BE 6%,
RATHER THAN 4.5%, OF COMPENSATION (AS DEFINED IN SUCH SELLER 401(K) PLAN).

 


(XII)                             SPECIAL NON-U.S. PROVISIONS.


 

(A)  WITHOUT LIMITING THE GENERALITY OF SECTION 5(H)(I) OR 5(H)(V), WITH RESPECT
TO ANY TRANSFERRED EMPLOYEES WHO ARE EMPLOYED PRIMARILY OUTSIDE THE UNITED
STATES, FOLLOWING THE CLOSING, CFPI SHALL, OR SHALL CAUSE ITS AFFILIATES TO,
PROVIDE SUCH TRANSFERRED EMPLOYEES WITH TERMS AND CONDITIONS OF EMPLOYMENT IN
ACCORDANCE WITH ALL APPLICABLE LAWS.

 

(B)  CFPI SHALL, OR SHALL CAUSE ITS AFFILIATES TO, PAY ANY REPATRIATION EXPENSES
OF JAMES BLASEK PURSUANT TO JAMES BLASEK’S INTERNATIONAL ASSIGNMENT PROVISIONS.

 


(I)             ADDITIONAL TAX MATTERS.


 


(I)                                     SELLER SHALL PREPARE AND FILE ANY
EMPLOYMENT, SALES AND USE AND PROPERTY TAX RETURNS WITH RESPECT TO TAX PERIODS
THAT END (OR ARE DEEMED TO END) ON OR BEFORE THE

 

40

--------------------------------------------------------------------------------


 


CLOSING DATE. BUYER SHALL PREPARE ALL PROPERTY TAX RETURNS WITH RESPECT TO TAX
PERIODS THAT BEGIN BEFORE THE CLOSING DATE AND END AFTER THE CLOSING DATE
(“STRADDLE PERIOD”) IN A MANNER CONSISTENT WITH PRIOR FILINGS OF SUCH PROPERTY
TAX RETURNS (UNLESS SELLER HAS ALREADY PREPARED AND FILED ANY SUCH PROPERTY TAX
RETURNS).  SELLER SHALL BE RESPONSIBLE FOR THE TIMELY FILING AND DISTRIBUTION
(TAKING INTO ACCOUNT ANY EXTENSIONS RECEIVED FROM THE RELEVANT TAX AUTHORITIES)
OF ANY WAGE RELATED TAX RETURNS FOR THE PERIOD COVERING JANUARY 1, 2007 THROUGH
THE CLOSING DATE, WHICH ARE REQUIRED TO MEET FEDERAL, STATE AND LOCAL
REQUIREMENTS; INCLUDING, BUT NOT LIMITED TO, FEDERAL FORMS 940, 941, W-2S AND
CORRESPONDING W-3S AND STATE UNEMPLOYMENT QUARTERLY AND ANNUAL RETURNS, WHETHER
DUE TO BE FILED PRIOR TO, OR AFTER THE CLOSING DATE AND SHALL BE RESPONSIBLE FOR
PAYMENT OF TAXES, IF ANY, SHOWN THEREON.  BUYER AND SELLER AGREE TO UTILIZE THE
STANDARD METHOD SET FORTH IN REVENUE PROCEDURE 2004-53 WITH RESPECT TO WAGE
REPORTING.


 


(II)                                  IN CASE OF A STRADDLE PERIOD, (A) ALL
INCOME AND GROSS RECEIPT TAXES SHALL BE APPORTIONED BETWEEN THE PRE-CLOSING TAX
PERIOD AND THE POST-CLOSING TAX PERIOD BASED UPON A “CLOSING OF THE BOOKS” ON
THE CLOSING DATE AND (B) ALL TAXES OTHER THAN TAXES BASED ON INCOME OR GROSS
RECEIPTS (E.G., PROPERTY TAXES) SHALL BE APPORTIONED BETWEEN THE PRE-CLOSING TAX
PERIOD AND THE POST-CLOSING TAX PERIOD ON A PER DIEM BASIS.


 


(III)                               FROM TIME TO TIME AFTER THE CLOSING DATE,
EACH PARTY SHALL PERMIT REASONABLE ACCESS, AND SHALL CAUSE ITS ACCOUNTANTS AND
OTHER REPRESENTATIVES TO PERMIT REASONABLE ACCESS, TO THE OTHER PARTY, TO THE
INFORMATION THAT IT OR ITS ACCOUNTANTS OR OTHER REPRESENTATIVES HAVE WITHIN
THEIR CONTROL AND THAT MAY BE REASONABLY NECESSARY IN CONNECTION WITH THE
PREPARATION OF ANY TAX RETURN OR THE EXAMINATION BY ANY TAX AUTHORITY OR OTHER
ADMINISTRATIVE OR JUDICIAL PROCEEDING RELATING TO ANY TAX RETURN.  EACH PARTY
SHALL RETAIN, OR CAUSE TO BE RETAINED, UNTIL THE APPLICABLE STATUTE OF
LIMITATIONS (INCLUDING ANY EXTENSIONS) HAVE EXPIRED, COPIES OF ALL TAX RETURNS
FOR ALL TAX PERIODS BEGINNING BEFORE THE CLOSING DATE, TOGETHER WITH SUPPORTING
WORK SCHEDULES AND OTHER RECORDS OR INFORMATION THAT MAY BE RELEVANT FOR SUCH
TAX RETURNS.  NO NEW ELECTIONS WITH RESPECT TO TAXES, OR ANY CHANGES IN CURRENT
ELECTIONS WITH RESPECT TO TAXES, AFFECTING ANY OF THE ACQUIRED ASSETS SHALL BE
MADE BY SELLER AFTER THE DATE OF THIS AGREEMENT.


 


(IV)                              SELLER SHALL PREPARE AND FILE ALL TAX RETURNS
THAT RELATE TO TRANSFER TAXES.  BUYER SHALL COOPERATE WITH SELLER IN GOOD FAITH
IN RESPECT OF ANY SUCH TAX RETURN FILINGS.  SELLER AND BUYER SHALL ALSO
COOPERATE IN GOOD FAITH IN RESPECT OF OBTAINING ANY APPLICABLE EXEMPTIONS FROM
TRANSFER TAXES.


 


(V)                                 IF, AFTER THE CLOSING DATE, ANY TAX
AUTHORITY COMMENCES A TAX AUDIT OR SIMILAR PROCEEDING THAT RELATES TO THE TARGET
BUSINESS AND IF SUCH TAX AUDIT OR SIMILAR PROCEEDING COULD RESULT IN A LIABILITY
OF SELLER VIS-À-VIS BUYER UNDER THIS AGREEMENT, THEN BUYER SHALL, AS SOON AS
REASONABLY PRACTICABLE, NOTIFY SELLER IN WRITING ABOUT SUCH TAX AUDIT OR SIMILAR
PROCEEDING.  SELLER AND BUYER SHALL COOPERATE IN GOOD FAITH IN ORDER TO RESOLVE
AND/OR SETTLE ANY SUCH TAX AUDIT OR SIMILAR PROCEEDING, AND BUYER SHALL NOT
SETTLE ANY SUCH TAX AUDIT OR SIMILAR PROCEEDING WITHOUT THE PRIOR WRITTEN
CONSENT OF SELLER.  THIS SECTION 5(I)(V) RATHER THAN SECTION 6(E) SHALL APPLY TO
TAX MATTERS.


 


(J)             ENVIRONMENTAL PERMITS.  BUYER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN OR EFFECT THE TRANSFER AS PROMPTLY AS PRACTICABLE OF ALL
PERMITS REQUIRED UNDER ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS TO CONDUCT
THE TARGET BUSINESS AS PRESENTLY CONDUCTED BY

 

41

--------------------------------------------------------------------------------



 


SELLER.  SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH
BUYER IN OBTAINING OR TRANSFERRING SUCH PERMITS, INCLUDING BY PROVIDING BUYER
AND/OR THE APPROPRIATE GOVERNMENTAL AUTHORITY, AS APPLICABLE, ALL REQUIRED
INFORMATION AND/OR DOCUMENTS IN CONNECTION THEREWITH.


 


(K)          PARTS BUYBACK.  AFTER THE CLOSING, TO THE EXTENT SELLER REPURCHASES
FROM ANY DESIGNATED TERMINATED DEALER ANY REPAIR PARTS WHICH MEET THE
REQUIREMENTS OF THE TARGET BUSINESS’ RETURN PARTS POLICY, EXCEPT FOR THE 10%
DOLLAR LIMITATION, BUYER AGREES TO PROMPTLY PURCHASE FROM SELLER SUCH REPAIR
PARTS AT 85% OF THE THEN CURRENT DEALER NET PRICE.


 


(L)             PREPARATION OF CLOSING STATEMENTS.  SELLER SHALL PREPARE THE
CLOSING STATEMENTS (I) USING METHODOLOGY CONSISTENT WITH THE TARGET BUSINESS
FINANCIAL STATEMENTS, (II) SUCH THAT THEY PRESENT FAIRLY THE CLOSING INVENTORY
AND CLOSING NET WORKING CAPITAL, AS APPLICABLE, AND (III) ARE CONSISTENT WITH
AND BASED UPON THE BOOKS AND RECORDS OF THE SELLER PARENT AND TARGET BUSINESS AS
OF THE CLOSING; PROVIDED THAT, NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, THE SOLE REMEDIES OF BUYER FOR ANY BREACH OF OR FAILURE BY SELLER TO
PERFORM THE COVENANTS AND OBLIGATIONS SET FORTH IN THIS SECTION 5(L) SHALL BE
THE REMEDIES AVAILABLE TO SELLER UNDER SECTION 2(G).


 


SECTION 6                               REMEDIES FOR BREACH OF THIS AGREEMENT;
INDEMNITY


 


(A)          SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES
CONTAINED HEREIN AND IN THE TRANSACTION AGREEMENTS SHALL SURVIVE THE CLOSING FOR
A PERIOD OF TWO (2) YEARS AFTER THE CLOSING; PROVIDED THAT (I) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3(A), 3(B), 4(A) AND
4(B) SHALL SURVIVE IN PERPETUITY AND NOT EXPIRE, (II) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTIONS 3(C), 3(E) AND 3(S) SHALL SURVIVE FOR A PERIOD
OF FIVE YEARS AFTER THE CLOSING, AND (III) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 3(I) AND 3(R) SHALL SURVIVE UNTIL THE EXPIRATION OF ANY
APPLICABLE STATUTE OF LIMITATIONS (AFTER GIVING EFFECT TO ANY EXTENSION OR
WAIVER) PLUS 45 DAYS.  NEITHER BUYER NOR SELLER SHALL HAVE ANY LIABILITY WITH
RESPECT TO CLAIMS FIRST ASSERTED IN CONNECTION WITH ANY REPRESENTATION OR
WARRANTY AFTER THE SURVIVAL PERIOD SPECIFIED THEREFOR IN THIS SECTION 6(A);
PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL BE
DEEMED TO LIMIT ANY PARTY’S RIGHTS TO RECOVER ANY OR ALL LOSSES INCURRED OR
SUFFERED BY IT RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH FRAUD OR
INTENTIONAL MISREPRESENTATION, IT BEING UNDERSTOOD AND AGREED THAT THE RIGHT TO
RECOVER SUCH LOSSES SHALL SURVIVE FOREVER.


 


(B)         INDEMNIFICATION BY SELLER.  SELLER AGREES TO DEFEND AND INDEMNIFY
THE BUYER INDEMNIFIED PARTIES AGAINST, AND TO HOLD THE BUYER INDEMNIFIED PARTIES
HARMLESS FROM, ANY AND ALL LOSSES INCURRED OR SUFFERED BY ANY BUYER INDEMNIFIED
PARTY ARISING OUT OF OR RELATING TO ANY OF THE FOLLOWING:


 


(I)                                     SUBJECT TO SECTION 6(A), ANY BREACH OF
OR ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE BY SELLER IN THIS
AGREEMENT OR ANY TRANSACTION AGREEMENT;


 


(II)                                  ANY BREACH OF OR FAILURE BY SELLER TO
PERFORM ANY COVENANT OR OBLIGATION OF SELLER SET OUT IN THIS AGREEMENT OR ANY
TRANSACTION AGREEMENT;


 


(III)                               ANY ASSET OF SELLER OR ITS AFFILIATES THAT
IS NOT AN ACQUIRED ASSET OR ANY LIABILITY OF SELLER OR ITS AFFILIATES THAT IS
NOT AN ASSUMED LIABILITY; AND

 

42

--------------------------------------------------------------------------------


 


(IV)                              ANY LIABILITY OR LOSS ARISING FROM THE
ACQUIRED ASSETS OR TARGET BUSINESS ON OR BEFORE THE CLOSING DATE, EXCEPT TO THE
EXTENT SUCH LIABILITY OR LOSS IS AN ASSUMED LIABILITY; PROVIDED THAT THIS CLAUSE
(IV) SHALL NOT APPLY TO THE EXTENT SUCH LIABILITY OR LOSS IS IN RESPECT OF ANY
BREACH OF OR ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE BY SELLER IN
THIS AGREEMENT OR ANY TRANSACTION AGREEMENT.


 


(C)          INDEMNIFICATION BY BUYER.  BUYER AGREES TO DEFEND AND INDEMNIFY THE
SELLER INDEMNIFIED PARTIES AGAINST, AND TO HOLD THE SELLER INDEMNIFIED PARTIES
HARMLESS FROM, ANY AND ALL LOSSES INCURRED OR SUFFERED BY ANY SELLER INDEMNIFIED
PARTY ARISING OUT OF OR RELATING TO ANY OF THE FOLLOWING:


 


(I)                                     SUBJECT TO SECTION 6(A), ANY BREACH OF
OR ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE BY BUYER IN THIS
AGREEMENT OR ANY TRANSACTION AGREEMENT;


 


(II)                                  ANY BREACH OF OR FAILURE BY BUYER TO
PERFORM ANY COVENANT OR OBLIGATION OF BUYER SET OUT IN THIS AGREEMENT OR ANY
TRANSACTION AGREEMENT; AND


 


(III)                               ANY ACQUIRED ASSET (TO THE EXTENT SUCH LOSS
ARISES AFTER THE CLOSING) OR ANY ASSUMED LIABILITY; PROVIDED THAT THIS CLAUSE
(III) SHALL NOT APPLY TO THE EXTENT SUCH LIABILITY OR LOSS IS IN RESPECT OF ANY
BREACH OF OR ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE BY BUYER IN
THIS AGREEMENT OR ANY TRANSACTION AGREEMENT.


 


(D)         NO MATERIALITY QUALIFIERS.  AFTER IT HAS BEEN DETERMINED THAT A
REPRESENTATION OR WARRANTY HAS BEEN BREACHED, TAKING INTO ACCOUNT ANY
MATERIALITY QUALIFICATION THEREIN (INCLUDING ANY REFERENCE TO “MATERIAL”,
“MATERIAL ADVERSE EFFECT”, “IN ALL MATERIAL RESPECTS” AND SIMILAR QUALIFICATIONS
AS TO MATERIALITY), ANY SUCH MATERIALITY QUALIFICATION SHALL BE DISREGARDED OR
PURPOSES OF CALCULATING THE AMOUNTS FOR WHICH THE PARTIES SHALL BE LIABLE UNDER
SECTIONS 6(B)(I) AND (C)(I).


 


(E)          LIMITATIONS ON LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT:


 


(I)             THE BUYER INDEMNIFIED PARTIES SHALL HAVE THE RIGHT TO PAYMENT BY
SELLER UNDER SECTION 6(B)(I) ONLY IF THE BUYER INDEMNIFIED PARTIES SHALL HAVE
INCURRED AS TO ALL INACCURACIES AND BREACHES INDEMNIFIABLE LOSSES IN EXCESS OF
$500,000 (THE “DEDUCTIBLE”); PROVIDED THAT, ONCE THE BUYER INDEMNIFIED PARTIES
HAVE INCURRED SUCH INDEMNIFIABLE LOSSES IN EXCESS OF THE DEDUCTIBLE, THEY SHALL
HAVE THE RIGHT TO PAYMENT BY SELLER ONLY TO THE EXTENT SUCH INDEMNIFIABLE LOSSES
EXCEED $250,000; PROVIDED, FURTHER, THAT THE MAXIMUM AGGREGATE OBLIGATION OF
SELLER TO THE BUYER INDEMNIFIED PARTIES UNDER SECTION 6(B)(I) SHALL NOT EXCEED
$42,000,000 (THE “CAP”).  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
LIMITATIONS CONTAINED IN THE PROVISOS ABOVE SHALL NOT APPLY TO (A) ANY
INDEMNIFICATION FOR ANY LOSSES INCURRED BY THE BUYER INDEMNIFIED PARTIES FOR ANY
INTENTIONAL MISREPRESENTATION OR FRAUDULENT BREACH OF A REPRESENTATION OR
WARRANTY CONTAINED HEREIN OR IN ANY TRANSACTION AGREEMENT, (B) ANY
INDEMNIFICATION FOR ANY LOSSES INCURRED BY THE BUYER INDEMNIFIED PARTIES IN
CONNECTION WITH ANY LIABILITY INDEMNIFIED BY SELLER UNDER SECTIONS 6(B)(II),
(III) AND (IV) OR (C) ANY INDEMNIFICATION FOR LOSSES INCURRED BY THE BUYER
INDEMNIFIED PARTIES IN CONNECTION WITH ANY LIABILITY FOR BREACHES OF SECTIONS
3(A), (B), (C), (E) AND (L).


 


(II)                                  THE SELLER INDEMNIFIED PARTIES SHALL HAVE
THE RIGHT TO PAYMENT BY BUYER UNDER SECTION 6(C)(I) ONLY IF THE SELLER
INDEMNIFIED PARTIES SHALL HAVE INCURRED AS TO ALL

 

43

--------------------------------------------------------------------------------


 


INACCURACIES AND BREACHES INDEMNIFIABLE LOSSES IN EXCESS OF THE DEDUCTIBLE;
PROVIDED THAT, ONCE THE SELLER INDEMNIFIED PARTIES HAVE INCURRED SUCH
INDEMNIFIABLE LOSSES IN EXCESS OF THE DEDUCTIBLE, THEY SHALL HAVE THE RIGHT TO
PAYMENT BY BUYER ONLY TO THE EXTENT SUCH INDEMNIFIABLE LOSSES EXCEED $250,000. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE LIMITATION CONTAINED IN THE
PROVISO ABOVE SHALL NOT APPLY TO (A) ANY INDEMNIFICATION FOR ANY LOSSES INCURRED
BY THE SELLER INDEMNIFIED PARTIES FOR ANY INTENTIONAL MISREPRESENTATION OR
FRAUDULENT BREACH OF A REPRESENTATION OR WARRANTY CONTAINED HEREIN OR IN ANY
TRANSACTION AGREEMENT, (B) ANY INDEMNIFICATION FOR ANY LOSSES INCURRED BY THE
SELLER INDEMNIFIED PARTIES IN CONNECTION WITH ANY LIABILITY INDEMNIFIED BY
SELLER UNDER SECTIONS 6(C)(II) AND (III) OR (C) ANY INDEMNIFICATION FOR LOSSES
INCURRED BY THE BUYER INDEMNIFIED PARTIES IN CONNECTION WITH ANY LIABILITY FOR
BREACHES OF SECTIONS 4(A), (B) AND (C).


 


(III)                               THE INDEMNIFICATION PROVIDED IN THIS
SECTION 6 SHALL BE THE SOLE AND EXCLUSIVE REMEDY AFTER THE CLOSING FOR DAMAGES
AVAILABLE TO THE PARTIES FOR BREACH OF ANY OF THE REPRESENTATIONS AND
WARRANTIES, COVENANTS (OTHER THAN SECTIONS 6(F) AND 6(G)) OR OTHER OBLIGATIONS
OF THE PARTIES CONTAINED HEREIN; PROVIDED, HOWEVER, THAT THIS EXCLUSIVE REMEDY
FOR DAMAGES DOES NOT PRECLUDE A PARTY FROM PURSUING REMEDIES UNDER APPLICABLE
LAW FOR FRAUD OR INTENTIONAL MISREPRESENTATION.


 


(IV)                              NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS
AFFILIATES FOR SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY LOSSES OR DAMAGES;
PROVIDED, HOWEVER, THAT THE FORGOING SHALL NOT PRECLUDE (A) RECOVERY BY AN
INDEMNIFIED PARTY IN RESPECT OF LOSSES DIRECTLY INCURRED FROM THIRD-PARTY CLAIMS
OR (B) A PARTY FROM PURSUING REMEDIES UNDER APPLICABLE LAW FOR FRAUD OR
INTENTIONAL MISREPRESENTATION.


 


(V)                                 THE AMOUNTS FOR WHICH THE PARTIES SHALL BE
LIABLE UNDER SECTIONS 6(B) AND 6(C) SHALL BE NET OF (A) ANY INSURANCE RECOVERED
BY THE INDEMNIFIED PARTIES FROM THEIR OWN INSURANCE POLICIES (IT BE UNDERSTOOD
THAT NO SUCH INDEMNIFIED PARTY SHALL BE REQUIRED MAKE A CLAIM WITH ITS INSURANCE
CARRIER FOR ANY SUCH RECOVERY) AND (B) THE AMOUNT OF THE APPLICABLE LOSS ARISING
OUT OF ANY ITEM WHICH A PARTY CAN DEMONSTRATE WAS INCLUDED AS AN ACCOUNT PAYABLE
OR ACCRUED EXPENSE IN CALCULATING CLOSING NET WORKING CAPITAL.  FOR THE
AVOIDANCE OF DOUBT, NO INDEMNIFICATION SHALL BE REQUIRED UNDER THIS AGREEMENT
FOR ANY DIFFERENCES BETWEEN RESERVES, ESTIMATES OR ACCRUALS RELATED TO ANY ITEM
AND THE ACTUAL VALUE OR LEVEL OF SUCH ITEM.


 


(VI)                              NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, NOTHING IN THIS AGREEMENT SHALL ELIMINATE, LIMIT OR
PROHIBIT ANY SELLER RIGHTS, AND SELLER SHALL RETAIN ALL ITS RIGHTS, PURSUANT TO
LAW, INCLUDING COMMON LAW AND ANY APPLICABLE ENVIRONMENTAL, HEALTH, AND SAFETY
REQUIREMENTS, TO RECOVER FROM ANY THIRD PARTY ANY LOSSES THAT ARE OR MAY BECOME
THE SUBJECT OF ANY CLAIM FOR INDEMNIFICATION BY ANY BUYER INDEMNIFIED PARTIES;
PROVIDED THAT, UPON THE WRITTEN REQUEST AND AT THE DIRECTION OF SELLER, BUYER
INDEMNIFIED PARTIES SHALL PROMPTLY AND DILIGENTLY PURSUE, AT SELLER’S EXPENSE,
ALL REMEDIES BUYER INDEMNIFIED PARTIES MAY HAVE AGAINST ANY THIRD PARTIES FOR
ANY SUCH LOSSES, UNLESS SUCH REMEDIES HAVE NO REASONABLE CHANCE OF SUCCESS;
PROVIDED, FURTHER, THAT, THE AMOUNTS FOR WHICH SELLER SHALL BE LIABLE FOR SUCH
LOSSES UNDER SECTION 6(B) SHALL BE NET OF ANY AMOUNTS RECOVERED BY THE BUYER
INDEMNIFIED PARTIES FROM ANY THIRD PARTIES.

 

44

--------------------------------------------------------------------------------


 


(VII)                           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT
TO THE CONTRARY, SELLER SHALL NOT BE REQUIRED TO INDEMNIFY ANY BUYER INDEMNIFIED
PARTIES, AND SHALL NOT HAVE ANY LIABILITY FOR ANY PRE-CLOSING ENVIRONMENTAL
LIABILITIES, ANY BREACHES OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 3(S) OR SECTION 3(V) OR ANY OTHER MATTERS PURSUANT TO ENVIRONMENTAL,
HEALTH AND SAFETY REQUIREMENTS TO THE EXTENT (A) ANY BUYER INDEMNIFIED PARTIES
(1) INCUR ANY COSTS RESULTING OR ARISING FROM ANY INVESTIGATION OF OR REMEDIAL
ACTION WITH RESPECT TO ENVIRONMENTAL CONDITIONS (INCLUDING DRILLING OR SAMPLING)
FOLLOWING THE CLOSING OTHER THAN ANY INVESTIGATION OR OTHER REMEDIAL ACTION
REASONABLY REQUIRED BY ENVIRONMENTAL, HEALTH AND SAFETY REQUIREMENTS; PROVIDED
THAT, WITHOUT LIMITING ANY OTHER PROVISION OF THIS AGREEMENT (INCLUDING THE
PROCEDURES IN SECTION 6(G)(X)), THIS SECTION 6(E)(VII)(A)(1) SHALL NOT APPLY TO
(X) PHASE II SAMPLING CONDUCTED FOR THE PURPOSE OF REASONABLY IDENTIFYING A
KNOWN OR SUSPECTED RELEASE OF HAZARDOUS MATERIALS AT THE TARGET BUSINESS’
SODERHAMN, SWEDEN FACILITY TO THE EXTENT SUCH SAMPLING IS REASONABLY RECOMMENDED
BY A PHASE I ENVIRONMENTAL SITE ASSESSMENT COMMENCED WITHIN 30 DAYS OF THE
CLOSING DATE AND CONDUCTED TO APPLICABLE ASTM STANDARDS BY OR ON BEHALF OF THE
BUYER AND TO THE EXTENT SUCH SAMPLING IS PERMITTED BY THE LEGAL OWNER OF THE
SODERHAMN, SWEDEN FACILITY (PROVIDED THAT, BUYER SHALL PROVIDE SELLER WITH A
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON A DRAFT OF ANY SUCH PHASE I
REPORT PRIOR TO ITS FINALIZATION AND ON THE SCOPE AND WORKPLAN OF ANY SUCH PHASE
II SAMPLING PRIOR TO CONDUCTING SUCH SAMPLING), (Y) PHASE II SAMPLING CONDUCTED
FOR THE PURPOSE OF REASONABLY IDENTIFYING A KNOWN OR SUSPECTED RELEASE OF
HAZARDOUS MATERIALS AT THE REAL PROPERTIES IN PRENTICE, WISCONSIN, OWATONNA,
MINNESOTA OR ZEBULON, NORTH CAROLINA TO THE EXTENT REASONABLY RECOMMENDED BY A
PHASE I ENVIRONMENTAL SITE ASSESSMENT CONDUCTED TO APPLICABLE ASTM STANDARDS AND
TO THE EXTENT CONDUCTED BY OR ON BEHALF, AND AT THE REASONABLE REQUEST, OF A
BONE FIDE PROSPECTIVE PURCHASER OF THE RELEVANT REAL PROPERTY FROM THE BUYER FOR
THE PURPOSE OF REASONABLY ESTABLISHING A LEGAL DEFENSE TO LIABILITY FOR SUCH A
RELEASE OF HAZARDOUS MATERIALS PURSUANT TO APPLICABLE ENVIRONMENTAL, HEALTH AND
SAFETY REQUIREMENTS (PROVIDED THAT, BUYER SHALL PROVIDE SELLER WITH A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON A DRAFT OF ANY SUCH PHASE I REPORT PRIOR TO
ITS FINALIZATION AND ON THE SCOPE AND WORKPLAN OF ANY SUCH PHASE II SAMPLING
PRIOR TO CONDUCTING SUCH SAMPLING) AND (Z) A RELEASE OF HAZARDOUS MATERIALS
DISCOVERED SOLELY AS A RESULT OF COMMERCIALLY REASONABLE CONSTRUCTION ACTIVITIES
BY BUYER AT ANY REAL PROPERTY IN CONNECTION WITH AN EXPANSION OF CURRENT TARGET
BUSINESS OPERATIONS (PROVIDED THAT, COMMERCIALLY REASONABLE CONSTRUCTION
ACTIVITIES SHALL IN NO CASE INCLUDE ANY ACTIVITIES CONDUCTED FOR THE PURPOSE OF
IDENTIFYING OR ASSESSING KNOWN, UNKNOWN OR SUSPECTED ENVIRONMENTAL CONDITIONS,
INCLUDING ANY RELEASE OF HAZARDOUS MATERIALS, EXCLUDING ACTIVITIES SOLELY
CONDUCTED FOR A COMMERCIALLY REASONABLE GEOTECHNICAL, ARCHITECTURAL AND/OR
ENGINEERING PURPOSE IN CONNECTION WITH CONSTRUCTION ACTIVITIES), (2) INCUR ANY
COSTS IN EXCESS OF THE COSTS TO COMPLY WITH INDUSTRIAL CLEANUP STANDARDS OR
OTHER APPLICABLE MINIMUM STANDARDS, INCLUDING THE USE OF ENVIRONMENTAL LAND USE
RESTRICTIONS, OR OTHERWISE IN EXCESS OF THE MINIMUM COSTS NECESSARY TO BRING A
CONDITION INTO COMPLIANCE WITH ENVIRONMENTAL, HEALTH AND SAFETY REQUIREMENTS OR
TO SATISFY THE REASONABLE REQUIREMENTS OF A GOVERNMENTAL AUTHORITY OR
(3) CONTRIBUTE TO OR  EXACERBATE ANY ENVIRONMENTAL CONDITION OR OTHER
PRE-CLOSING ENVIRONMENTAL LIABILITY AFTER THE CLOSING, (B) SUCH LIABILITY ARISES
OUT OF THE CESSATION OF OR CHANGE IN OPERATIONS AT, OR THE CLOSURE OR DEMOLITION
OF, A FACILITY OF THE TARGET BUSINESS, (C) SUCH LIABILITY RESULTS OR ARISES FROM
THE REMOVAL OF ASBESTOS-CONTAINING MATERIALS OR LEAD PAINT, EXCEPT TO THE EXTENT
SUCH ASBESTOS-CONTAINING MATERIALS OR LEAD PAINT WERE IN A CONDITION AT OR PRIOR
TO THE CLOSING NOT IN COMPLIANCE WITH ENVIRONMENTAL, HEALTH, AND SAFETY
REQUIREMENTS OR (D) SUCH LIABILITY ARISES OUT OF ANY POST-CLOSING EXPOSURE TO
ANY HAZARDOUS MATERIAL,

 

45

--------------------------------------------------------------------------------


 


EXCEPT TO THE EXTENT PROVIDED UNDER SECTION 6(B)(III) WITH RESPECT TO ANY
ASBESTOS LIABILITY, SILICA LIABILITY OR WELDING ROD LIABILITY OR TO THE EXTENT
SUCH LIABILITY CONSTITUTES A PRE-CLOSING ENVIRONMENTAL LIABILITY.


 


(F)            MATTERS INVOLVING THIRD PARTIES.


 


(I)                                     IF ANY THIRD PARTY NOTIFIES AN
INDEMNIFIED PARTY WITH RESPECT TO A THIRD-PARTY CLAIM, THEN THE INDEMNIFIED
PARTY SHALL PROMPTLY NOTIFY EACH INDEMNIFYING PARTY THEREOF IN WRITING;
PROVIDED, HOWEVER, THAT NO DELAY ON THE PART OF THE INDEMNIFIED PARTY IN
NOTIFYING ANY INDEMNIFYING PARTY SHALL RELIEVE THE INDEMNIFYING PARTY FROM ANY
OBLIGATION HEREUNDER UNLESS (AND THEN SOLELY TO THE EXTENT) THE INDEMNIFYING
PARTY IS THEREBY PREJUDICED.


 


(II)                                  ANY INDEMNIFYING PARTY WILL HAVE THE RIGHT
TO DEFEND THE INDEMNIFIED PARTY AGAINST THE THIRD-PARTY CLAIM WITH COUNSEL OF
ITS CHOICE REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY SO LONG AS (A) THE
INDEMNIFYING PARTY NOTIFIES THE INDEMNIFIED PARTY IN WRITING WITHIN 15 DAYS
AFTER THE INDEMNIFIED PARTY HAS GIVEN NOTICE OF THE THIRD-PARTY CLAIM THAT THE
INDEMNIFYING PARTY WILL INDEMNIFY THE INDEMNIFIED PARTY FROM AND AGAINST ANY AND
ALL LOSSES THE INDEMNIFIED PARTY MAY SUFFER ARISING OUT OF OR RELATING TO THE
THIRD-PARTY CLAIM, (B) THE INDEMNIFYING PARTY PROVIDES THE INDEMNIFIED PARTY
WITH EVIDENCE REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY THAT THE
INDEMNIFYING PARTY WILL HAVE THE FINANCIAL RESOURCES TO DEFEND AGAINST THE
THIRD-PARTY CLAIM AND FULFILL ITS INDEMNIFICATION OBLIGATIONS HEREUNDER, (C) THE
THIRD-PARTY CLAIM INVOLVES MONEY DAMAGES AND TO THE EXTENT THE THIRD-PARTY CLAIM
DOES NOT SEEK AN INJUNCTION OR OTHER EQUITABLE RELIEF AND (D) THE INDEMNIFYING
PARTY CONDUCTS THE DEFENSE OF THE THIRD-PARTY CLAIM ACTIVELY AND DILIGENTLY.


 


(III)                               SO LONG AS THE INDEMNIFYING PARTY IS
CONDUCTING THE DEFENSE OF THE THIRD-PARTY CLAIM IN ACCORDANCE WITH
SECTION 6(E)(II), (A) THE INDEMNIFIED PARTY MAY RETAIN SEPARATE CO-COUNSEL AT
ITS SOLE COST AND EXPENSE AND PARTICIPATE IN THE DEFENSE OF THE THIRD-PARTY
CLAIM, (B) THE INDEMNIFIED PARTY WILL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT
ON OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE THIRD-PARTY CLAIM WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY (NOT TO BE UNREASONABLY
WITHHELD) AND (C) THE INDEMNIFYING PARTY WILL NOT CONSENT TO THE ENTRY OF ANY
JUDGMENT ON OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE THIRD-PARTY CLAIM
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY (NOT TO BE
UNREASONABLY WITHHELD).


 


(IV)                              IN THE EVENT ANY OF THE CONDITIONS IN
SECTION 6(E)(II) IS OR BECOMES UNSATISFIED, UPON AT LEAST 10 BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE INDEMNIFYING PARTY SETTING FORTH IN REASONABLE
DETAIL THE UNSATISFIED CONDITION AND THE BASIS UNDER WHICH THE INDEMNIFIED PARTY
BELIEVES SUCH CONDITION TO BE UNSATISFIED, (A) THE INDEMNIFIED PARTY MAY DEFEND
AGAINST, AND CONSENT TO THE ENTRY OF ANY JUDGMENT ON OR ENTER INTO ANY
SETTLEMENT WITH RESPECT TO, THE THIRD-PARTY CLAIM IN ANY MANNER IT MAY DEEM
APPROPRIATE (AND THE INDEMNIFIED PARTY NEED NOT CONSULT WITH, OR OBTAIN ANY
CONSENT FROM, ANY INDEMNIFYING PARTY IN CONNECTION THEREWITH), (B) THE
INDEMNIFYING PARTY WILL REIMBURSE THE INDEMNIFIED PARTY PROMPTLY AND
PERIODICALLY FOR THE COSTS OF DEFENDING AGAINST THE THIRD-PARTY CLAIM (INCLUDING
ATTORNEYS’ FEES AND EXPENSES) AND (C) THE INDEMNIFYING PARTY WILL REMAIN
RESPONSIBLE FOR ANY LOSSES THE INDEMNIFIED PARTY MAY SUFFER ARISING OUT OF OR
RELATING TO THE THIRD-PARTY CLAIM TO THE FULLEST EXTENT PROVIDED IN THIS
SECTION 6.

 

46

--------------------------------------------------------------------------------


 


(G)   ADDITIONAL ENVIRONMENTAL PROCEDURES, CONTROL AND ACCESS.

 


(I)            IF ANY INDEMNIFIED PARTY BECOMES AWARE OF ANY CLAIM, THE
OCCURRENCE OF ANY EVENT, OR THE EXISTENCE OF ANY FACTS, WHICH COULD BECOME THE
SUBJECT OF AN INDEMNIFICATION CLAIM UNDER THIS AGREEMENT ARISING OUT OF OR
RELATING TO, IN THE CASE OF A CLAIM BY A BUYER INDEMNIFIED PARTY, ANY
PRE-CLOSING ENVIRONMENTAL LIABILITIES OR BREACHES OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3(S) OR SECTION 3(V) OR, IN THE CASE OF A CLAIM
BY A SELLER INDEMNIFIED PARTY, ANY POST-CLOSING ENVIRONMENTAL LIABILITIES (IN
EACH CASE, AN “ENVIRONMENTAL INDEMNIFICATION CLAIM”), THE INDEMNIFIED PARTY
SHALL PROMPTLY NOTIFY EACH INDEMNIFYING PARTY THEREOF IN WRITING; PROVIDED,
HOWEVER, THAT NO DELAY ON THE PART OF THE INDEMNIFIED PARTY IN SUCH NOTIFICATION
TO ANY INDEMNIFYING PARTY SHALL RELIEVE THE INDEMNIFYING PARTY FROM ANY
OBLIGATION HEREUNDER UNLESS (AND THEN SOLELY TO THE EXTENT THAT) THE
INDEMNIFYING PARTY IS ACTUALLY PREJUDICED THEREBY.

 


(II)           AFTER RECEIPT OF A NOTICE OF AN ENVIRONMENTAL INDEMNIFICATION
CLAIM SUBMITTED BY ANY BUYER INDEMNIFIED PARTY, IN ADDITION TO ANY RIGHTS SELLER
MAY HAVE UNDER SECTION 6(F), AND ANY INDEMNITY LIMITATIONS PROVIDED UNDER
SECTION 6(E), SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, UPON WRITTEN
NOTICE TO THE BUYER INDEMNIFIED PARTY, TO ASSUME THE MANAGEMENT, CONTROL AND/OR
PERFORMANCE OF ANY INVESTIGATION, CLEANUP OR OTHER REMEDIAL OR CORRECTIVE ACTION
(TOGETHER, “REMEDIAL ACTIONS”) RELATING TO ANY SUCH ENVIRONMENTAL
INDEMNIFICATION CLAIM, INCLUDING HAVING SOLE AUTHORITY TO MAKE ALL FINAL
DECISIONS AND DETERMINATIONS WITH RESPECT TO ANY SUCH REMEDIAL ACTION; PROVIDED
THAT SELLER MUST NOTIFY THE BUYER INDEMNIFIED PARTY THAT IT INTENDS TO EXERCISE
SUCH RIGHT WITHIN 120 DAYS OF RECEIPT OF SUCH NOTICE OF AN ENVIRONMENTAL
INDEMNIFICATION CLAIM, AND THE BUYER INDEMNIFIED PARTY SHALL MANAGE, CONTROL
AND/OR PERFORM SUCH REMEDIAL ACTION DURING THE 120 DAY PERIOD PRIOR TO ANY
NOTICE BY SELLER; PROVIDED, HOWEVER, THAT SELLER SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, UPON WRITTEN NOTICE TO SUCH BUYER INDEMNIFIED PARTY, TO ASSUME
SUCH MANAGEMENT, CONTROL AND/OR PERFORMANCE OF SUCH REMEDIAL ACTION AT ANYTIME
AFTER SUCH 120 DAY PERIOD WHERE (Y) THE INDEMNIFIABLE COSTS RELATING TO ANY SUCH
ENVIRONMENTAL INDEMNIFICATION CLAIM EXCEED, OR ARE REASONABLY EXPECTED TO
EXCEED, ON A CUMULATIVE BASIS $400,000 OR (Z) THE ENVIRONMENTAL INDEMNIFICATION
CLAIM INVOLVES A THIRD PARTY CLAIM.


 


(III)          AFTER RECEIPT OF ANY NOTICE OF ANY ENVIRONMENTAL INDEMNIFICATION
CLAIM SUBMITTED BY ANY SELLER INDEMNIFIED PARTY, IN ADDITION TO ANY RIGHTS BUYER
MAY HAVE UNDER SECTION 6(F), BUYER SHALL ASSUME THE MANAGEMENT, CONTROL AND/OR
PERFORMANCE OF ANY REMEDIAL ACTIONS RELATING TO ANY SUCH ENVIRONMENTAL
INDEMNIFICATION CLAIM; PROVIDED HOWEVER, IN THE CASE OF ANY REMEDIAL ACTION
CONDUCTED IN RESPONSE TO OR OTHERWISE IN CONNECTION WITH BOTH A PRE-CLOSING
ENVIRONMENTAL LIABILITY AND A POST-CLOSING ENVIRONMENTAL LIABILITY, THIS
SECTION 6(G)(III) SHALL NOT APPLY, AND THE MANAGEMENT, CONTROL AND PERFORMANCE
OF SUCH REMEDIAL ACTION SHALL BE DETERMINED PURSUANT TO THE PROVISIONS OF
SECTION 6(G)(II).

 


(IV)          THE PARTY THAT MANAGES, CONTROLS AND/OR PERFORMS ANY REMEDIAL
ACTIONS RELATING TO ANY ENVIRONMENTAL INDEMNIFICATION CLAIM (THE “CONTROLLING
PARTY”) SHALL (A) KEEP THE OTHER PARTY (THE “NON-CONTROLLING PARTY”) REASONABLY
INFORMED OF THE PROGRESS AND STATUS OF SUCH REMEDIAL ACTIONS, (B) KEEP ACCURATE
RECORDS OF THE COSTS OF ALL SUCH REMEDIAL ACTIONS AND (C) PROVIDE THE
NON-CONTROLLING PARTY WITH COPIES OF SUCH RECORDS UPON REQUEST.

 

47

--------------------------------------------------------------------------------


 


(V)           THE CONTROLLING PARTY SHALL PROVIDE THE NON-CONTROLLING PARTY WITH
DRAFTS OF ALL PROPOSED REMEDIATION PLANS OR OTHER WRITTEN SUBMISSIONS RELATING
TO ANY REMEDIAL ACTION MANAGED, CONTROLLED AND/OR PERFORMED HEREUNDER NOT LESS
THAN TEN BUSINESS DAYS PRIOR TO THE DATE ON WHICH THEY ARE TO BE SUBMITTED AND
SHALL GIVE THE NON-CONTROLLING PARTY A REASONABLE OPPORTUNITY TO COMMENT
THEREON.  THE NON-CONTROLLING PARTY SHALL HAVE THE REASONABLE OPPORTUNITY TO
ATTEND ANY MEETINGS WITH GOVERNMENTAL AUTHORITIES WITH RESPECT TO SUCH REMEDIAL
ACTIONS; PROVIDED THAT CONTROLLING PARTY SHALL HAVE THE SOLE RIGHT TO NEGOTIATE
WITH ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE TIMING, SCOPE AND OTHER
CONDITIONS, AND FINAL RESOLUTION OF ANY SUCH REMEDIAL ACTION.


 


(VI)          THE SELECTION BY THE CONTROLLING PARTY OF (A) ANY CONSULTANTS
INVOLVED IN ANY REMEDIAL ACTIONS AND (B) THE TYPE AND SCOPE OF ANY REMEDIAL
ACTION AND ANY RELATED WORKPLANS, INCLUDING THE LOCATION OF ANY RECOVERY,
MONITORING OR OTHER REMEDIAL WELLS, SHALL BE SUBJECT TO THE APPROVAL OF THE
NON-CONTROLLING PARTY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.


 


(VII)         NOTWITHSTANDING ANY APPROVAL REQUIRED UNDER
SECTION 6(G)(VI) ABOVE, ANY REMEDIAL ACTIONS CONDUCTED IN CONNECTION WITH ANY
ENVIRONMENTAL INDEMNIFICATION CLAIM SHALL (A) BE CONDUCTED IN ACCORDANCE WITH
ALL APPLICABLE ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS AND IN A
WORKMANLIKE MANNER AND (B) WHERE SELLER IS THE CONTROLLING PARTY, TO THE EXTENT
REASONABLY PRACTICABLE FROM AN ECONOMIC AND ENGINEERING STANDPOINT, AVOID UNDUE
INTERFERENCE WITH THE ONGOING BUSINESS OPERATIONS OF THE TARGET BUSINESS;
PROVIDED THAT, WHERE THE SELLER IS THE INDEMNIFYING PARTY, IN NO CASE SHALL THE
SELLER BE REQUIRED TO CONDUCT, OR INDEMNIFY ANY BUYER INDEMNIFIED PARTY FOR, ANY
REMEDIAL ACTION OTHER THAN IN ACCORDANCE WITH THE STANDARDS AND LIMITATIONS
PROVIDED IN SECTION 6(E)(VII).


 


(VIII)        THE PARTIES SHALL USE THEIR REASONABLE BEST EFFORTS TO COOPERATE
WITH EACH OTHER IN ALL MATTERS RELATING TO ANY ENVIRONMENTAL INDEMNIFICATION
CLAIM, OR ANY CLAIMS BY OR AGAINST THIRD PARTIES RELATING THERETO, INCLUDING
ACCESS PROVIDED BY BUYER TO INFORMATION OR COPIES OF DOCUMENTATION NECESSARY TO
RESPOND TO ANY REQUEST BY ANY GOVERNMENTAL AUTHORITY; PROVIDED THAT, IF SUCH
ACCESS WOULD REQUIRE THE PARTIES TO REVEAL INFORMATION THAT WOULD OTHERWISE BE
PROTECTED BY ATTORNEY-CLIENT PRIVILEGE OR ANY ATTORNEY WORK PRODUCT DOCTRINE, OR
OTHER PRIVILEGE PERTAINING TO CONFIDENTIALITY, THEN BUYER AND SELLER SHALL ENTER
INTO A REASONABLE CONFIDENTIALITY AGREEMENT, JOINT DEFENSE OR SIMILAR AGREEMENT
GOVERNING THE TERMS AND CONDITIONS OF SUCH ACCESS AND REASONABLY CALCULATED TO
PRESERVE CONFIDENTIALITY AND THE APPLICABLE PRIVILEGES.


 


(IX)           IN CONNECTION WITH ANY ENVIRONMENTAL INDEMNIFICATION CLAIM, BUYER
SHALL PROVIDE ACCESS TO, AND SELLER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, AT REASONABLE TIMES AND AFTER REASONABLE NOTICE, TO ENTER ON, THE
APPLICABLE REAL PROPERTY (A) IF SELLER IS THE CONTROLLING PARTY, TO CONDUCT ANY
REMEDIAL ACTION (SUBJECT TO THE TERMS OF THIS SECTION 6(G)) AND (B) IF SELLER IS
THE NON-CONTROLLING PARTY, TO MONITOR BUYER’S PERFORMANCE OF ANY REMEDIAL
ACTION, INCLUDING TAKING SPLIT SAMPLES AT ITS OWN EXPENSE.


 


(X)            IN THE EVENT OF A DISAGREEMENT BETWEEN THE CONTROLLING PARTY AND
THE NON-CONTROLLING PARTY REGARDING THAT TYPE AND SCOPE OF ANY REMEDIAL ACTION,
THE PARTIES SHALL CONSULT WITH THEIR RESPECTIVE RESPONSIBLE EXECUTIVES WHO WILL
UNDERTAKE REASONABLE BEST EFFORTS TO RESOLVE THE DISAGREEMENT IN GOOD FAITH.

 

48

--------------------------------------------------------------------------------


 


(XI)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, WITHOUT THE
INDEMNIFYING PARTY’S WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD,
INDEMNIFIED PARTY SHALL HAVE NO RIGHT TO (A) ENTER INTO ANY ORDERS OR OTHER
LEGALLY-BINDING AGREEMENTS WITH ANY GOVERNMENTAL AUTHORITIES, ANY SETTLEMENTS
WITH ANY THIRD PARTIES, OR ANY VOLUNTARY CLEANUP PROGRAM, OR (B) EXCEPT AS
REQUIRED BY ANY ENVIRONMENTAL LAW, SUBMIT ANY REPORT TO ANY GOVERNMENTAL
AUTHORITY, WITH RESPECT TO ANY PRESENCE OR RELEASE OF HAZARDOUS MATERIALS,
NON-COMPLIANCE WITH ENVIRONMENTAL LAW, OR OTHER ENVIRONMENTAL CONDITIONS AT OR
RELATING TO ANY REAL PROPERTY OR THE TARGET BUSINESS THAT, IN EACH OF CASE
(A) AND (B) IS OR MAY REASONABLY BECOME THE SUBJECT OF, IN WHOLE OR IN PART, ANY
ENVIRONMENTAL INDEMNIFICATION CLAIM; PROVIDED THAT, WHERE SELLER IS BOTH THE
INDEMNIFYING PARTY AND THE CONTROLLING PARTY, SELLER SHALL NOT, WITHOUT BUYER’S
WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, ENTER INTO
ANY ORDERS OR OTHER LEGALLY BINDING AGREEMENTS WITH ANY GOVERNMENTAL AUTHORITIES
OR ANY SETTLEMENTS WITH THIRD PARTIES WITH RESPECT TO SUCH PRESENCE, RELEASE,
NON-COMPLIANCE OR ENVIRONMENTAL CONDITION.


 


(H)   RECOUPMENT AGAINST GENERAL ESCROW AMOUNT AND SPECIFIED ENVIRONMENTAL
ESCROW AMOUNT.


 


(I)            ANY INDEMNIFICATION TO WHICH BUYER IS ENTITLED UNDER THIS
AGREEMENT AS A RESULT OF ANY LOSSES, OTHER THAN SPECIFIED ENVIRONMENTAL LOSSES
RELATING TO THE OWNED REAL PROPERTY IN PRENTICE, WISCONSIN, SHALL FIRST BE MADE
AS A PAYMENT TO BUYER FROM THE GENERAL ESCROW AMOUNT PURSUANT TO THE TERMS AND
CONDITIONS OF THE GENERAL ESCROW AGREEMENT AND, TO THE EXTENT THAT THE AGGREGATE
AMOUNT OF SUCH INDEMNIFICATION EXCEEDS THE GENERAL ESCROW AMOUNT, SELLER SHALL
BE RESPONSIBLE THEREFOR.


 


(II)           ANY INDEMNIFICATION TO WHICH BUYER IS ENTITLED UNDER THIS
AGREEMENT AS A RESULT OF ANY SPECIFIED ENVIRONMENTAL LOSSES RELATING TO THE
OWNED REAL PROPERTY IN (A) PRENTICE, WISCONSIN OR (B) TO THE EXTENT THE GENERAL
ESCROW AMOUNT HAS BEEN FULLY EXHAUSTED AND/OR RETURNED TO SELLER, IN WHOLE OR IN
PART, PURSUANT TO THE TERMS AND CONDITIONS OF THE GENERAL ESCROW AGREEMENT,
ZEBULON, NORTH CAROLINA OR OWATONNA, MINNESOTA, SHALL FIRST BE MADE AS A PAYMENT
TO BUYER FROM THE SPECIFIED ENVIRONMENTAL ESCROW AMOUNT PURSUANT TO THE TERMS
AND CONDITIONS OF THE SPECIFIED ENVIRONMENTAL ESCROW AGREEMENT AND, TO THE
EXTENT THAT THE AGGREGATE AMOUNT OF SUCH INDEMNIFICATION EXCEEDS THE SPECIFIED
ENVIRONMENTAL ESCROW AMOUNT, SELLER SHALL BE RESPONSIBLE THEREFOR.


 


(I)    PURCHASE PRICE ADJUSTMENTS.  FOR TAX PURPOSES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY AMOUNTS PAYABLE UNDER SECTION 6(B) OR (C) SHALL BE TREATED
BY BUYER AND SELLER AS AN ADJUSTMENT TO THE ADJUSTED PURCHASE PRICE.


 


(J)    MITIGATION.  BUYER AND SELLER SHALL COOPERATE WITH EACH OTHER WITH
RESPECT TO RESOLVING ANY CLAIM OR LIABILITY WITH RESPECT TO WHICH ONE PARTY IS
OBLIGATED TO PROVIDE INDEMNIFICATION HEREUNDER, INCLUDING BY USING COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE OR RESOLVE ANY SUCH CLAIM OR LIABILITY; PROVIDED
THAT PRIOR TO THE CLOSING, BUYER SHALL NOT BE DEEMED TO HAVE RELIED ON ANY
REPRESENTATION OR WARRANTY OF BUYER OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT.

 

49

--------------------------------------------------------------------------------


 


SECTION 7          MISCELLANEOUS


 


(A)   PRESS RELEASES AND PUBLIC ANNOUNCEMENTS.  FOR A PERIOD OF THIRTY (30)
CALENDAR DAYS FOLLOWING THE CLOSING DATE, NO PARTY SHALL ISSUE ANY PRESS RELEASE
OR MAKE ANY PUBLIC ANNOUNCEMENT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT
ANY PARTY MAY (I) MAKE ANY PUBLIC DISCLOSURE IT BELIEVES IN GOOD FAITH IS
REQUIRED BY APPLICABLE LAW OR ANY LISTING OR TRADING AGREEMENT CONCERNING ITS
PUBLICLY TRADED SECURITIES (IN WHICH CASE THE DISCLOSING PARTY WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO ADVISE THE OTHER PARTY PRIOR TO MAKING THE
DISCLOSURE) AND (II) CAUSE ITS OFFICERS, DIRECTORS OR EMPLOYEES TO RESPOND TO
INQUIRIES RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT SUCH
PARTY REASONABLY BELIEVES THAT ITS FAILURE TO RESPOND TO ANY SUCH INQUIRY COULD
DIRECTLY OR INDIRECTLY MATERIALLY ADVERSELY EFFECT SUCH PARTY’S OR SUCH PARTY’S
AFFILIATE’S MARKET REPUTATION.


 


(B)   NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT SHALL NOT CONFER ANY RIGHTS
OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES, AND TO THE EXTENT EXPRESSLY
SET FORTH HEREIN, THEIR AFFILIATES, THE BUYER INDEMNIFIED PARTIES, THE SELLER
INDEMNIFIED PARTIES, AND ALL OF THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS.


 


(C)   ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE TRANSACTION
AGREEMENTS, CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND SUPERSEDES
ANY PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS BY OR AMONG THE
PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY TO THE SUBJECT
MATTER HEREOF.


 


(D)   SUCCESSION AND ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES NAMED HEREIN AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NONE OF BUYER PARENT, CFPI OR ANY CATERPILLAR SUBSIDIARY, ON
THE ONE HAND, OR SELLER PARENT, BLOUNT OR ANY BLOUNT SUBSIDIARY, ON THE OTHER
HAND, MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN APPROVAL OF BLOUNT, IN THE CASE
OF BUYER PARENT, CFPI OR ANY CATERPILLAR SUBSIDIARY, OR CFPI, IN THE CASE OF
SELLER PARENT, BLOUNT OR ANY BLOUNT SUBSIDIARY.


 


(E)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS
(INCLUDING BY MEANS OF FACSIMILE), EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT
ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT, EXCEPT NO
PARTY SHALL BE BOUND UNLESS ALL PARTIES HAVE DELIVERED THEIR SIGNATURES TO THE
OTHER PARTIES.  FACSIMILE TRANSMISSION OF A COUNTERPART HERETO SHALL CONSTITUTE
AN ORIGINAL HEREOF.


 


(F)    HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE INSERTED
FOR CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(G)   NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION OR OTHER DOCUMENT TO BE GIVEN
HEREUNDER BY A PARTY SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN
(I) WHEN RECEIVED IF GIVEN IN PERSON OR BY COURIER OR A COURIER SERVICE, (II) ON
THE DATE OF TRANSMISSION IF SENT BY TELEX, FACSIMILE, ELECTRONIC MAIL OR OTHER
WIRE TRANSMISSION (RECEIPT CONFIRMED (OTHER THAN WITH RESPECT TO ELECTRONIC
MAIL)) OR (III) FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAIL, CERTIFIED
OR REGISTERED, POSTAGE PREPAID:

 

50

--------------------------------------------------------------------------------


 

If to Buyer:

 

                Caterpillar Forest Products Inc.
100 S. L. White Blvd.
LaGrange, GA 30241
Attn:  John Carpenter – President
Facsimile:  (706) 880-4328

 

with a copy to:

 

                Caterpillar Inc.
100 N.E. Adams St.
Peoria, Illinois 61629-9600
Attn:  Deputy General Counsel
Facsimile:  (309) 675-1795

 

If to Seller:

 

                Blount, Inc.
4909 S.E. International Way
Portland, OR  97222-4679
Attn:  Richard H. Irving, III, Esq.
Facsimile:  (503) 653-4592

 

or such other address as any Party may from time to time specify by notice to
the other Parties in the manner herein set forth.

 


(H)   APPLICABLE LAW; CHOICE OF FORUM; WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE DOMESTIC
LAWS OF THE STATE OF DELAWARE, UNITED STATES OF AMERICA, WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE, UNITED STATES OF AMERICA. 
THE PARTIES AGREE THAT ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE PARTIES IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT SOLELY IN THE
UNITED STATES DISTRICT COURT OF THE DISTRICT OF DELAWARE OR, IF SUCH COURT LACKS
JURISDICTION, IN THE DELAWARE COURT OF CHANCERY.  EACH PARTY CONSENTS TO THE
JURISDICTION AND VENUE OF EACH SUCH COURT.  EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(H).


 


(I)    AMENDMENTS AND WAIVERS.  NO AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY BUYER AND
SELLER. NO WAIVER BY ANY PARTY OF ANY PROVISION OF THIS AGREEMENT OR ANY
DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT HEREUNDER, WHETHER
INTENTIONAL OR NOT, SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE PARTY MAKING SUCH WAIVER NOR SHALL SUCH WAIVER BE DEEMED TO EXTEND
TO ANY PRIOR OR SUBSEQUENT DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR
COVENANT

 

51

--------------------------------------------------------------------------------


 


HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING BY VIRTUE OF ANY PRIOR OR
SUBSEQUENT SUCH DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT.

 


(J)    SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT THAT IS INVALID OR
UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS HEREOF OR THE VALIDITY
OR ENFORCEABILITY OF THE OFFENDING TERM OR PROVISION IN ANY OTHER SITUATION OR
IN ANY OTHER JURISDICTION.


 


(K)   EXPENSES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH PARTY SHALL BEAR ITS
OWN COSTS AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN
CONNECTION WITH THIS AGREEMENT, THE TRANSACTION AGREEMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY; PROVIDED THAT (I) ALL FEES (INCLUDING ANY
PENALTIES AND INTEREST THEREON) OWED TO ANY GOVERNMENTAL AUTHORITY IN SWEDEN IN
CONNECTION WITH THE TRANSFER OF EMPLOYMENT OF SWEDISH TRANSFERRED EMPLOYEES FROM
SELLER TO BUYER SHALL BE PAID BY SELLER WHEN DUE, (II) ALL TITLE FEES (INCLUDING
ANY PENALTIES AND INTEREST THEREON) OWED AS OF THE DATE HEREOF IN RESPECT OF
OWNED REAL PROPERTY SHALL BE PAID BY SELLER WHEN DUE, (III) ALL SURVEY FEES
(INCLUDING ANY PENALTIES AND INTEREST THEREON) OWED AS OF THE DATE HEREOF IN
RESPECT OF OWNED REAL PROPERTY SHALL BE PAID BY BUYER WHEN DUE AND (IV) ALL
TRANSFER FEES (INCLUDING ANY PENALTIES AND INTEREST THEREON) INCURRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TRANSACTION AGREEMENTS SHALL BE PAID BY SELLER WHEN DUE. 
BUYER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE ANY SUCH TRANSFER
FEES.


 


(L)    CONSTRUCTION.  THE PARTIES HAVE PARTICIPATED JOINTLY IN THE NEGOTIATION
AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR QUESTION OF INTENT
OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED
JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE
FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF THE
PROVISIONS OF THIS AGREEMENT.  ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL, OR
FOREIGN STATUTE OR LAW SHALL MEAN SUCH STATUTE OR LAW, AS AMENDED, CODIFIED,
REPLACED, OR RE-ENACTED, IN WHOLE OR IN PART, AND SHALL ALSO BE DEEMED TO REFER
TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES
OTHERWISE.  UNLESS THE CONTEXT REQUIRES OTHERWISE, SINGULAR INCLUDES PLURAL AND
VICE VERSA AND ANY GENDER INCLUDES EVERY GENDER, AND WHERE ANY WORD OR PHRASE IS
GIVEN A DEFINED MEANING, ANY OTHER GRAMMATICAL FORM OF THAT WORD OR PHRASE WILL
HAVE A CORRELATIVE MEANING.  THE WORD “INCLUDING” SHALL MEAN INCLUDING WITHOUT
LIMITATION.  THE PARTIES INTEND THAT EACH REPRESENTATION, WARRANTY, AND COVENANT
CONTAINED HEREIN SHALL HAVE INDEPENDENT SIGNIFICANCE.  IF ANY PARTY HAS BREACHED
ANY REPRESENTATION, WARRANTY, OR COVENANT CONTAINED HEREIN IN ANY RESPECT, THE
FACT THAT THERE EXISTS ANOTHER REPRESENTATION, WARRANTY, OR COVENANT RELATING TO
THE SAME SUBJECT MATTER (REGARDLESS OF THE RELATIVE LEVELS OF SPECIFICITY) THAT
THE PARTY HAS NOT BREACHED SHALL NOT DETRACT FROM OR MITIGATE THE FACT THAT THE
PARTY IS IN BREACH OF THE FIRST REPRESENTATION, WARRANTY, OR COVENANT.  EXCEPT
AS PROVIDED IN SECTION 6(J), ANY DUE DILIGENCE REVIEW, AUDIT OR OTHER
INVESTIGATION OR INQUIRY UNDERTAKEN OR PERFORMED BY OR ON BEHALF OF BUYER SHALL
NOT LIMIT, QUALIFY, MODIFY OR AMEND THE REPRESENTATIONS, WARRANTIES OR COVENANTS
OF, OR INDEMNITIES BY, SELLER MADE PURSUANT TO THIS AGREEMENT, IRRESPECTIVE OF
THE KNOWLEDGE AND INFORMATION RECEIVED (OR WHICH SHOULD HAVE BEEN RECEIVED)
THEREFROM BY BUYER.


 


(M)  INCORPORATION OF EXHIBITS AND SCHEDULES.  THE EXHIBITS AND SCHEDULES TO
THIS AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND MADE A PART HEREOF.


 


(N)   SPECIFIC PERFORMANCE.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 6(E)(III),
EACH PARTY ACKNOWLEDGES AND AGREES THAT THE OTHER PARTY WOULD BE DAMAGED
IRREPARABLY IN THE EVENT ANY PROVISION OF THIS AGREEMENT IS NOT PERFORMED IN
ACCORDANCE WITH ITS SPECIFIC TERMS OR OTHERWISE IS BREACHED, SO THAT A PARTY
SHALL BE ENTITLED TO INJUNCTIVE RELIEF TO PREVENT BREACHES OF THIS

 

52

--------------------------------------------------------------------------------


 


AGREEMENT AND TO ENFORCE SPECIFICALLY THIS AGREEMENT AND THE TERMS AND
PROVISIONS HEREOF IN ADDITION TO ANY OTHER REMEDY TO WHICH SUCH PARTY MAY BE
ENTITLED, AT LAW OR IN EQUITY.  IN PARTICULAR, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6(E)(III), THE PARTIES ACKNOWLEDGE THAT THE TARGET BUSINESS IS UNIQUE
AND RECOGNIZE AND AFFIRM THAT IN THE EVENT SELLER BREACHES THIS AGREEMENT, MONEY
DAMAGES WOULD BE INADEQUATE AND BUYER WOULD HAVE NO ADEQUATE REMEDY AT LAW, SO
THAT BUYER SHALL HAVE THE RIGHT, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
EXISTING IN ITS FAVOR, TO ENFORCE ITS RIGHTS AND THE OTHER PARTIES’ OBLIGATIONS
HEREUNDER NOT ONLY BY ACTION FOR DAMAGES BUT ALSO BY ACTION FOR SPECIFIC
PERFORMANCE, INJUNCTIVE, AND/OR OTHER EQUITABLE RELIEF.


 


(O)   JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS UNDER THIS AGREEMENT OF
BLOUNT AND THE BLOUNT SUBSIDIARIES, ON THE ONE HAND, AND CFPI AND THE
CATERPILLAR SUBSIDIARIES, ON THE OTHER HAND, SHALL BE JOINT AND SEVERAL;
PROVIDED THAT NEITHER ANY BLOUNT SUBSIDIARY NOR ANY CATERPILLAR SUBSIDIARY SHALL
HAVE ANY LIABILITY HEREUNDER FOR DAMAGES IN EXCESS OF THE AMOUNT SET FORTH NEXT
TO ITS NAME ON SECTION 7(O) OF THE DISCLOSURE SCHEDULE.  FOR THE AVOIDANCE OF
DOUBT, THE OBLIGATIONS UNDER THIS AGREEMENT OF EACH OF BLOUNT, ON THE ONE HAND,
AND CFPI, ON THE OTHER HAND, SHALL BE JOINT AND SEVERAL WITHOUT LIMITATION.


 


(P)   GOVERNING LANGUAGE.  THIS AGREEMENT HAS BEEN NEGOTIATED AND EXECUTED BY
THE PARTIES IN ENGLISH.  IN THE EVENT ANY TRANSLATION OF THIS AGREEMENT IS
PREPARED FOR CONVENIENCE OR ANY OTHER PURPOSE, THE PROVISIONS OF THE ENGLISH
VERSION SHALL PREVAIL.


 


(Q)   REMITTANCES.  ALL REMITTANCES, PAYMENTS, MAIL AND OTHER COMMUNICATIONS
RELATING TO THE ACQUIRED ASSETS OR THE ASSUMED LIABILITIES RECEIVED BY SELLER AT
ANY TIME AFTER THE CLOSING DATE SHALL BE PROMPTLY TURNED OVER TO BUYER BY
SELLER. ALL REMITTANCES, PAYMENTS, MAIL AND OTHER COMMUNICATIONS RELATING TO ANY
ASSET THAT IS NOT AN ACQUIRED ASSET OR ANY LIABILITY THAT IS NOT AN ASSUMED
LIABILITY RECEIVED BY BUYER AT ANY TIME AFTER THE CLOSING DATE SHALL BE PROMPTLY
TURNED OVER TO SELLER BY BUYER.


 

[Signatures appear on the next page.]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of this
5th day of November, 2007.

 

 

Blount, Inc

 

Blount International, Inc.

 

 

 

 

 

 

By:

/s/ Calvin E. Jenness

 

By:

/s/ Calvin E. Jenness

Name:

Calvin E. Jenness

 

Name:

Calvin E. Jenness

Title:

Senior Vice President and
Chief Financial Officer

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

 “Blount Subsidiaries”

 

 

 

 

 

Omark Properties, Inc.

 

OOO Blount

 

 

 

 

 

 

By:

/s/ Richard H. Irving, III

 

By:

/s/ Richard H. Irving, III

Name:

Richard H. Irving, III

 

Name:

Richard H. Irving, III

Title:

Vice President

 

Title:

Authorized Signatory

 

 

 

Blount Industriales Ltda

 

Svenska Blount AB

 

 

 

 

 

 

By:

/s/ Calvin E. Jenness 

 

By:

/s/ Kenneth O. Saito

Name:

Calvin E. Jenness

 

Name:

Kenneth O. Saito

Title:

Authorized Signatory

 

Title:

Director

 

[Signature page to the Asset Purchase Agreement]

 

54

--------------------------------------------------------------------------------


 

Caterpillar Forest Products Inc. 

 

Caterpillar Inc.

 

 

 

 

 

 

By:  

/s/ John T. Carpenter

 

By:

/s/ John T. Carpenter

Name:

John T. Carpenter

 

Name:

John T. Carpenter

Title:

President

 

Title:

General Manager - Caterpillar Forest
Products

 

 

 

“Caterpillar Subsidiaries”

 

 

 

 

 

Caterpillar Brasil Ltda.

 

 

 

 

 

 

 

 

By:

/s/ Natal Garcia

 

 

Name:

Natal Garcia

 

 

Title:

CBL Managing Director

 

 

 

[Signature page to the Asset Purchase Agreement]

 

55

--------------------------------------------------------------------------------